

AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT
dated as of October 14, 2020
by and among
DIVERSICARE MANAGEMENT SERVICES CO.,
as Borrower Agent,
DIVERSICARE HILLCREST, LLC,
DIVERSICARE LAMPASAS, LLC
DIVERSICARE YORKTOWN, LLC, and
DIVERSICARE HUMBLE, LLC
as Borrowers
and
CIBC BANK USA,
as Administrative Agent for the Lenders and Joint Lead Arranger,
CIT BANK N.A.,
as Collateral Agent and Joint Lead Arranger,
and
The Financial Institutions Parties Hereto as the Lenders




    
DM3\7000731.7


--------------------------------------------------------------------------------



AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT
This AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT (this
“Agreement”), dated as of October 14, 2020, is by and among DIVERSICARE
MANAGEMENT SERVICES CO., a Tennessee corporation in its capacity as borrowing
agent for the Borrowers (“Borrower Agent”), DIVERSICARE HILLCREST, LLC,
DIVERSICARE LAMPASAS, LLC, DIVERSICARE YORKTOWN, LLC and DIVERSICARE HUMBLE,
LLC, each a Delaware limited liability company (each, a “Borrower” and
collectively, the “Borrowers”), CIBC BANK USA, an Illinois banking corporation
in its individual capacity (“CIBC”), and the other financial institutions
parties hereto (together with CIBC, the “Lenders”), and CIBC BANK USA, an
Illinois banking corporation in its capacity as administrative agent for the
Lenders (together with its successors and assigns, the “Administrative Agent”).
RECITALS
WHEREAS, the Borrowers, certain of the Lenders, and Administrative Agent are
parties to that certain Revolving Loan and Security Agreement dated as of May
13, 2019 (as amended, the “Original Revolving Loan Agreement”);
WHEREAS, certain Affiliates of the Borrower are parties to that certain Third
Amended and Restated Revolving Loan and Security Agreement dated as of February
26, 2016 by and among such Affiliates, certain of the Lenders, and
Administrative Agent (as amended, the “Original Affiliate Revolving Loan
Agreement”), which is being amended and restated in connection herewith pursuant
to the Affiliate Revolving Loan Agreement (as defined below);
WHEREAS, certain Affiliates of the Borrower are parties to that certain Second
Amended and Restated Term Loan and Security Agreement dated as of February 26,
2016 by and among such Affiliates, certain of the Lenders, and Administrative
Agent (as amended, the “Original Affiliate Term Loan Agreement”), which is being
amended and restated in connection herewith pursuant to the Affiliate Term Loan
Agreement (as defined below); and
WHEREAS, the parties hereto desire to amend and restate the Original Revolving
Loan Agreement (and the Borrowers have agreed to continue to secure all of their
Liabilities under the Original Revolving Loan Agreement and the “Financing
Agreements” entered into in connection therewith by continuing their grant of a
security interest in and lien upon the Collateral described herein), upon the
terms and provisions and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
of the loans or other financial accommodations now or hereafter made to or for
the benefit of the Borrower by the Lenders, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto (intending to be legally bound) hereby agree as follows:
•DEFINITIONS.
    -1-
DM3\7000731.7

--------------------------------------------------------------------------------



a.General Terms. When used herein, the following terms shall have the following
meanings:
“Account Debtor” means the Person who is obligated on or under an Account.
“Accounts” means collectively (a) any right to payment of a monetary obligation,
arising from the delivery of goods or the provision of services, (b) without
duplication, any “account” (as that term is defined in the Code now or hereafter
in effect), any accounts receivable (whether in the form of payments for
services rendered or goods sold, rents, license fees or otherwise), any
“health-care-insurance receivables” (as that term is defined in the Code now or
hereafter in effect), any “payment intangibles” (as that term is defined in the
Code now or hereafter in effect) and all other rights to payment and/or
reimbursement of every kind and description, in each case arising from the
delivery of goods or the provision of services, (c) all accounts, general
intangibles, Intellectual Property, rights, remedies, guarantees, supporting
obligations, letter of credit rights and security interests in respect of the
foregoing, all rights of enforcement and collection, all books and records
evidencing or related to the foregoing, and all rights under the Financing
Agreements in respect of the foregoing, (d) all information and data compiled or
derived by any Borrower or to which any Borrower is entitled in respect of or
related to the foregoing, and (e) all proceeds of any of the foregoing.
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by any Lender for the account of
Borrower or its Subsidiaries.
“Adjusted EBITDA” means, on a consolidated basis for the applicable Person, the
sum of (a) EBITDA (which calculation shall not include or extend to Hospital
District or any QIPP Funds), and (b) the amounts deducted (or less amounts
added) in computing EBITDA for the period for (i) the non-cash provision
(benefit) for self-insured professional and general liability expenses, (ii)
non-cash rent expense, (iii) non-cash stock based compensation expense, (iv)
non-cash debt retirement, and (v) all other non-cash expenses reasonably
approved by the Administrative Agent, less (c) the Cash Cost of Self-Insured
Professional and General Liability.
“Adjusted EBITDA (QIPP Funds)” means, on a consolidated basis for the applicable
Person, the sum of (a) EBITDA (which calculation, for the avoidance of doubt,
shall not include or extend to Hospital District, but shall include Borrower’s
portion of the Supplemental QIPP Accounts and Supplemental and IGT QIPP
Payments), and (b) the amounts deducted (or less amounts added) in computing
EBITDA for the period for (i) the non-cash provision (benefit) for self-insured
professional and general liability expenses, (ii) non-cash rent expense, (iii)
non-cash stock based compensation expense, (iv) non-cash debt retirement, and
(v) all other non-cash expenses reasonably approved by the Administrative Agent,
less (c) the Cash Cost of Self-Insured Professional and General Liability.
“Adjusted EBITDAR” means, on a consolidated basis for the applicable Person, (a)
Adjusted EBITDA plus (b) cash rent expense (rent expense adjusted to remove
effects of non-cash rent).
    -2-

--------------------------------------------------------------------------------



“Adjusted EBITDAR (QIPP Funds)” means, on a consolidated basis for the
applicable Person, (a) Adjusted EBITDA (QIPP Funds) plus (b) cash rent expense
(rent expense adjusted to remove effects of non-cash rent).
“Administrative Agent” means CIBC Bank USA, an Illinois banking corporation, in
its capacity as administrative agent for the Lenders hereunder and any successor
thereto in such capacity.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, without limitation, all shareholders,
members, directors, partners, managers, and officers of such Person), controlled
by, or under direct or indirect common control with, such Person. A Person shall
be deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through ownership of voting securities,
by contract or otherwise; provided, however, neither Administrative Agent nor
any Lender shall be deemed an Affiliate of any Credit Party.
“Affiliate Revolving Borrowers” means each of the Borrowers party to the
Affiliate Revolving Loan Agreement as a “Borrower” from time to time.
“Affiliate Revolving Loan” means, collectively, those certain revolving loans
made by the Lenders to the Affiliate Revolving Borrowers from time to time
pursuant to the Revolving Loan Agreement.
“Affiliate Revolving Loan Agreement” means that certain Fourth Amended and
Restated Revolving Loan and Security Agreement dated as of the date hereof by
and among the Affiliate Revolving Borrowers, the Lenders and the Administrative
Agent, as the same may be restated, modified, supplemented or amended from time
to time.
“Affiliate Revolving Loan Financing Agreement” means each “Financing Agreement”
as defined in the Revolving Loan Agreement, as any of the same may be restated,
modified, supplemented or amended from time to time.
“Affiliate Revolving Loan Liabilities” means the “Liabilities” as defined in the
Revolving Loan Agreement.
“Affiliate Term Borrowers” means each of the Borrowers party to the Affiliate
Term Loan Agreement as a “Borrower” from time to time.
“Affiliate Term Loan” means, collectively, that certain term loan made by the
Lenders to the Affiliate Term Borrowers pursuant to the Affiliate Term Loan
Agreement.
“Affiliate Term Loan Agreement” means that certain Third Amended and Restated
Term Loan and Security Agreement dated as of the date hereof by and among the
Affiliate Term Borrowers, the Lenders and the Administrative Agent, as the same
may be restated, modified, supplemented or amended from time to time.
    -3-

--------------------------------------------------------------------------------



“Affiliate Term Loan Financing Agreement” means each “Financing Agreement” as
defined in the Affiliate Term Loan Agreement, as any of the same may be
restated, modified, supplemented or amended from time to time.
“Affiliate Term Loan Liabilities” means the “Liabilities” as defined in the
Affiliate Term Loan Agreement.
“Agreement” means this Amended and Restated Revolving Loan and Security
Agreement as the same may be restated, modified, supplemented or amended from
time to time.
“Allocable Amount” shall have the meaning ascribed to such term in Section
12.21(g) hereof.
“Applicable Base Rate Margin” means, with respect to Base Rate Loans, one
hundred seventy-five (175) basis points; provided, however, at no time shall
such all-in interest rate for Base Rate Loans be less than five percent (5.00%)
per annum.
“Applicable Libor Margin” means, with respect to Libor Loans, an amount equal to
four hundred (400) basis points.
“Approved Goods or Services” means goods sold or services rendered by Borrower
in the ordinary course of business, in compliance with all applicable laws, and
consistent with the type of goods sold or services rendered by Borrower
throughout all or substantially all of its business operations as of the Closing
Date.
“Assignment Agreement” shall have the meaning ascribed to such term in Section
12.15 hereof.
“Bank Product” means any service provided to, facility extended to, or
transaction entered into with, any Credit Party by any Lender or its Affiliates
consisting of, (a) deposit accounts, (b) cash and treasury management services,
including, controlled disbursement, lockbox, electronic funds transfers
(including, book transfers, fedwire transfers, ACH transfers), online reporting
and other services relating to accounts maintained with any Lender or its
Affiliates, (c) debit cards, purchase cards, and credit cards, (d) Hedging
Agreements, or (e) so long as prior written notice thereof is provided by Lender
(or its Affiliate) providing such service, facility or transaction and
Administrative Agent consents in writing to its inclusion as a Bank Product, any
other service provided to, facility extended to, or transaction entered into
with, any Credit Party by a Lender or its Affiliates.
“Bank Product Agreements” means those agreements entered into from time to time
between any Credit Party and a Lender or its Affiliates in connection with the
obtaining of any of the Bank Products, including, without limitation, Hedging
Agreements.
“Bank Product Obligations” means all obligations, liabilities, reimbursement
obligations, contingent reimbursement obligations, fees, or expenses owing by
any Credit Party to any Lender or its Affiliates pursuant to or evidenced by a
Bank Product Agreement and irrespective
    -4-

--------------------------------------------------------------------------------



of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all such amounts that a Credit Party is obligated to reimburse to
Administrative Agent or any Lender as a result of Administrative Agent or such
Lender purchasing participations or executing indemnities or reimbursement
obligations with respect to the Bank Products provided to the Credit Parties
pursuant to the Bank Product Agreements.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended from time to time, and any successor statute.
“Base Rate” means the corporate base rate of interest per annum identified from
time to time by the Administrative Agent, as its base or prime rate, which rate
shall not necessarily be the lowest rate of interest which the Administrative
Agent charges its customers. Any change in the Base Rate shall be effective as
of the effective date of such change.
“Base Rate Loan” means a Loan that bears interest at an interest rate based on
the Base Rate (plus the Applicable Base Rate Margin).
“Base Rent” means the “Base Rent” as such term is defined in such Omega Master
Lease Agreement.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Libor Base Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment. Notwithstanding anything contained herein to the
contrary, at no time shall the Benchmark Replacement be less than one percent
(1.00%).
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Libor Base Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected to by Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Libor Base Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Libor Base Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Administrative Agent decides may be
    -5-

--------------------------------------------------------------------------------



appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Libor Base Rate:
(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Libor Base Rate permanently or indefinitely ceases to provide the Libor Base
Rate; or
(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Libor Base Rate:
(1)a public statement or publication of information by or on behalf of the
administrator of the Libor Base Rate announcing that such administrator has
ceased or will cease to provide the Libor Base Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Libor Base Rate;
(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the Libor Base Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the Libor
Base Rate, a resolution authority with jurisdiction over the administrator for
the Libor Base Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the Libor Base Rate, which
states that the administrator of the Libor Base Rate has ceased or will cease to
provide the Libor Base Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Libor Base Rate; or
(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the Libor Base Rate announcing that the Libor Base Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the
    -6-

--------------------------------------------------------------------------------



90th day prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by Administrative Agent or Required Lenders, as applicable, by
notice to Borrower, Administrative Agent (in the case of such notice by Required
Lenders) and Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Libor Base
Rate and solely to the extent that the Libor Base Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Libor Base Rate for all purposes hereunder in
accordance with Section 3.11 and (y) ending at the time that a Benchmark
Replacement has replaced the Libor Base Rate for all purposes hereunder pursuant
to Section 3.11.
“Blocked Account Agreement” means the Administrative Agent’s standard blocked
account agreement (or similar agreement) signed by the Borrower or Hospital
District, as applicable, relating to the Commercial Blocked Account, the
Government Blocked Account, and payments on all such Accounts resulting from
services provided at the Facilities, as the same may be modified, supplemented,
restated or amended from time to time, all of the foregoing which must be in
form and substance reasonably acceptable to the Administrative Agent.
“Blocked Persons List” shall have the meaning ascribed to such term in Section
7.29 hereof.
“Borrower Agent” shall have the meaning ascribed to such term in the Recitals
hereof.
“Borrower Cash Management Program” means the business practice of Parent and
Borrowers whereby cash receipts for Parent and Borrowers are transferred/swept
into a central concentration account and all cash disbursements are funded by
transfers from such central concentration account.
“Borrowing Base” means with respect to any Borrower, at any time, without
duplication, an amount equal to the lesser of (i) the Maximum Revolving Facility
or (ii) up to eighty percent (80%) of the face amount (less discounts, credits
and allowances which have knowingly been taken by or granted to the applicable
Account Debtor in connection therewith) of all existing Eligible Accounts that
are set forth in the Schedule of Accounts then most recently delivered by
Borrower to Administrative Agent; provided, however, that solely with respect to
Eligible Accounts which are “Borrower’s Accounts” under and as defined in the
Omega Intercreditor Agreement and that are included in the borrowing base
certificate described in Section 8.1(b)(i), the portion of the Borrowing Base
attributable thereto shall at no time exceed the CIBC Priority Amount (as
defined in the Omega Intercreditor Agreement).
“Borrowing Date” means a date on which a Libor Loan is made hereunder.
    -7-

--------------------------------------------------------------------------------



“Borrowing Notice” shall have the meaning ascribed to such term in Section 2.12
hereof.
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Libor Loans, a day other than Saturday or Sunday on which banks are
open for business in Chicago, Illinois and on which dealings in United States
dollars are carried on in the London interbank market, and (b) for all other
purposes, a day other than Saturday or Sunday on which banks are open for
business in Chicago, Illinois.
“Capital Expenditures” means, as to any Person, any and all expenditures of such
Person for fixed or capital assets, equipment, real property or improvements to
other capital assets, including, without limitation, the incurrence of
Capitalized Lease Obligations, all as determined in accordance with GAAP, except
that Capital Expenditures shall not include (i) expenditures for fixed or
capital assets to the extent such expenditures are paid for or reimbursed from
the proceeds of insurance, condemnation awards and other settlements in respect
of lost, destroyed, damaged, condemned or stolen assets, (ii) expenditures for
assets purchased substantially concurrently with the trade-in of existing assets
to the extent of the trade-in credit thereof; and (iii) any incurrence of
Indebtedness comprising the purchase price for the acquisition, whether by
purchase, merger, consolidation or otherwise, by Borrower of the assets of, or
the equity interest in, a Person or a division, line of business or other
business unit of a Person engaged in a business of the type conducted by
Borrower as of the date hereof or in a business reasonably related thereto.
“Capitalized Lease Obligations” means any amount payable with respect to any
lease of any tangible or intangible property (whether real, personal or mixed),
however denoted, which either (a) is required by GAAP to be reflected as a
liability on the face of the balance sheet of the lessee thereunder, or (b)
based on actual circumstances existing and ascertainable, either at the
commencement of the term of such lease or at any subsequent time at which any
property becomes subject thereto, can reasonably be anticipated to impose on
such lessee substantially the same economic risks and burdens, having regard to
such lessee’s obligations and the lessor’s rights thereunder both during and at
the termination of such lease, as would be imposed on such lessee by any lease
which is required to be so reflected or by the ownership of the leased property.
For avoidance of doubt, prepaid leases shall not be deemed “Capital Lease
Obligations” except to the extent required under GAAP.
“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act (Pub.
L. No. 116-136)(H.R. 748), as amended from time to time, and all rules,
requirements, regulations, and administrative guidance related to the same.
“CARES Act Deferred Payroll Taxes” means, collectively, the employer portion of
Social Security Payroll Taxes deferred by the Credit Parties in accordance with
Section 2302 of the CARES Act.
“CARES Act Provider Relief Payments” means, collectively, the payments received
by the Credit Parties pursuant to the Public Health and Social Services
Emergency Fund described in the CARES Act.
    -8-

--------------------------------------------------------------------------------



“Cash Collateral Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
“Cash Cost of Self-Insured Professional and General Liability” means the total
cash expenditures associated with professional and general liability related
settlements, legal fees and administration costs for all facilities owned or
leased by any Borrower. For purposes of measuring the Cash Cost of Self-Insured
Professional and General Liability for individual facilities or groups of
facilities, these amounts shall be allocated on the basis of licensed beds of
the facility or group of facilities in relation to the total number of licensed
beds for all facilities owned or leased by any Borrower.
“CERCLA” means the Comprehensive Environmental Release Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.
“Certificates” shall have the meaning ascribed to such term in Section 5.2
hereof.
“CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a part of TRICARE, a medical benefits program supervised by the U.S.
Department of Defense.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, guideline, directive or treaty, (b) any change in any law,
rule, regulation, policy, guideline, directive or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any one or more of the following
events or conditions, except as the result of a merger or consolidation with, or
merger into, a Borrower (and such Borrower is the surviving entity): (a)
Guarantor shall at any time after the Closing Date have control and voting power
over less than all of the issued and outstanding Stock of Diversicare Management
Services Co., (b) Diversicare Management Services Co. shall at any time after
the Closing Date have control and voting power over less than all of the issued
and outstanding Stock of Advocat Finance, Inc., (c) Advocat Finance, Inc. shall
at any time after the Closing Date have control and voting power over less than
all of the issued and outstanding Stock of DLC, (d) Diversicare Texas shall at
any time after the Closing Date have voting control over less than all of the
issued and outstanding Stock of Humble, (e) DLC shall at any time after the
Closing Date have control and voting power, directly or indirectly, over less
than all of the issued and outstanding Stock of any other Borrower (other than
Humble) and Diversicare Texas or (f) Guarantor shall cease to directly or
indirectly possess the right to elect (through contract,
    -9-

--------------------------------------------------------------------------------



ownership of voting securities or otherwise) at all times a majority of the
board of directors or managers (or similar governing body) of each Borrower,
Diversicare Management Services Co., Advocat Finance, Inc., DLC and Diversicare
Texas and to direct the management policies and decisions of each Borrower,
Diversicare Management Services Co., Advocat Finance, Inc., DLC and Diversicare
Texas.
“CIA” means that certain Corporate Integrity Agreement between the Office of the
Inspector General of the Department of Health and Human Services and Diversicare
Healthcare Services, Inc. effective February 14, 2020, having a term of five (5)
years from the effective date, and entered into contemporaneously with the
Settlement Agreement.
“Closing Date” means October 14, 2020.
“CMS” means the Centers for Medicare and Medicaid Services of HHS and any Person
succeeding to the functions thereof.
“Collateral” shall have the meaning ascribed to such term in Section 6.1 hereof.
“Collateral Agent” shall mean CIT Bank N.A.
“Collateral Assignment and Agreement” means that certain Collateral Assignment
and Agreement dated as of the Closing Date by and among Administrative Agent,
Borrower, and Hospital District, as the same may from time to time be amended,
restated, supplemented or otherwise modified.
“Commercial Blocked Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
“Commercial Leases” means the collective reference to all Leases other than (a)
admission agreements or residency agreements or (b) any Lease for real property
solely used for office space with a term not to exceed five (5) years and for
5,000 square feet or less.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall have the meaning ascribed to such term in Section
8.1(c) hereof.
“CON” shall have the meaning ascribed to such term in Section 10.2 hereof.
“Conveyance Documents” means, collectively, the Hospital District Security
Agreement, the Hospital District Sublease, the Hospital District Management
Agreement, all Deposit Account Instructions and Services Agreements (Government
Healthcare Receivables) or similar agreements entered into among Borrower,
Hospital District, Administrative Agent and each applicable depository bank, all
Control Account Agreements (Deposit Account) or similar agreements entered into
among Borrower, Hospital District, Administrative Agent and each applicable
depository bank, all Deposit Account Control Agreements or similar agreements
    -10-

--------------------------------------------------------------------------------



entered into among Borrower, Hospital District, Administrative Agent and each
applicable depository bank, and all other agreements, instruments and documents
executed in connection with any of the foregoing or related to any of the
foregoing, each as amended, restated, supplemented or otherwise modified from
time to time as permitted under the Collateral Assignment and Agreement or other
Financing Agreements.
“COVID-19” means the outbreak of the novel coronavirus 2019 (COVID-19) announced
in March 2020 by the World Health Organization as a global pandemic.
“Credit Party” means each Borrower, the Guarantor, and each other Person that is
or becomes primarily or secondarily liable for the Liabilities, whether as a
principal, surety, guarantor, endorser or otherwise.
“Credit Termination Date” means the earlier of (i) the Stated Maturity Date,
(ii) such other date on which the Revolving Loan Commitment shall terminate
pursuant to Section 11.2 hereof, (iii) the “Credit Termination Date” as defined
in the Affiliate Revolving Loan Agreement (unless waived by Administrative Agent
(with the consent of the Required Lenders)), (iv) the “Credit Termination Date”
as defined in the Affiliate Term Loan Agreement (unless waived by Administrative
Agent (with the consent of the Required Lenders)), or (v) such other date as is
mutually agreed in writing between the Borrower and the Administrative Agent
(with the consent of the Required Lenders).
“Default” means an (a) event, circumstance or condition which (a) through the
passage of time or the service of notice or both would (assuming no action is
taken to cure the same) mature into an Event of Default or (b) an Event of
Default.
“Default Rate” shall have the meaning ascribed to such term in Section 2.7(a)
hereof.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
requested Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
“Deferred Payroll Taxes Due Date” shall have the meaning ascribed to such term
in Section 8.21(a) hereof.
“Demand Deposit Account” shall have the meaning ascribed to such term in Section
4.3 hereof.
“Deposit Accounts” means any deposit, securities, operating, lockbox, blocked or
cash collateral account (including, without limitation, the Cash Collateral
Account, the Demand Deposit Account, the Commercial Blocked Account and the
Government Blocked Account),
    -11-

--------------------------------------------------------------------------------



together with any funds, instruments or other items credited to any such account
from time to time, and all interest earned thereon.
“Diversicare Texas” means Diversicare Texas I, LLC, a Delaware limited liability
company.
“DLC” means Diversicare Leasing Corp., a Tennessee corporation.
“Dollars”, “dollars” or “$”each means lawful money of the United States of
America.
“Duly Authorized Officer” means the Chief Executive Officer, the President, the
Chief Operating Officer, the Chief Financial Officer and the Assistant Secretary
of the Borrower or Borrower Agent, as applicable.
“Early Opt-in Election” means the occurrence of:
(1)a determination by Administrative Agent or (ii) a notification by Required
Lenders to Administrative Agent (with a copy to Borrower) that Required Lenders
have determined, that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section 3.11, are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the Libor Base Rate, and
(2)    (i) the election by Administrative Agent or (ii) the election by Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to
Borrower and Lenders or by Required Lenders of written notice of such election
to Administrative Agent.
“EBITDA” means, on a consolidated basis for the applicable Person, for any
period of determination, the sum of the net earnings of the consolidated Person
before nonrecurring items (in accordance with GAAP and as reasonably agreed to
by the Administrative Agent), interest, taxes, depreciation and amortization,
all as determined in accordance with GAAP, without duplication, consistently
applied.
“Eligible Accounts” means an Account owing to the Borrower or the Hospital
District resulting from services provided at the Facilities, which meets each of
the following requirements, as determined by the Administrative Agent in its
sole and absolute discretion:
1.Accounts which do not remain unpaid more than ninety (90) calendar days from
the invoice date;
2.is to be paid pursuant to either a Medicaid Provider Agreement or a Medicare
Provider Agreement, or is a liability of an Account Debtor which is (i) a
commercial insurance company (or managed care company) acceptable to the
Administrative Agent in its reasonable determination, organized under the laws
of any jurisdiction in the United States and having its principal office in the
United States, or (ii) any other institutional Account Debtor
    -12-

--------------------------------------------------------------------------------



acceptable to the Administrative Agent, including health maintenance
organizations, unions, or any other type of Account Debtor, not included in the
categories of Account Debtors listed in the foregoing clause (i), organized
under the laws of any jurisdiction in the United States, having its principal
office in the United States, in either case, in which such obligor agrees to pay
the Borrower for the applicable services rendered or performed or, if
applicable, goods sold;
3.the Account Debtor of which has received notice to forward payment to either
the Commercial Blocked Account and/or the Government Blocked Account, as
applicable;
4.those Accounts of Borrower or the Hospital District as to which the
Administrative Agent has a first priority perfected Lien and that comply with
all of the representations and warranties made to the Administrative Agent under
this Agreement and the Financing Agreements;
5.to the extent such Account does not include any contingent payments;
6.to the extent such Account does not include late charges or finance charges,
and is net of any contractual discount and/or Medicare/Medicaid fee schedule
adjustments;
7.an Account of a Borrower that was generated in the ordinary course of such
Borrower’s business from Borrower’s sale or rendition of Approved Goods or
Services; and
8.which complies with such other terms and conditions as may be specified from
time to time by the Administrative Agent in its reasonable discretion;
(1)notwithstanding the ninety (90) day periods prescribed by subsection (a)
above, Accounts that are to be paid pursuant to a Medicare Provider Agreement or
a Medicaid Provider Agreement, Private Insurance Managed Care Accounts, or any
otherwise Eligible Accounts, which do not remain unpaid more than one hundred
twenty (120) days from the invoice date, shall be Eligible Accounts; provided,
however, Private Pay Accounts and Medicaid pending Accounts shall not be
considered Eligible Accounts; and, provided further, one hundred percent (100%)
of all credit amounts in any of the foregoing Eligible Account categories shall
be deducted from the “current” Accounts as reasonably determined by the
Administrative Agent in its reasonable credit judgment;
(2)notwithstanding the ninety (90) day periods prescribed by subsection (a)
above, (i) solely for the period beginning April 3, 2020 through and including
the earlier of (i) the end of the declared national emergency resulting from
COVID-19 as determined by Administrative Agent taking into consideration market
practice (to the extent Administrative Agent determines such market practice
exists) and in consultation with Borrower and (ii) March 31, 2021, Accounts that
are to be paid pursuant to a Medicare Provider Agreement or a Medicaid Provider
Agreement, Private Insurance Managed Care Accounts, or any otherwise Eligible
Accounts, which do not remain unpaid more than one hundred fifty (150) days from
the invoice date, shall be Eligible Accounts and (ii) solely for the six (6)
month period beginning on the commencement date of operations by a Borrower with
respect to the Accounts generated by the
    -13-

--------------------------------------------------------------------------------



operations of a Facility or Facilities acquired or leased by such Borrower after
the date of this Agreement (each a “New Facility”) through and including the
date that is six (6) months after such commencement date, Accounts that are to
be paid pursuant to a Medicare Provider Agreement or a Medicaid Provider
Agreement, Private Insurance Managed Care Accounts, or any otherwise Eligible
Accounts, which do not remain unpaid more than one hundred eighty (180) days
from the invoice date, shall be Eligible Accounts; provided, however, Private
Pay Accounts and Medicaid pending Accounts shall not be considered Eligible
Accounts; and, provided further, one hundred percent (100%) of all credit
amounts in any of the foregoing Eligible Account categories shall be deducted
from the “current” Accounts as reasonably determined by the Administrative Agent
in its reasonable credit judgment;
provided, however, the following Accounts of the Borrower or the Hospital
District are not Eligible Accounts:
(1)(ii) [Intentionally Deleted]; (ii) all Private Pay Accounts; (iii) Accounts
with respect to which the Account Debtor is a director, officer, manager,
employee, equity holder, or Affiliate of the Borrower; (iv) Accounts with
respect to which the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless such Account Debtor
deposits all payments arising under the Government Accounts to the Government
Blocked Account in accordance with the terms of the Blocked Account Agreement;
(v) Accounts with respect to which the Account Debtor is not subject to service
of process within the continental United States of America; (vi) Accounts known
by Borrower (whether actual or constructive knowledge) to be in dispute (but
only to the extent of such disputed amount) or with respect to which the Account
Debtor has asserted, or the Borrower or the Administrative Agent has reason to
believe the Account Debtor is entitled to assert, a counterclaim or right of
setoff (but only to the extent of such counterclaim or setoff amount); (vii)
Accounts with respect to which the prospect of payment or performance by the
Account Debtor is or will be impaired, as determined by the Administrative Agent
in the exercise of its reasonable discretion; (viii) Accounts that are not
valid, legally enforceable obligations of the Account Debtor thereunder; (ix)
Accounts with respect to which the Account Debtor is the subject of bankruptcy
or a similar insolvency proceeding or has made an assignment for the benefit of
creditors or whose assets have been conveyed to a receiver or trustee; (x)
Accounts with respect to which the Account Debtor’s obligation to pay the
Account is conditional upon the Account Debtor’s approval; (xi) Accounts which
arise out of services or, if applicable, sales not made in the ordinary course
of the Borrower’s or the Hospital District’s business; (xii) Accounts with
respect to which any document or
    -14-

--------------------------------------------------------------------------------



agreement executed or delivered in connection therewith, or any procedure used
in connection with any such document or agreement, fails in any material respect
to comply with the requirements of applicable law, or with respect to which any
representation or warranty contained in this Agreement is untrue or misleading
in any material respect; (xiii) Accounts with respect to which Borrower or the
Hospital District is or may become liable to the Account Debtor for services
rendered, or if applicable, goods sold, by the Account Debtor or the Hospital
District to Borrower, to the extent of Borrower’s existing or potential
liability to such Account Debtor; and (xiv) Medicaid pending Accounts;
provided, further, an Account which is at any time an Eligible Account, but
which subsequently fails to meet any of the foregoing requirements for
eligibility, shall forthwith cease to be an Eligible Account, and further, with
respect to any Account, if the Administrative Agent at any time hereafter
determines in its reasonable discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower; provided, further,
one hundred percent (100%) of all credit amounts in any of the foregoing that
are not deemed to be Eligible Account categories and criteria shall be deducted
from the “current” Accounts as reasonably determined by the Administrative Agent
in its reasonable credit judgment. Any Accounts, which are not Eligible
Accounts, shall nevertheless be part of the Collateral.
“Environmental Laws” means all federal, state, local, and foreign statutes,
regulations, ordinances, and similar provisions having the force or effect of
law, all judicial and administrative orders and determinations, and all common
law concerning public health and safety, worker health and safety, pollution, or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances,
or wastes, chemical substances, or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation, including, without limitation,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean Air Act, 42
U.S.C. § 7401 et seq., as amended; state and federal superlien and environmental
cleanup programs; and U. S. Department of Transportation regulations.
“Environmental Notice” means any summons, citation, directive, information
request, notice of potential responsibility, notice of violation or deficiency,
order, claim, complaint, investigation, proceeding, judgment, letters or other
communication, written or oral to the Borrower or any officer thereof, actual or
threatened, from the United States Environmental Protection Agency or other
federal, state or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which
    -15-

--------------------------------------------------------------------------------



involves Management of Hazardous Substances on or off the property of the
Borrower which could result in the Borrower incurring a material liability or
which could have a Material Adverse Effect, or the imposition of any Lien on
property, or any alleged violation of or responsibility under Environmental Laws
which could result in the Borrower incurring a material liability or which could
have a Material Adverse Effect, and, after due inquiry and investigation, any
knowledge of any facts which could give rise to any of the foregoing.
“Equipment” means “equipment” as defined in the Code, including, without
limitation, any and all of the Borrower’s machinery, equipment, vehicles,
fixtures, furniture, computers, appliances, tools, and other tangible personal
property (other than Inventory), whether located on the Borrower’s premises or
located elsewhere, together with any and all accessions, parts and appurtenances
thereto, whether presently owned or hereafter acquired by the Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the regulations thereunder.
“ERISA Affiliate” means any corporation, trade or business, which together with
the Borrower would be treated as a single employer under Section 4001 of ERISA.
“Event of Default” shall have the meaning ascribed to such term in Section 11.1
hereof.
“Excluded Swap Obligation” means any Swap Obligation that arises from any
guaranty or collateral pledge with respect to the Liabilities that becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of any guarantor’s or pledgor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act at the time any applicable guaranty or pledge
agreement or similar collateral document becomes effective with respect to such
related Swap Obligation, but such exclusion shall only be effective for so long
as it would otherwise be so illegal.
“Facility” or “Facilities” shall mean any one or more of the skilled nursing
homes, assisted living facilities, retirement homes, rehabilitation centers, or
senior adult care homes or facilities located on the Property and owned,
operated or managed by the Borrower in connection with their business. Set forth
on Schedule 1.1(f) is a list of all Facilities in existence on the Closing Date
owned, operated or managed by the Borrower.
“FATCA” means Sections 1471 - 1474 of the Tax Code, as enacted as of the date
hereof (or any amendment or successor to any such Section so long as such
amendment or successor is substantially similar to the purpose and obligations
of and not more onerous to comply with than such Sections as such Sections were
in effect as of the date of this Agreement) and any Treasury Regulation
promulgated thereunder implementing such Sections.
“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., as
amended, and the rules and regulations thereunder.
    -16-

--------------------------------------------------------------------------------



“Federal Funds Rate” shall have the meaning ascribed to such term in Section
13.13(c) hereof.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means any letter agreement entered into from time to time by and
between CIBC and Borrower Agent, pursuant to which, among other things, the
arrangement relating to compensation for certain services rendered by the
Administrative Agent is set forth (together with any similar letter from
Administrative Agent to the Lenders regarding their respective share of any
particular fee payable by Borrower).
“Financing Agreements” means any and all agreements, instruments, certificates
and documents, including, without limitation, security agreements, loan
agreements, notes, guarantees, keep well agreements, landlord waivers,
mortgages, deeds of trust, subordination agreements, intercreditor agreements,
pledges, powers of attorney, consents, assignments, collateral assignments,
perfection certificates, interest rate protection agreements, reimbursement
agreements, contracts, notices, leases, collateral assignments of key man life
insurance policies, financing statements and all other written matter
(including, without limitation, this Agreement, the Revolving Credit Notes, any
Subordination Agreement, any Intercreditor Agreements, the Guaranty, the Pledge
Agreement, the Collateral Assignment and Agreement, the Hospital District
Security Agreement, the Blocked Account Agreement, the Certificates, any Fee
Letter, any Hedging Agreement and any other Bank Product Agreement), in each
case evidencing, securing or relating to the Loans and the Liabilities, whether
heretofore, now, or hereafter executed by or on behalf of the Borrower, Pledgor,
Guarantor, any Affiliate, or any other Person, and delivered to or in favor of
the Administrative Agent or any Lender, together with all agreements and
documents referred to therein or contemplated thereby, as each may be amended,
modified or supplemented from time to time.
“Fiscal Quarter” means the three (3) month period ending on March 31, June 30,
September 30 and December 31 of each calendar year.
“Fiscal Year” means the twelve (12) month period commencing on January 1 and
ending on December 31 of each calendar year.
“Fixed Charge Coverage Ratio” means, on a consolidated basis for the applicable
Person, on any date of determination, the ratio of (a) Adjusted EBITDAR (QIPP
Funds) for the period of 12 consecutive months then ended, to (b) Fixed Charges,
all as determined in accordance with GAAP, consistently applied.
“Fixed Charges” means, on a consolidated basis for the applicable Person, for
any period of determination, the sum of, without duplication: (a) regularly
scheduled payments of principal with respect to all Indebtedness for borrowed
money; plus (b) cash interest expense for Indebtedness that has been paid during
such period (including, without limitation, interest attributable to issued and
outstanding Letters of Credit (as defined in the Affiliate Revolving Loan
Agreement)); plus (c) Net Capital Expenditures; plus (d) cash rent expense that
has been
    -17-

--------------------------------------------------------------------------------



paid during such period; plus (e) dividends on stock; plus (f) cash paid income
taxes during such period; plus (g) payments pursuant to the Settlement Agreement
that have been paid during such period, all of the foregoing as determined in
accordance with GAAP, without duplication, consistently applied.
“Forgiveness Determination Date” shall have the meaning ascribed to such term in
Section 9.12 hereof.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or any successor authority) that are
applicable to the circumstances as of the date of determination.
“General Intangibles” means “general intangibles” as defined in the Code,
including, without limitation, any and all general intangibles, choses in
action, causes of action, rights to the payment of money (other than Accounts),
and all other intangible personal property of the Borrower of every kind and
nature wherever located and whether currently owned or hereafter acquired by the
Borrower (other than Accounts), including, without limitation, corporate or
other business records, inventions, designs, patents, patent applications,
service marks, service mark applications, trademark applications, brand names,
trade names, trademarks and all goodwill symbolized thereby and relating
thereto, trade styles, trade secrets, registrations, domain names, websites,
computer software, advertising materials, distributions on certificated and
uncertificated securities, investment property, securities entitlements,
goodwill, operational manuals, product formulas for industrial processes,
blueprints, drawings, copyrights, copyright applications, rights and benefits
under contracts, licenses, license agreements, permits, approvals,
authorizations which are associated with the operation of the Borrower’s
business and granted by any Person, franchises, customer lists, deposit
accounts, tax refunds, tax refund claims, and any letters of credit, guarantee
claims, security interests or other security held by or granted to the Borrower
to secure payment by an Account Debtor of any of Borrower’s Accounts, and, to
the maximum extent permitted by applicable Law, any recoveries or amounts
received in connection with any litigation or settlement of any litigation.
“Governing Documents” shall have the meaning ascribed to such term in Section
9.14 hereof.
“Government Accounts” means Accounts on which any federal or state governmental
unit or any intermediary for any federal or state governmental unit is the
Account Debtor.
“Governmental Approvals” means, collectively, all consents, licenses, and
permits and all other authorizations or approvals required from any Governmental
Authority to operate the Locations.
“Governmental Authority” means and includes any federal, state, District of
Columbia, county, municipal, or other government and any political subdivision,
department, commission, board, bureau, agency or instrumentality thereof,
whether domestic or foreign.
    -18-

--------------------------------------------------------------------------------



“Government Blocked Account” shall have the meaning ascribed to such term in
Section 4.3 hereof.
“Guarantor” means Parent in its capacity as the guarantor pursuant to the
Guaranty.
“Guaranty” means that certain Amended and Restated Guaranty of even date
herewith by Guarantor in favor of the Administrative Agent, in form and
substance reasonable satisfactory to the Administrative Agent, as the same may
be amended, restated, reaffirmed, modified or supplemented from time to time.
“Hazardous Substances” means hazardous substances, materials, wastes, and waste
constituents and reaction by-products, pesticides, oil and other petroleum
products, and toxic substances, including, without limitation, asbestos and
PCBs, as those terms are defined pursuant to Environmental Laws.
“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities, assisted living and adult care facilities), patient healthcare,
patient healthcare information, patient abuse, the quality and adequacy of
medical care, rate setting, equipment, personnel, operating policies, fee
splitting, including, without limitation, (a) all federal and state fraud and
abuse laws, including, but not limited to the federal Anti-Kickback Statute (42
U.S.C. §1320a-7b(6)), the Stark Law (42 U.S.C. §1395nn), the civil False Claims
Act (31 U.S.C. §3729 et seq.); (b) TRICARE; (c) CHAMPUS; (d) Medicare; (e)
Medicaid; (f) HIPAA; (g) quality, safety and accreditation standards and
requirements of all applicable state laws or regulatory bodies; (h) all laws,
policies, procedures, permits, requirements, certifications, and regulations
pursuant to which licenses, approvals and accreditation certificates are issued
in order to operate medical, senior housing facilities, assisted living
facilities, or skilled nursing facilities; (i) the QIPP Program; and (j) any and
all other applicable health care laws, regulations, manual provisions, policies
and administrative guidance, each of (a) through (i) as may be amended from time
to time.
“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices, in each case in form and substance
satisfactory to the Administrative Agent, as the same may be amended or modified
from time to time; provided, Borrower will only enter into any such Hedging
Agreement with CIBC, CIT Bank N.A. or Lake Forest Bank & Trust Company, N.A. or
another Lender reasonably approved by Administrative Agent.
“HHS” means the United States Department of Health and Human Services and any
Person succeeding to the functions thereof.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
    -19-

--------------------------------------------------------------------------------



“Hospital District” means DeWitt Medical District, a governmental entity and
political subdivision of the State of Texas organized pursuant to Tex. Const.
Art. IX, Section 9, and Chapter 1035 of the Texas Special District Local Laws
Code, as amended.
“Hospital District Management Agreement” shall mean any management agreement by
and between a Borrower and Hospital District with respect to any Facility, as
the same may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.
“Hospital District Security Agreement” shall mean, individually and
collectively, each Security Agreement, dated as of the Closing Date, executed by
Hospital District in favor of a Borrower, pursuant to which Hospital District
has granted to such Borrower a security interest in certain of its assets
(including, without limitation, all Accounts) arising from services rendered or
facilitated at Facility for which Hospital District is the licensed operator, as
each may be amended, restated, replaced, severed, split, supplemented or
otherwise modified from time to time.
“Hospital District Sublease” means, individually and collectively, those certain
Sublease Agreements and Sub-Sublease Agreements each dated as of April 1, 2019
(as amended, restated, supplemented or otherwise modified from time to time)
between Hospital District and each respective Borrower, whereby such Borrower
will sublease to Hospital District  a Facility, and  certain leased personal
property pursuant to the terms and conditions set forth therein.
“Humble” means Diversicare Humble, LLC, a Delaware limited liability company.
“Indebtedness” with respect to any Person means, as of the date of determination
thereof, (a) all of such Person’s indebtedness for borrowed money, (b) all
indebtedness of such Person or any other Person secured by any Lien with respect
to any property or asset owned or held by such Person, regardless whether the
indebtedness secured thereby shall have been assumed by such Person or such
Person has become liable for the payment thereof, (c) all Capitalized Lease
Obligations of such Person and obligations or liabilities created or arising
under conditional sale or other title retention agreement with respect to
property used and/or acquired by Borrower even though the rights and remedies of
the lessor, seller and/or lender thereunder are limited to repossession of such
property, (d) all unfunded pension fund obligations and liabilities, (e) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (f) all obligations in respect of letters of credit, whether or not
drawn, and bankers’ acceptances issued for the account of such Person, (g)
deferred and/or accrued taxes and all unfunded pension fund obligations and
liabilities, (h) all guarantees by such Person, or any undertaking by such
Person to be liable for, the debts or obligations of any other Person, described
in clauses (a) through (h), (i) any Stock, of such Person, whether or not
mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to Financial Accounting Standards Board Issuance No. 150 or otherwise,
and (j) all Bank Product Obligations of such Person.
“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 12.16 hereof.
    -20-

--------------------------------------------------------------------------------



“Indemnified Parties” shall have the meaning ascribed to such term in Section
12.16 hereof.
“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with the Borrower to compensate the Borrower for providing goods or
services to a Patient.
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all material advertising and
promotional materials, (h) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium).
“Intercreditor Agreements” means, individually and collectively, the Omega
Intercreditor Agreement, and any other subordination and/or intercreditor
agreement by and among any Borrower, any third party providing any Indebtedness
to such Borrower, and Administrative Agent, on terms and conditions satisfactory
to Administrative Agent and Required Lenders in their sole and absolute
determination, in each case as the same may be amended, restated, supplemented
or otherwise modified from time to time.
“Inventory” means “inventory” as defined in the Code, including, without
limitation, any and all inventory and goods of the Borrower, wheresoever
located, whether now owned or hereafter acquired by the Borrower, which are held
for sale or lease, furnished under any contract of service or held as raw
materials, work-in-process or supplies, and all materials used or consumed in
the Borrower’s business, and shall include such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by the Borrower.
“Joint Liability Payment” shall have the meaning ascribed to such term in
Section 12.21(g) hereof.
“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
presidential authority in the
    -21-

--------------------------------------------------------------------------------



applicable jurisdiction and Healthcare Laws and Environmental Laws, now or
hereafter in effect, and in each case as amended or supplemented from time to
time.
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by the Parent or Borrower.
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which the Borrower holds
any Leased Real Property (including, without limitation, the Commercial Leases
and Operating Leases).
“Lender Parties” shall have the meaning ascribed to such term in Section 12.24
hereof.
“Liabilities” means any and all of each of the Borrower’s liabilities,
obligations and Indebtedness to the Lenders and the Administrative Agent of any
and every kind and nature, whether heretofore, now or hereafter owing, arising,
due or payable and howsoever evidenced, created, incurred, acquired, or owing,
whether primary, secondary, direct, indirect, contingent, absolute, fixed or
otherwise (including, without limitation, payments of or for principal,
interest, default interest, reimbursement obligations, fees, costs, expenses,
and/or indemnification, and obligations of performance, and the Unused Line Fee,
any other fee due or payable to Administrative Agent or Lenders in connection
with any Financing Agreement, and all Bank Product Obligations, and any interest
that accrues after commencement of any insolvency or bankruptcy proceeding
regardless of whether allowed or allowable in whole or in part as a claim in any
such insolvency or bankruptcy proceeding) and whether arising or existing under
written agreement, oral agreement, or by operation of law, including, without
limitation, all of each Borrower’s Indebtedness, liabilities and obligations to
the Lenders and the Administrative Agent under this Agreement (whether relating
to any of the Loans or otherwise and including, without limitation, all of each
Borrower’s Bank Product Obligations) or each Hedging Agreement (but excluding
any Excluded Swap Obligation) and any and all other Financing Agreements to
which Borrower is a party, and any refinancings, substitutions, extensions,
renewals, replacements and modifications for or of any or all of the foregoing.
“Libor Base Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant Libor Loan and for a period equal to the Libor Interest
Period are offered in the London Interbank Eurodollar market at 11:00 A.M.
(London time) two (2) Business Days prior to the commencement of such Libor
Interest Period (or three (3) Business Days prior to the commencement of such
Libor Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the Libor Base Rate is otherwise determined by the Administrative
Agent in its sole and absolute discretion, divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or
    -22-

--------------------------------------------------------------------------------



liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Libor Interest Period.
The Administrative Agent’s determination of the Libor Base Rate shall be
conclusive, absent manifest error. Notwithstanding anything contained herein to
the contrary, at no time shall the Libor Base Rate be less than one percent
(1.00%).
“Libor Interest Period” means, with respect to any Libor Loan, successive one
(1) month periods, provided, however, that: (a) each Libor Interest Period
occurring after the initial Libor Interest Period of any Libor Loan shall
commence on the day on which the preceding Libor Interest Period for such Libor
Loan expires, with interest for such day to be calculated at the Libor Rate in
effect for the new Libor Interest Period; (b) whenever the last day of any Libor
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Libor Interest Period shall be extended to occur on the next
succeeding Business Day; (c) whenever the first day of any Libor Interest Period
occurs on a date for which there is no numerically corresponding date in the
month in which such Libor Interest Period terminates, such Libor Interest Period
shall end on the last day of such month, unless such day is not a Business Day,
in which case the Libor Interest Period shall terminate on the first Business
Day of the following month, provided, further, that so long as the Libor
Rollover remains in effect, all subsequent Libor Interest Periods shall
terminate on the date of the month numerically corresponding to the date on
which the initial Libor Interest Period commenced; and (d) if at any time the
Libor Interest Period for a Libor Loan expires less than one month before the
Stated Maturity Date, such Libor Loan shall automatically renew at the then
current Libor Rate for a Libor Interest Period terminating on the Stated
Maturity Date.
“Libor Loan” means a Loan which bears interest at a Libor Rate.
“Libor Rate” means, with respect to a Libor Loan for the relevant Libor Interest
Period, the sum of the Libor Base Rate applicable to that Libor Interest Period,
plus the Applicable Libor Margin.
“Libor Rollover” means that each Libor Loan shall automatically renew for the
Libor Interest Period specified in the Borrowing Notice at the then current
Libor Rate, except that a Libor Interest Period for a Libor Loan shall not
automatically renew with respect to any principal amount which is scheduled to
be repaid before the last day of the applicable Libor Interest Period, and any
such amounts shall bear interest at the Base Rate plus the Applicable Base Rate
Margin, until repaid.
“Licenses” shall have the meaning ascribed to such term in Section 10.2 hereof
“Lien” means any lien, security interest, mortgage, pledge, hypothecation,
collateral assignment, or other charge, encumbrance or preferential arrangement,
including, without limitation, the retained security title of a conditional
vendor or lessor.
“Loan Account” shall have the meaning ascribed to such term in Section 2.5
hereof.
    -23-

--------------------------------------------------------------------------------



“Loans” means, individually, a Revolving Loan, and collectively, the Revolving
Loans, and, if applicable, any and all other advances made by the Lenders (or,
if applicable, the Administrative Agent) to the Borrower pursuant to the terms
of this Agreement or any other Financing Agreement.
“Location” or “Locations” mean one or more of the healthcare or other facilities
operated or managed by the Borrowers on the Property as identified on Schedule
1.1(f) hereto.
“Manage” or “Management” means to generate, handle, manufacture, process, treat,
store, use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of, release,
threaten to release or abandon Hazardous Substances.
“Management Agreements” means, collectively, those certain Management Agreements
between Diversicare Management Services Co., as Manager, and each Borrower for
the operation and management of the Facilities.
“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration, or governmental
investigation or proceeding), whether singly or in conjunction with any other
event or events, act or acts, condition or conditions, occurrence or
occurrences, whether or not related, any of the following: (a) a material
adverse change in, or a material adverse effect upon, the financial condition,
operations, business or properties of the Credit Parties, taken as a whole, (b)
a material adverse change in, or a material adverse effect upon, the rights and
remedies of the Administrative Agent or the Lenders under any Financing
Agreement or the ability of the Credit Parties, taken as a whole, to perform
their payment or other obligations under any Financing Agreement to which they
are parties, (c) a material adverse change in, or a material adverse effect
upon, the legality, validity or enforceability of any Financing Agreement, (d) a
material adverse change in, or a material adverse effect upon, the existence,
perfection or priority of any security interest granted in any Financing
Agreement or the value of any material Collateral not resulting from any action
or inaction by the Administrative Agent, (e) the termination of Borrower’s
continued participation in a Medicare or Medicaid reimbursement program, which
individually or in the aggregate, could reasonably be expected to result in a
material adverse change or a material adverse effect described in the
immediately preceding clauses (a) through (d) above, or (f) any other liability
of the Credit Parties, or any one or more of them, in excess of Five Hundred
Thousand and No/100 Dollars ($500,000.00) in the aggregate as a result the final
adjudication of one or more violations of any Healthcare Law which remains
unpaid for a period of thirty (30) days, unless such liability is being
contested or appealed by appropriate proceedings and Borrower has established
appropriate reserves adequate for payment in the event such appeal or contest is
ultimately unsuccessful, provided further that in the event such contest or
appeal is ultimately unsuccessful, the Borrower shall pay the assessment no
later than the deadline set forth by the applicable agency.
“Maximum Revolving Facility” means $2,000,000.
    -24-

--------------------------------------------------------------------------------



“Medicaid Certification” means, with respect to Borrower, certification by the
Medicaid program in each state in which the Borrower conducts business which is
under or affected by the Medicaid Regulations that the Borrower complies with
all of the applicable requirements for participation set forth in the Medicaid
Regulations.
“Medicaid Provider Agreement” means an agreement entered into with the Medicaid
program in each state in which the Borrower conducts business which is under or
affected by the Medicaid Regulations under which such state Medicaid program
agrees to pay for covered services provided by the Borrower to Medicaid
beneficiaries in accordance with the terms of such agreement and the Medicaid
Regulations.
“Medicaid Regulations” or “Medicaid” mean collectively all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the health insurance program established by Title XIX of the Social
Security Act (42 U.S.C. §§ 1396, et seq.), together with all applicable
provisions of all rules, regulations, manuals, final orders and administrative,
reimbursement and other applicable guidelines of all governmental authorities,
including HHS, CMS or the Office of the Inspector General of HHS, or any Person
succeeding to the functions of any of the foregoing (whether or not having the
force of law).
“Medical Services” means medical and health care services provided to a Patient
by any Borrower, including, but not limited to, medically necessary health care
services provided to a Patient and performed by a Borrower which are covered by
a policy of insurance issued by an Insurer, and including, but not limited to,
physician services, nurse and therapist services, dental services, skilled
nursing facility services, rehabilitation services, home health care services,
behavioral health services, hospice services, medical equipment and
pharmaceuticals.
“Medicare Accelerated and Advance Payment Program” means the Accelerated and
Advance Payment Program for Medicare Part A and Part B providers and suppliers
as expanded during the period of the COVID-19 public health emergency by Section
3719 of the CARES Act, as amended from time to time, and all rules,
requirements, regulations, and administrative guidance related to the same.
“Medicare Certification” means, with respect to Borrower, certification of CMS
or a state agency or entity under contract with CMS that the Borrower complies
with all of the applicable requirements for participation set forth in the
Medicare Regulations.
“Medicare Provider Agreement” means an agreement entered into with CMS or a
state agency under contract with CMS under which CMS agrees to pay for covered
services provided by the Borrower to Medicare beneficiaries in accordance with
the terms of such agreement and the Medicare Regulations.
“Medicare Regulations” or “Medicare” mean collectively all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. § 1395, et seq.), together
with all applicable provisions of all rules, regulations, manuals, final orders
and administrative, reimbursement and other applicable guidelines of all
    -25-

--------------------------------------------------------------------------------



governmental authorities, including HHS, CMS or the Office of the Inspector
General of HHS, or any Person succeeding to the functions of any of the
foregoing (whether or not having the force of law).
“Multiemployer Plan” shall have the meaning ascribed to such term in Section
7.19 hereof.
“Net Capital Expenditures” means Capital Expenditures minus the sum of (a) any
financing used in connection with such expenditures (including, without
limitation, any financing of capital improvements provided by a landlord and
recovered through rental payments), and (b) amounts actually incurred in
connection with Capital Expenditures made in connection with the Facilities (as
defined herein and as defined in the Affiliate Revolving Loan Agreement).
“Non-U.S. Participant” shall have the meaning ascribed to such term in Section
3.3 hereof.
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, the Department
of the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept.
25, 2001) and/or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of or by the Office of
Foreign Asset Control, the Department of the Treasury or pursuant to any other
applicable Executive Orders, as such lists may be amended or supplemented from
time to time.
“Omega” means Omega Healthcare Investors, Inc., a Maryland corporation.
“Omega Debt Documents” means, collectively, the Omega Master Lease Agreement,
the Omega Senior Leases and the security agreements, pledges, documents,
instruments and agreements executed in connection therewith, in each case as the
same may be amended or modified in conformity with Section 9.16 of this
Agreement.
“Omega Intercreditor Agreement” means that certain Subordination and
Intercreditor Agreement dated as of May 13, 2019 herewith by and among the
Borrower, Administrative Agent, and Omega Senior Lessor”, as the same may be
modified, supplemented and amended from time to time in accordance with the
terms thereof and hereof.
“Omega Master Lease Agreement” means that certain Master Lease dated as of
October 1, 2018, by and among DLC and the other “Tenants” party thereto and
Sterling Acquisition and the other “Landlords” party thereto, as the same has
been and may be further modified, supplemented and amended from time to time in
accordance with the terms thereof and hereof.
“Omega Security Interests” means the security interests of Omega and the Omega
Senior Lessor in certain assets of Humble, the rights pertaining to and
priorities of which are as specified in the Omega Intercreditor Agreement.
    -26-

--------------------------------------------------------------------------------



“Omega Senior Leases” means the Omega Master Lease Agreement.
“Omega Senior Lessor” means Sterling Acquisition, as Landlord, under the Omega
Master Lease Agreement and the “Landlords” party thereto.
“Operating Lease” means the collective reference to all Commercial Leases
between the applicable Affiliate Term Borrower and the Operators (other than
Humble), respectively, pursuant to which the Borrowers lease each Location.
“Operators” or “Operator” means the respective operators of the Locations, all
of which Operators are licensed under all applicable Healthcare Laws.
“Parent” means Diversicare Healthcare Services, Inc., a Delaware corporation.
“Participant” shall have the meaning ascribed to such term in Section 12.15(d)
hereof.
“Patient” means any Person receiving Medical Services from the Operators and all
Persons legally liable to pay the Operators for such Medical Services other than
Insurers or Governmental Authorities.
“Patriot Act” shall have the meaning ascribed to such term in Section 8.16
hereof.
“Payment In Full” means (a) the indefeasible payment in full in cash of all
Loans and other Liabilities, other than contingent indemnification or
reimbursement obligations for which no claims have been asserted and (b) the
termination of the Revolving Loan Commitment in accordance with the terms and
conditions hereof.
“PBGC” shall have the meaning ascribed to such term in Section 7.19 hereof.
“Permitted Liens” shall have the meaning ascribed to such term in Section 9.1
hereof.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, limited liability company, unincorporated organization, association,
corporation, institution, entity, party, or government (whether national,
federal, state, provincial, county, city, municipal or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).
“Plan” shall have the meaning ascribed to such term in Section 7.19 hereof.
“Pledge Agreement” means that certain Amended and Restated Pledge Agreement of
even date herewith made by DLC in favor of the Administrative Agent, in form and
substance reasonable satisfactory to the Administrative Agent, as the same may
be modified, supplemented or amended from time to time in accordance with the
terms thereof.
“Pledgor” means the “Pledgor” as such term is defined in the Pledge Agreement.
    -27-

--------------------------------------------------------------------------------



“PPP Loan” means any loan made by a U.S. Small Business Administration (“SBA”)
qualified lender to a Credit Party and guaranteed by the SBA pursuant to the
Paycheck Protection Program provisions of the CARES Act.
“Private Insurance/Managed Care Account” means Accounts owing from insurance
companies or managed care companies to a Person for services provided or
rendered by the Borrower to a Person where the Person has assigned the right to
the Account to the Borrower.
“Private Insurance/Managed Care Contracts” means contracts and agreements
between the Borrower (or an Affiliate thereof) and insurance companies and/or
managed care companies pursuant to which the Borrower has the right to make a
claim for and receive payment for services rendered or furnished to a Person
that is an intended beneficiary of such contract or agreement.
“Private Pay Accounts” means Accounts owing directly from an individual for
services provided or rendered by the Borrower to such individual.
“Pro Rata Share” means, with respect to a Lender’s obligation to make Revolving
Loans and receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (a) prior to the Revolving Loan Commitment being
terminated or reduced to zero, the percentage obtained by dividing (i) such
Lender’s Revolving Loan Commitment, by (ii) the aggregate Revolving Loan
Commitment of all Lenders and (b) from and after the time the Revolving Loan
Commitment has been terminated or reduced to zero, the percentage obtained by
dividing (i) the aggregate unpaid principal amount of such Lender’s Revolving
Outstandings by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings.
“Prohibited Transaction” shall have the meaning ascribed to such term in ERISA.
“Property” means any and all real property owned, leased, sub-leased or used at
any time by Borrower.
“QIPP Program” means that certain Quality Incentive Payment Program, established
by the THHS, and administered through, and provided for, in the Texas Register
to be codified at 1 Tex. Admin. Code 353.1301-1304, as finally adopted by THHS,
and as amended from time to time for qualified nursing facilities, administered
through THHS.
“Rate Option” means the Libor Rate or the Base Rate.
“Register” shall have the meaning ascribed to such term in Section 12.15(d)
hereof.
“Release” means any actual or threatened spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of Hazardous Substances into the environment, as “environment” is
defined in CERCLA.
“Released Parties” shall have the meaning ascribed to such term in Section 12.24
hereof.
“Releasing Parties” shall have the meaning ascribed to such term in Section
12.24 hereof.
    -28-

--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders” means, as of any date of determination, (a) if there are
three (3) or fewer Lenders, Lenders holding one hundred percent (100%) of the
sum of the outstanding principal balance of the Revolving Loans (and the unused
Revolving Loan Commitment) at such time, or (b) if there are more than three (3)
Lenders, Lenders holding sixty-six and two-thirds percent (66-2/3%) or more of
the sum of the outstanding principal balance of the Revolving Loans (and the
unused Revolving Loan Commitment) at such time, provided, that the commitments
of, and the portion of the Liabilities held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and any Lender and its Affiliates shall be counted as a single Lender
for purposes of making a determination of Required Lenders.
“Respond” or “Response” means any action taken pursuant to Environmental Laws to
correct, remove, remediate, cleanup, prevent, mitigate, monitor, evaluate,
investigate or assess the Release of a Hazardous Substance.
“Restricted Agreements” means, collectively, each Management Agreement, Omega
Debt Document, Commercial Lease, Operating Lease, Conveyance Documents,
agreement, document or instrument entered into in connection with (directly or
indirectly) the Borrower Cash Management Program, the Settlement Agreement and
any other agreement, document or instrument between or among the Credit Parties
and any agreement, document or instrument pertaining to (directly or indirectly)
any of the foregoing.
“Restrictions” shall have the meaning ascribed to such term in Section 10.3
hereof.
“Revolving Credit Note(s)” shall have the meaning ascribed to such term in
Section 2.1 hereof.
“Revolving Loan Commitment” means, as to any Lender, such Lender’s commitment to
make Loans under this Agreement. The amount of each Lender’s Revolving Loan
Commitment is set forth on Annex A attached hereto and made a part hereof (as
amended, modified or supplemented from time to time in accordance with the terms
hereof).
“Revolving Outstandings” means, at any time, the aggregate principal amount of
all outstanding Revolving Loans.
“Revolving Loans” shall have the meaning ascribed to such term in Section 2.1
hereof.
“Schedule of Accounts” means an aged trial balance and reconciliation to the
Borrowing Base in form and substance reasonably satisfactory to the
Administrative Agent (which may at the Administrative Agent’s discretion include
copies of original invoices) listing the Accounts of the Borrower and the
Hospital District resulting from services provided at the Facilities, certified
    -29-

--------------------------------------------------------------------------------



on behalf of the Borrower by a Duly Authorized Officer, to be delivered on a
monthly basis to the Administrative Agent by the Borrower pursuant to Section
8.1(d) hereof.
“Service Fee” shall have the meaning ascribed to such term in Section 8.9
hereof.
“Settlement Agreement” means that certain Settlement Agreement entered into and
effective as of February 14, 2020, among the United States of America, acting
through the United States Department of Justice and on behalf of the Office of
the Inspector General (OIG-HHS) of the Department of Health and Human Services
(HHS), the State of Tennessee, acting through the Tennesee Attorney General and
Reporter and on behalf of its Medicaid program, Diversicare Healthcare Services,
Inc., and Mary Haggard and Bryant Fitzmorris, providing for annual payments by
Diversicare Healthcare Services, Inc. over a period of five (5) years with a
final payment on February 23, 2025, entered into contemporaneously with the CIA.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability, but shall not include incurred but not
reported professional liability claims.
“Supplemental and IGT QIPP Payments” has the meaning set forth in the Hospital
District Security Agreement.
“Supplemental QIPP Accounts” has the meaning set forth in the Hospital District
Security Agreement.
“Stated Maturity Date” means September 30, 2023.
“Sterling Acquisition” means Sterling Acquisition LLC, a Kentucky limited
liability company, in its capacity as a Landlord under the Omega Senior Lease.
“Stock” shall mean all certificated and uncertificated shares, stock, options,
warrants, general or limited partnership interests, membership interests or
units, limited liability company interests, participation or other equivalents
(regardless of how designated) of or in a corporation,
    -30-

--------------------------------------------------------------------------------



partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).
“Subordinated Debt” means any and all Indebtedness owing by the Borrower to a
third party that has been subordinated to the Liabilities in writing on terms
and conditions satisfactory to the Administrative Agent in its sole and absolute
discretion.
“Subordination Agreement” means, collectively, those certain subordination
agreements that have been and may in the future be entered into from time to
time by holders of Subordinated Debt and the Administrative Agent, each in form
and substance satisfactory to the Administrative Agent in its sole and absolute
discretion, each as the same may be modified, supplemented, amended or restated
from time to time.
“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding Stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (ii) any partnership or
limited liability company in which such Person or one or more Subsidiaries of
such Person has an equity interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner, managing member or
manager or may exercise the powers of a general partner, managing member or
manager.
“Swap Obligation” means any Hedging Agreement or related obligation that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Tax Code” shall have the meaning ascribed to such term in Section 7.19 hereof.
“Taxes” shall have the meaning ascribed to such term in Section 3.3 hereof.
“Tenant” means any tenant, resident or occupant under any Lease.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“THHS” means the Texas Health and Human Services Commission.
“TRICARE” means the medical program for active duty members, qualified family
members, CHAMPUS eligible retirees and their family members and survivors, of
all uniformed services.
    -31-

--------------------------------------------------------------------------------



“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Uniform Commercial Code” or “UCC” or “Code” means the Uniform Commercial Code
as the same may, from to time, be in effect in the State of Illinois; provided,
however, that if, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s Lien on the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Illinois,
the term “Uniform Commercial Code” or “UCC” or “Code” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions of this Agreement or the other Financing Agreements relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions; provided further that, to the extent that the
Uniform Commercial Code of a particular jurisdiction is used to define a term
herein or in any Financing Agreement and such term is defined differently in
different Articles or Divisions of such Uniform Commercial Code, then the
definition of such term contained in Article or Division 9 of such Uniform
Commercial Code shall control.
“United States” or “U.S.” means the United States of America.
“Unused Line Fee” means a fee in an amount equal to one half of one percent
(0.50%) per annum times the amount by which the Maximum Revolving Facility
exceeds the average daily balance of the Revolving Loans, payable to the
Administrative Agent for the Lenders for their Pro Rata Share.
“Withholding Certificate” shall have the meaning ascribed to such term in
Section 3.3 hereof.
a.Interpretation.
9.All accounting terms used in this Agreement or the other Financing Agreements
shall have, unless otherwise specifically provided herein or therein, the
meaning customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP consistently applied; provided,
however, that all financial covenants and calculations in the Financing
Agreements shall be made in accordance with GAAP as in effect on the Closing
Date unless Borrower, Administrative Agent and Required Lenders shall otherwise
specifically agree in writing. That certain items or computations are explicitly
modified by the phrase “in accordance with GAAP” shall in no way be construed to
limit the foregoing. Unless otherwise specified, references in this Agreement or
any of the attachments hereto or appendices hereof to a Section, subsection or
clause refer to such Section, subsection or clause as contained in this
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all annexes,
exhibits and schedules attached hereto, as the same may from time to time be
amended, restated, modified or supplemented, and not to any particular section,
subsection or clause contained in this Agreement or any such annex, exhibit or
schedule.
    -32-

--------------------------------------------------------------------------------



10.Wherever from the context it appears appropriate, each term stated in either
the singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Financing
Agreements) or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Financing Agreement refers to the
knowledge (or an analogous phrase) of Borrower, except as otherwise expressly
provided for herein, such words are intended to signify that a Duly Authorized
Officer of Borrower has actual knowledge or awareness of a particular fact or
circumstance or that a prudent individual in the position of such Duly
Authorized Officer of Borrower, would reasonably be expected to have known or
been aware of such fact or circumstance in the course of performing his or her
duties. Any reference in this Agreement or any of the Financing Agreements to a
Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Financing Agreements in favor of
Administrative Agent (for the benefit of the Lenders and the Administrative
Agent) to any Permitted Lien.
•COMMITMENT; INTEREST; FEES.
b.Revolving Loans. On the terms and subject to the conditions set forth in this
Agreement, and provided there does not then exist a Default or an Event of
Default, each Lender, severally and for itself alone, agrees to make in Dollars
such Lender’s Pro Rata Share of revolving loans (such loans are collectively
called “Revolving Loans” and individually called a “Revolving Loan”) to the
Borrower from time to time on and after the Closing Date and prior to the Credit
Termination Date, so long as the aggregate amount of such advances outstanding
at any time to the Borrower do not exceed the lesser of: (i) the Maximum
Revolving Facility at such time minus any reserves established by the
Administrative Agent pursuant to Section 2.1(b) hereof and (ii) the Borrowing
Base at such time minus any reserves established by the Administrative Agent
pursuant to Section 2.1(b) hereof, in each case, if at any time applicable. The
aggregate outstanding principal amount of Revolving Loans immediately prior to
giving effect to this Agreement is equal to Zero Dollars $0.00. The Borrower
shall have the right to repay and reborrow any of the Revolving Loans without
premium or penalty (subject to Section 3.4 hereof); provided, however, that it
shall be a condition precedent to any reborrowing that as of the date of any
reborrowing (any such date herein called a “Reborrowing Date”) all of the
conditions to borrowing set forth in Section 5.1 of this Agreement shall be
satisfied and all representations and warranties made herein shall be true and
correct in all material respects (without duplication of materiality, as
applicable) as of such Reborrowing Date. The payment obligations of the Borrower
to the Lenders and Administrative Agent hereunder are and shall be joint and
several as provided in Section 12.21 hereof. The failure of any Lender to make a
requested Revolving Loan on any date shall not relieve any other Lender of its
obligation to make a Revolving Loan on such date, but no Lender shall be
responsible for the failure of any
    -33-

--------------------------------------------------------------------------------



other Lender to make any Revolving Loan to be made by such other Lender. Each
Lender’s obligation to fund any Revolving Loan shall be limited to such Lender’s
Pro Rata Share.
11.Each advance to the Borrower under this Section 2.1 shall be in integral
multiples of Ten Thousand Dollars ($10,000) and shall, on the day of such
advance, be deposited, in immediately available funds, in the Borrower’s demand
deposit account with the Administrative Agent, or in such other account as the
Borrower Agent may, from time to time, designate in writing with the
Administrative Agent’s approval.
12.The Borrower acknowledges and agrees that the Administrative Agent may from
time to time (i) upon five (5) calendar days’ notice, increase or decrease the
advance rates with respect to Eligible Accounts in the Administrative Agent’s
reasonable discretion (provided, prior to a Default, the Administrative Agent
will not reduce any such advance rate by more than ten percent (10%), but after
the occurrence and during the period of any Default, the Administrative Agent
may reduce any such advance rate in any amount in its reasonable discretion),
and/or (ii) establish reserves against the Borrowing Base and the Eligible
Accounts in the Administrative Agent’s reasonable discretion.
13.At the request of the applicable Lender, the Revolving Loans shall be
evidenced by a separate promissory note, amended and restated promissory note or
second amended and promissory note (hereinafter, as the same may be amended,
restated, modified or supplemented from time to time, and together with any
renewals or extensions thereof or exchanges or substitutions therefor, called
the “Revolving Credit Note(s)”), duly executed and delivered by the Borrower,
substantially in the form set forth in Exhibit A attached hereto, with
appropriate insertions, dated the Closing Date, jointly and severally payable to
the order of such Lender, respectively, in the principal amount equal to such
Lender’s Pro Rata Share of the Maximum Revolving Facility. THE PROVISIONS OF THE
REVOLVING CREDIT NOTES NOTWITHSTANDING, THE REVOLVING LOANS THEN OUTSTANDING
SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON A JOINT AND SEVERAL BASIS UPON THE
EARLIEST TO OCCUR OF (X) STATED MATURITY DATE; (Y) THE ACCELERATION OF THE
LIABILITIES PURSUANT TO SECTION 11.2 HEREOF; AND (Z) TERMINATION OF THIS
AGREEMENT (WHETHER BY PREPAYMENT OR OTHERWISE) IN ACCORDANCE WITH ITS TERMS.
14.Accrued interest on the Revolving Loans shall be due and payable and shall be
made by the Borrower to the Administrative Agent in accordance with Section 2.7
hereof. Monthly interest payments on the Revolving Loans shall be computed using
the interest rate then in effect and based on the outstanding principal balance
of the Revolving Loans. Upon maturity, the outstanding principal balance of the
Revolving Loans shall be immediately due and payable, together with any
remaining accrued interest thereon.
2.1(B)    [Intentionally Omitted].
c.[Intentionally Omitted].
    -34-

--------------------------------------------------------------------------------



d.Reduction of Revolving Loan Commitment by the Borrower. The Borrower may from
time to time, on at least five (5) Business Days’ prior written notice (stating
the amount of the prepayment and the prepayment date) received by the
Administrative Agent, permanently reduce the amount of the Revolving Loan
Commitment but only upon first repaying the amount, if any, by which the
aggregate unpaid principal amount of the Revolving Credit Note exceeds the then
reduced amount of the Revolving Loan Commitment), and Borrower paying any amount
due pursuant to Section 3.4 hereof.
e.Principal Balance of Liabilities Not to Exceed the Maximum Revolving Facility.
The sum of the aggregate outstanding principal balance of the Loans to the
Borrower made under this Agreement shall not, at any time, exceed the lesser of
(i) the Maximum Revolving Facility and (ii) the amount of the Borrowing Base.
The Borrower agrees that if at any time any such excess shall arise, the
Borrower shall immediately pay on a joint and several basis to the
Administrative Agent for distribution to the applicable Lenders such amount as
may be necessary to eliminate such excess.
f.The Borrower’s Loan Account. The Administrative Agent, on behalf of each
Lender, shall maintain a loan account (the “Loan Account”) on its books for the
Borrower in which shall be recorded (a) all Loans made by the Lenders (including
Administrative Agent) to the Borrower pursuant to this Agreement, (b) all
payments made by the Borrower on all such Loans, and (c) all other appropriate
debits and credits as provided in this Agreement, including, without limitation,
all fees, charges, expenses and interest. All entries in the Loan Account shall
be made in accordance with the Administrative Agent’s customary accounting
practices as in effect from time to time. The Borrower promises to pay the
amount reflected as owing by Borrower under its Loan Account and all of its
other obligations hereunder as such amounts become due or are declared due
pursuant to the terms of this Agreement. Notwithstanding the foregoing, the
failure so to record any such amount or any error in so recording any such
amount shall not limit or otherwise affect the Borrower’s obligations under this
Agreement or under the Revolving Credit Note to repay the outstanding principal
amount of any of the Loans together with all interest accruing thereon.
g.Statements. All Loans to the Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the
Administrative Agent in its internal data control systems showing the date,
amount and reason for each such debit or credit. Until such time as the
Administrative Agent shall have rendered to the Borrower Agent written
statements of account as provided herein, the balance in the Loan Account, as
set forth on the Administrative Agent’s most recent computer printout, shall be
rebuttably presumptive evidence of the amounts due and owing the Lenders by the
Borrower. From time to time the Administrative Agent shall render to the
Borrower Agent a statement setting forth the balance of the Loan Account,
including principal, interest, expenses and fees. Each such statement shall be
subject to subsequent adjustment by the Administrative Agent but shall, absent
manifest errors or omissions, be presumed correct and binding upon the Borrower.
h.Interest. The Borrower agrees to jointly and severally pay to the
Administrative Agent on behalf of the Lenders interest on the daily outstanding
principal balance
    -35-

--------------------------------------------------------------------------------



of (i) the Base Rate Loans at the Base Rate from time to time in effect, plus
the Applicable Base Rate Margin; and (ii) the Libor Loans at the Libor Rate;
provided, further, that notwithstanding any other term or provision of this
Agreement to the contrary, (x) immediately following the occurrence and during
the continuance of an Event of Default relating to Sections 11.1(a), (h), (i) or
(j) hereof, and (y) unless the Required Lenders otherwise direct in writing,
upon Administrative Agent’s demand following the occurrence and during the
continuance of any other Event of Default, in each case, Borrower agrees to and
shall pay to Administrative Agent on behalf of Lenders interest on the
outstanding principal balance of the Loans at the per annum rate of two percent
(2.0%) plus the rate otherwise payable hereunder with respect to such Loans (the
“Default Rate”).
15.Accrued interest on each Base Rate Loan shall be payable on the first
calendar day of each month and at maturity, commencing with the first day of the
calendar month after the initial disbursement of such loan. Accrued interest on
each Libor Loan shall be payable on the last day of the Libor Interest Period
relating to such Libor Loan and at maturity, commencing with the first such last
day of the initial Libor Interest Period. Monthly interest payments on the Loans
shall be computed using the interest rate then in effect and based on the
outstanding principal balance of the Loans. Upon maturity, the outstanding
principal balance of all Loans shall be immediately due and payable, together
with any remaining accrued interest thereon. Interest shall be computed on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year). If any payment of principal of, or interest on, the
Revolving Credit Note falls due on a day that is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue and be payable for the period of such extension.
i.Method for Making Payments. All payments of principal, interest, fees and
costs and expenses (including, without limitation, pursuant to Section 12.2)
hereunder shall be paid by automatic debit from Borrower’s concentration
account, wire transfer, check or in coin or currency which, at the time or times
of payment, is the legal tender for public and private debts in the United
States of America and shall be made at such place as Administrative Agent may
from time to time appoint or direct in the payment invoice or otherwise in
writing, and in the absence of such appointment or direction, then, not later
than 1:00 p.m. (Chicago time) on the date of payment, at the offices of
Administrative Agent at 120 South LaSalle Street, Chicago, Illinois 60603, Attn:
Commercial Loan Department. Payment made by check shall be deemed paid on the
date two Business Days after Administrative Agent receives such check; provided,
however, that if such check is subsequently returned to Administrative Agent
unpaid due to insufficient funds or otherwise, the payment shall not be deemed
to have been made and shall continue to bear interest until collected. If at any
time requested by Borrower (including via electronic transmission), principal,
interest, fees and costs and expenses (including, without limitation, pursuant
to Section 12.2) hereunder owed to Administrative Agent or Lenders from time to
time will be deducted by Administrative Agent automatically on the due date or
date declared due from Borrower’s concentration account with Administrative
Agent. Borrower shall maintain sufficient funds in the account on the dates
Administrative Agent enters debits authorized hereby. If there are insufficient
funds in the concentration account on the date
    -36-

--------------------------------------------------------------------------------



Administrative Agent enters any debit authorized hereby, the debit will be
reversed. Borrower may terminate this direct debit arrangement at any time by
sending written notice to Administrative Agent at the address specified above.
Notwithstanding the foregoing in this Section, Borrower hereby irrevocably
authorizes and instructs Administrative Agent after the occurrence and during
the continuance of any Default or Event of Default to direct debit any of
Borrower’s operating accounts with Administrative Agent and CIBC for all
principal, interest, costs, and any and all fees, costs and expenses due
hereunder or pursuant hereto with respect to the Loan and the Liabilities
(including, without limitation, reasonable attorneys’ fees). Payments made after
1:00 p.m. (Chicago time) shall be deemed to have been made on the next
succeeding Business Day. Administrative Agent shall promptly (but in no event
longer than within three (3) Business Days thereof) remit to each Lender its Pro
Rata Share of all such payments received in collected funds by Administrative
Agent for the account of such Lender; provided, however, all payments due by
Borrower under Section 3 hereof, as applicable, shall be made by Borrower
directly to Administrative Agent and Lenders entitled thereto without setoff,
counterclaim or other defense.
j.Term of this Agreement. The Borrower shall have the right to terminate this
Agreement (subject to survival of Sections 3.1, 3.3, 3.4, 12.2, 12.3, 12.9,
12.16 and Section 14 and any other term hereof surviving by its terms hereof) at
any time by permanently reducing the Revolving Loan Commitment to zero dollars
and paying any other remaining monetary Liabilities outstanding to
Administrative Agent and Lenders, as applicable; provided, however, that (a) all
of the Administrative Agent’s and each Lender’s rights and remedies under this
Agreement, and (b) the Liens created under Section 6.1 hereof and under any of
the other Financing Agreements, shall survive such termination until Payment in
Full. In addition, the Liabilities may be accelerated as set forth in Section
11.2 hereof. Upon the effective date of termination, all of the Liabilities
shall become immediately due and payable on a joint and several basis without
notice or demand. Notwithstanding any termination, until Payment in Full, the
Administrative Agent shall be entitled to retain its Liens (for the ratable
benefit of the Lenders and the Administrative Agent) in and to all existing and
future Collateral and the Borrower shall continue to remit collections of
Accounts of the Borrower and Hospital District resulting from services provided
at the Facilities and proceeds as provided herein.
k.Optional Prepayment of Loans. Borrower may, at its option, permanently prepay,
without penalty or premium (other than as specified in Section 3.4 hereof), at
any time during the term of this Agreement all or any portion of any of the
Revolving Loans.
l.Limitation on Charges. It being the intent of the parties that the rate of
interest and all other charges to the Borrower be lawful, if for any reason the
payment of a portion of the interest or other charges otherwise required to be
paid under this Agreement would exceed the limit which the Lenders may lawfully
charge the Borrower, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amounts in excess of such
limit shall have been paid, then such amounts shall at the sole option of the
Administrative Agent (or otherwise at the direction of the Required Lenders in
writing) either be refunded to the Borrowers or credited to the principal amount
of the Liabilities (or any combination of the foregoing) so that under no
circumstances shall the interest or other charges required to be paid
    -37-

--------------------------------------------------------------------------------



by the Borrowers hereunder exceed the maximum rate allowed by applicable Laws,
and Borrowers shall not have any action against any Lender or the Administrative
Agent for any damages arising out of the payment or collection of any such
excess interest.
m.Method of Selecting Rate Options; Additional Provisions Regarding Libor Loans.
The Borrower may select a Libor Rate with respect to a Revolving Loan as
provided in this Section 2.12; provided, however, that with respect to each and
all Libor Loans made hereunder (i) the initial advance shall be in an amount not
less than Two Hundred Thousand Dollars ($200,000) and in integral multiples of
One Hundred Thousand Dollars ($100,000) thereafter; and (ii) there shall not
exist at any one time outstanding more than five (5) separate traunches of Libor
Loans. Revolving Loans shall bear interest at the Base Rate plus the Applicable
Base Rate Margin unless the Borrower provides a Borrowing Notice to the
Administrative Agent in the form of Exhibit B, signed by a Duly Authorized
Officer of the Borrower, irrevocably electing that all or a portion of the
Revolving Loans are to bear interest at a Libor Rate (the “Borrowing Notice”).
The Borrowing Notice shall be delivered to the Administrative Agent not later
than two (2) Business Days before the Borrowing Date for each Libor Loan,
specifying:
16.The Borrowing Date, which shall be a Business Day, of such Loan;
17.The type and aggregate amount of such Loan;
18.The Rate Option selected for such Loan; and
19.The Libor Interest Period applicable thereto.
Each Libor Loan shall bear interest from and including the first day of the
Libor Interest Period applicable thereto to (but not including) the last day of
such Libor Interest Period at the interest rate determined as applicable to such
Libor Loan. If at the end of a Libor Interest Period for an outstanding Libor
Loan, the Borrower has failed to select a new Rate Option or to pay such Libor
Loan, then such Loan, if a Revolving Loan, shall be automatically converted to a
Base Rate Loan on and after the last day of such Libor Interest Period until
paid or until the effective date of a new Rate Option with respect thereto
selected by the Borrower. An outstanding Revolving Loan that is a Base Rate Loan
may be converted to a Libor Loan at any time subject to the notice provisions
applicable to the type of Loan selected. The Borrower may not select a Libor
Rate for a Revolving Loan if there exists a Default or Event of Default. The
Borrower shall select Libor Interest Periods with respect to Libor Loans so that
such Libor Interest Period does not expire after the end of the Credit
Termination Date.
n.Setoff. Other than with respect to Government Blocked Account, Borrower agrees
that the Administrative Agent and each Lender has all rights of setoff and
banker’s liens provided by applicable law. The Borrower agrees that, if at any
time (i) any amount owing by it under this Agreement or any Financing Agreement
is then due and payable to the Administrative Agent or Lenders, or (ii) or an
Event of Default shall have occurred and be continuing, then the Administrative
Agent or Lenders, in their sole discretion, may set off against and apply to the
payment of any and all Liabilities, any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter with the Administrative
Agent or such Lender.
    -38-

--------------------------------------------------------------------------------



20.Without limitation of Section 2.13(a) hereof, the Borrower agrees that, upon
and after the occurrence of any Event of Default, the Administrative Agent and
each Lender is hereby authorized, at any time and from time to time, without
prior notice to the Borrower (provided, however, prior to an Event of Default
the Administrative Agent and such Lender shall use reasonable efforts to provide
notice of any such action within a reasonable time thereafter but the
Administrative Agent and such Lender shall not be liable for any failure to
provide such notice), (i) to set off against and to appropriate and apply to the
payment of any and all Liabilities any and all amounts which the Administrative
Agent or Lender is obligated to pay over to the Borrower (whether matured or
unmatured, and, in the case of deposits, whether general or special, time or
demand and however evidenced), and (ii) pending any such action, to the extent
necessary, to deposit such amounts with the Administrative Agent as Collateral
to secure such Liabilities and to dishonor any and all checks and other items
drawn against any deposits so held as the Administrative Agent in its sole
discretion may elect.
21.The rights of the Administrative Agent and Lenders under this Section 2.13
are in addition to all other rights and remedies which the Administrative Agent
and Lenders may otherwise have in equity or at law. Notwithstanding anything to
the contrary contained in this Section 2.13, Administrative Agent and Lenders
waive any right of setoff with respect to the Government Blocked Account;
provided, however, if at any time, Administrative Agent or Lenders may have a
right of setoff in the Government Blocked Account without violating applicable
Laws, including Healthcare Laws, then Administrative Agent and Lenders shall
immediately and automatically have (without any further action of either
Borrower, Administrative Agent or Lenders) a right of setoff against and from
the Government Blocked Account.
22.If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise), on account of (a) principal
of or interest on any Revolving Loan, but excluding (i) any payment pursuant to
Section 3.8 or Section 12.15 and (ii) payments of interest on any Base Rate Loan
that but for Sections 3.2, 3.6 and 3.7 would be a Libor Loan, or (b) other
recoveries obtained by all Lenders on account of principal of and interest on
the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
o.Termination of Revolving Loan Commitment. On the date on which the Revolving
Loan Commitment terminates pursuant to Section 11.2 hereof, all Loans and other
Liabilities shall become immediately due and payable, without presentment,
demand or notice of any kind.
p.Unused Line Fee. Borrower hereby agrees to pay the Unused Line Fee to the
Administrative Agent for the Lenders on a Pro Rata Share basis, which shall be
payable in arrears, on the first day of each Fiscal Quarter commencing on July
1, 2019, and on the Stated
    -39-

--------------------------------------------------------------------------------



Maturity Date, which fee shall be nonrefundable and deemed fully earned on the
date of payment thereof.
q.[Intentionally Omitted].
r.Late Charge. If any installment of principal or interest due hereunder shall
become overdue for five (5) days after the date when due, the Borrower shall pay
to the Administrative Agent (for the ratable benefit of the Lenders) on demand a
“late charge” of five cents ($.05) for each dollar so overdue in order to defray
part of the increased cost of collection occasioned by any such late payment, as
liquidated damages and not as a penalty.
s.[Intentionally Omitted].
t.Mandatory Prepayments. Upon receipt by Borrower of the proceeds of any sale or
issuance of any Stock of Borrower (excluding (a) any issuance to another
Borrower or Guarantor, (b) any issuance of Stock pursuant to any employee,
officer or director option program or agreement, benefit plan or compensation
program or agreement, (c) any issuance of Stock pursuant to the exercise of
options or warrants, or (d) any issuance in connection with any dividend
reinvestment plan or direct stock purchase plan, if applicable), in each case,
Borrower shall prepay the outstanding principal amount of the Liabilities in an
amount equal to one hundred percent (100%) of the cash proceeds of such
transaction net of (i) the direct reasonably and actually incurred costs
relating thereto, such as sales commissions and legal, accounting and investment
banking fees and out-of-pocket costs, and (ii) taxes paid or reasonably
estimated by Borrower to be payable as a result thereof. Nothing contained in
this Section 2.19 shall be construed to permit Borrower to consummate any
transaction in violation of any other provision contained in this Agreement,
including, without limitation, Section 9.6 hereof.
•CHANGE IN CIRCUMSTANCES.
u.Yield Protection. If, after the date of this Agreement, any Change in Law:
23.subjects any Lender to any tax, duty, charge or withholding on or from
payments due from the Borrower (excluding taxation of the overall net income or
receipts of such Lender or any branch profits taxes), or changes the basis of
taxation of payments to such Lender in respect of its Loans or other amounts due
it hereunder, or
24.imposes, modifies, or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (other
than reserves and assessments taken into account in determining the interest
rate applicable to Libor Loans), or
25.imposes any other condition the result of which is to increase the cost to
any Lender of making, funding or maintaining advances or reduces any amount
receivable by such Lender in connection with advances, or requires any Lender to
make any payment calculated by reference to the amount of advances held or
interest received by it, by an amount deemed material by such Lender, or
    -40-

--------------------------------------------------------------------------------



26.affects the amount of capital required or expected to be maintained by any
Lender or any corporation controlling such Lender and such Lender determines the
amount of capital required is increased by or based upon the existence of this
Agreement or its obligation to make Loans hereunder or of commitments of this
type,
then, within three (3) Business Days of demand by such Lender, the Borrower
agrees to pay such Lender that portion of such increased expense incurred
(including, in the case of clause (d), any reduction in the rate of return on
capital to an amount below that which it could have achieved but for such law,
rule, regulation, policy, guideline or directive and after taking into account
such Lender’s policies as to capital adequacy) or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining the Loans.
v.Availability of Rate Options. If Administrative Agent determines (or Required
Lenders advise Administrative Agent in writing) that maintenance of any Libor
Loans would violate any applicable law, rule, regulation or directive of any
government or any division, agency, body or department thereof, whether or not
having the force of law, the Lenders shall suspend the availability of the Libor
Rate option and the Administrative Agent shall require any Libor Loans
outstanding to be promptly converted to a Base Rate Loan subject to the
Borrower’s compliance with Section 3.4 hereof; or if Administrative Agent
determines (or Required Lenders advise Administrative Agent in writing) that (i)
deposits of a type or maturity appropriate to match fund Libor Loans are not
available, the Lenders shall suspend the availability of the Libor Rate after
the date of any such determination, or (ii) the Libor Rate does not accurately
reflect the cost of making a Libor Loan, then, if for any reason whatsoever the
provisions of Section 3.1 hereof are inapplicable, the Lenders shall, at their
option, suspend the availability of the Libor Rate after the date of any such
determination or permit (solely in the case of clause (ii)) the Borrower to pay
the Lenders for any increased cost the Lenders may incur.
w.Taxes. All payments by the Borrower under this Agreement shall be made free
and clear of, and without deduction for, any present or future income, excise,
stamp or other taxes, fees, levies, duties, withholdings or other charges of any
nature whatsoever, now or hereafter imposed by any taxing authority, other than
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts or branch profits taxes (such non-excluded items being called “Taxes”).
If any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower shall:
27.pay directly to the relevant authority the full amount required to be so
withheld or deducted;
28.promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and
29.pay to the Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Lenders will equal the full
amount the Lenders would have received had no such withholding or deduction been
required.
    -41-

--------------------------------------------------------------------------------



Moreover, if any Taxes are directly asserted against any Lender with respect to
any payment received by such Lender hereunder, such Lender may pay such Taxes
and the Borrower agrees to promptly pay such additional amounts (including,
without limitation, any penalties, interest or expenses) as is necessary in
order that the net amount received by the Lenders after the payment of such
Taxes (including, without limitation, any Taxes on such additional amount) shall
equal the amount the Lenders would have received had not such Taxes been
asserted.
The provisions of and undertakings of the Borrower set out in this Section 3.3
shall survive the satisfaction and payment of the Liabilities of Borrower and
the termination of this Agreement.
To the extent permitted by applicable law, each Lender that is not a United
States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to Borrower and Administrative Agent on or prior to
the Closing Date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduction in the rate of, United States withholding tax on
interest payments to be made hereunder or on any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), such Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to Borrower and Administrative Agent two new and accurate and
complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any
successor or other applicable forms prescribed by the IRS), and if applicable, a
new Withholding Certificate, to confirm or establish the entitlement of such
Lender or Administrative Agent to an exemption from, or a reduction in the rate
of, United States withholding tax on interest payments to be made hereunder or
on any Loan.
Each Lender that is not a Non-U.S. Participant (other than any such Lender which
is taxed as a corporation for U.S. federal income tax purposes) shall provide
two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to Borrower and Administrative Agent
certifying that such Lender is exempt from, or a reduction in the rate of,
United States backup withholding tax. To the extent that a form provided
pursuant to this Section is rendered obsolete or inaccurate in any material
respects as result of change in circumstances with respect to the status of a
Lender, such Lender shall, to the extent permitted by applicable law, deliver to
Borrower and Administrative Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Administrative Agent’s exemption
from United States backup withholding tax. Borrower shall not be required to pay
additional amounts to a Lender, or indemnify any Lender, under this Section to
the extent that
    -42-

--------------------------------------------------------------------------------



such obligations would not have arisen but for the failure of such Lender to
comply with this Section.
Each Lender agrees to and shall indemnify Administrative Agent and hold
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to Administrative Agent under this Section 3.3) which are imposed on or
with respect to principal, interest or fees payable to such Lender hereunder as
a result of the failure by such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Administrative Agent as set forth above. Such
indemnification shall be made within thirty (30) days from the date
Administrative Agent makes written demand therefor.
If a payment made to a Non-U.S. Participant under any Financing Agreement would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable),
(i) such Lender shall deliver to the Administrative Agent and Borrower at the
time or times prescribed by FATCA and at such time or times reasonably requested
by the Administrative Agent or Borrower such documentation prescribed by FATCA
as may be necessary for the Administrative Agent and Borrower to comply with
their respective obligations under FATCA and to determine the amount (if any)
required to be deducted and withheld under FATCA from such payment, and (ii) any
U.S. federal withholding taxes imposed by FATCA as a result of such Lender’s
failure to comply shall be excluded from the gross-up and indemnification
obligations under this Section with respect to Taxes.
x.Funding Indemnification. If any payment of a Libor Loan occurs on a date that
is not the last day of the applicable Libor Interest Period, whether because of
acceleration, prepayment, request of Borrower pursuant to Section 2.12, or
otherwise, or a Libor Loan is not made on the date specified by the Borrower,
the Borrower shall indemnify the Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Libor Loan.
y.Lender Statements. Each affected Lender shall deliver a written statement to
the Borrower and Administrative Agent as to the amount due, if any, under
Sections 3.1, 3.3 or 3.4 hereof. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on the Borrower in the absence of
demonstrable error. Unless otherwise provided herein, the amount specified in
the written statement shall be payable on demand after receipt by the Borrower
of the written statement.
z.Basis for Determining Interest Rate Inadequate or Unfair. If with respect to
any Libor Interest Period: (a) Administrative Agent reasonably determines (or
Required Lenders advise Administrative Agent in writing), which determination
shall be binding and conclusive on the Borrower, that by reason of circumstances
affecting the interlender Libor Base market adequate and reasonable means do not
exist for ascertaining the applicable Libor Base Rate; or
    -43-

--------------------------------------------------------------------------------



(b) Administrative Agent reasonably determines (or Required Lenders advise
Administrative Agent in writing) that the Libor Base Rate will not adequately
and fairly reflect the cost to Lenders of maintaining or funding the Loan or any
portion thereof for such Libor Interest Period, or that the making or funding of
Libor Loans has become impracticable as a result of an event occurring after the
date of this Agreement which in the opinion of Administrative Agent (or Required
Lenders) adversely affects such Loans, then, in either case, so long as such
circumstances shall continue: (i) Lenders shall not be under any obligation to
make, convert into or continue Libor Loans and (ii) on the last day of the then
current Libor Interest Period for each Libor Loan, each such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan. Each affected
Lender shall promptly give the Borrower written notice of any determination made
by it under this Section accompanied by a statement setting forth in reasonable
detail the basis of such determination.
aa.Illegality. If any applicable law or regulation, or any interpretation
thereof by any court or any governmental or other regulatory body charged with
the administration thereof, should make it unlawful for any Lender or its
lending office to make, maintain or fund any Libor Loan, then the obligation of
such Lender to make, convert into or continue such Libor Loan shall, upon the
effectiveness of such event, be suspended for the duration of such unlawfulness,
and on the last day of the current Libor Interest Period for such Libor Loan
(or, in any event, if Administrative Agent or Required Lenders so request, on
such earlier date as may be required by the relevant law, regulation or
interpretation), the Libor Loans shall, unless then repaid in full,
automatically convert to Base Rate Loans.
ab.Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any Libor Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that such election shall
not increase the costs to Borrower hereunder and that in such event for the
purposes of this Agreement such Loan shall be deemed to have been made by such
Lender and the obligation of Borrower to repay such Loan shall nevertheless be
to such Lender and shall be deemed held by it, to the extent of such Loan, for
the account of such branch or Affiliate.
ac.Discretion of Lenders as to Manner of Funding; No Match Funding.
Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each Libor Loan during each Libor
Interest Period for such Loan through the purchase of deposits having a maturity
corresponding to such Libor Interest Period and bearing an interest rate equal
to the Libor Rate for such Libor Interest Period.
ad.Further Documentation; Loss of Notes. If any further documentation or
information is (a) required by Administrative Agent or any Lender or any
prospective transferee in connection with selling, transferring, delivering,
assigning, or granting a participation in the Loans (or transferring the
servicing of the Loans), or (b) deemed necessary or appropriate by
Administrative Agent to correct patent mistakes in the Financing Agreements,
Borrower shall
    -44-

--------------------------------------------------------------------------------



provide, or cause to be provided to Administrative Agent and Lenders, and, in
the case of (b), unless such patent mistake is due to the gross negligence,
willful misconduct or illegal activity of Administrative Agent and Lenders, at
Borrower’s cost and expense, such documentation or information as Administrative
Agent and any Lender or any prospective transferee may reasonably request. Upon
notice from Administrative Agent of the loss, theft, or destruction of any of
the Revolving Credit Notes and upon receipt of indemnity reasonably satisfactory
to Borrower from the applicable Lender, or in the case of mutilation of any of
the Revolving Credit Notes, upon surrender of the mutilated Revolving Credit
Note, Borrower shall promptly make and deliver a new promissory note of like
tenor in lieu of the then to be superseded Revolving Credit Note.
ae.Effect of Benchmark Transition Event.
30.Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Financing Agreement, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, Administrative Agent (without,
except as specifically provided in the two following sentences, any action or
consent by any other party to this Agreement) may amend this Agreement to
replace the Libor Base Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
(Chicago time) on the fifth (5th) Business Day after Administrative Agent has
posted such proposed amendment to all Lenders and Borrower so long as
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising Required Lenders or Borrower. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Borrower and Lenders comprising Required Lenders have delivered to
Administrative Agent written notice that Borrower and such Required Lenders
accept such amendment. No replacement of Libor Base Rate with a Benchmark
Replacement pursuant to this Section 3.11 will occur prior to the applicable
Benchmark Transition Start Date.
31.Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Financing
Agreement, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
32.Notices; Standards for Decisions and Determinations. Administrative Agent
will promptly notify Borrower and Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Section
3.11 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
    -45-

--------------------------------------------------------------------------------



decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.11.
33.Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower will be deemed to
have converted any pending request for a Libor Loan, and any conversion to or
continuation of any Libor Loans to be made, converted or continued during any
Benchmark Unavailability Period into a request for a borrowing of or conversion
to Base Rate Loans.
•ELIGIBILITY REQUIREMENTS; CASH COLLATERAL ACCOUNT; ATTORNEY-IN-FACT.
af.Account Warranties; Schedule of Accounts. The amounts shown on the Schedule
of Accounts and all invoices and statements delivered to the Administrative
Agent with respect to any Account, are and will be actually and absolutely owing
to the Borrower or Hospital District and are and will not be contingent for any
reason. There are no set-offs, counterclaims or disputes existing or asserted
with respect to any Accounts included on any Schedule of Accounts and the
Borrower has not made any agreement with any Account Debtor for any deduction
from such Account, except for discounts or allowances allowed by the Borrower in
the ordinary course of business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the invoice related to such
Account. There are no reserves against the collection of Accounts not set forth
in the applicable Schedule of Accounts or the financial statements delivered
pursuant to Section 8.1 hereof and there are no facts, events or occurrences
which in any way impair the validity or enforcement of any of the Accounts or
tend to reduce the amount payable thereunder from the amount of the invoice
shown on any Schedule of Accounts, and on all contracts, invoices and statements
delivered to the Administrative Agent with respect thereto. Borrower has use of
all certificates of need, certificates of medical necessity, Medicaid and
Medicare provider numbers, licenses, permits and authorizations that are
necessary in the generation of Accounts.
34.Verification of Accounts. The Administrative Agent and Lenders shall have the
right, at any time or times hereafter, in the name of the Administrative Agent
or a nominee of the Administrative Agent, to verify the validity, amount or any
other matter relating to any Accounts of the Borrower or Hospital District
resulting from services provided at the Facilities, by mail, telephone,
facsimile or otherwise.
ag.Account Covenants. The Borrower shall promptly upon its learning thereof: (a)
inform the Administrative Agent in writing of any delay in the Borrower’s
performance of any of its obligations to any Account Debtor or of any assertion
of any claims, offsets or counterclaims by any Account Debtor of the Borrower
other than made in the ordinary course of business, either of which could have a
Material Adverse Effect; (b) furnish to and inform the Administrative Agent of
all adverse information relating to the financial condition of any Account
Debtor of the Borrower which could have a Material Adverse Effect; and (c)
notify the Administrative Agent in writing if any of Borrower’s then existing
Accounts scheduled to the
    -46-

--------------------------------------------------------------------------------



Administrative Agent with respect to which the Administrative Agent for the
Lenders has made an advance are no longer Eligible Accounts.
ah.Collection of Accounts and Payments. On or prior to the Closing Date (unless
Administrative Agent in its sole discretion extends the date for execution and
delivery thereof), a commercial blocked account (collectively, the “Commercial
Blocked Account”) shall have been established in Hospital District’s name with a
depository bank acceptable to Administrative Agent in its sole discretion,
pursuant to which Administrative Agent shall have control over the Commercial
Blocked Account in accordance with the Blocked Account Agreement, pursuant to
which Borrower shall and shall cause Hospital District to direct (within sixty
(60) calendar days of the Closing Date) all Account Debtors resulting from
services provided at the Facilities (other than Account Debtors obligated on
Government Accounts) to directly remit and to which Borrower shall and shall
cause Hospital District to remit all payments on Accounts of Hospital District
resulting from services provided at the Facilities (other than Government
Accounts) and in which Borrower shall and shall cause Hospital District to
immediately deposit all payments made for services provided by Borrower or
Hospital District at the Facilities and all other proceeds of the Collateral
(including the proceeds of Private Pay Accounts, but excluding the proceeds of
Government Accounts) in the identical form in which such payment was made,
whether in cash or by check. Notwithstanding anything to the contrary contained
herein, in no event shall the phrase “Accounts resulting from services provided
at the Facilities” or like phrases include Supplemental QIPP Accounts or
Supplemental and IGT QIPP Payments. In addition, on or prior to the Closing Date
(unless Administrative Agent in its sole discretion extends the date for
execution and delivery thereof), a government blocked account (collectively, the
“Government Blocked Account”) shall have been established in Hospital District’s
name with a depository bank acceptable to Administrative Agent in its sole
discretion, pursuant to which Hospital District shall have control over the
Government Blocked Account in accordance with the Blocked Account Agreement,
pursuant to which Borrower shall and shall cause Hospital District to direct
(within sixty (60) calendar days of the Closing Date) all Account Debtors
resulting from services provided at the Facilities obligated on Government
Accounts to directly remit and to which Borrower shall and shall cause Hospital
District to remit all payments on Government Accounts of Borrower or Hospital
District resulting from services provided at the Facilities and all other
proceeds of the foregoing Collateral in the identical form in which such payment
was made, whether in cash or by check. All amounts deposited in the Government
Blocked Account will be automatically transferred, on a daily basis, to a
respective Commercial Blocked Account. Until the occurrence of an Event of
Default, all amounts deposited in the Commercial Blocked Account will be wire
transferred, on at least a weekly basis, to a demand deposit account (the
“Demand Deposit Account”). The Demand Deposit Account will be established in
Borrower’s name with Administrative Agent. Notwithstanding the foregoing, the
Borrower hereby irrevocably authorizes the Administrative Agent (either in its
sole discretion or at the written direction of the Required Lenders) upon the
occurrence of a Default or an Event of Default to cause all amounts deposited in
the Commercial Blocked Account and/or Demand Deposit Account to be automatically
transferred, on a daily basis, to a concentration account at the Administrative
Agent’s offices in Chicago, Illinois (the “Cash Collateral Account”) during the
period of such Default or Event of Default. The Borrower hereby agrees that all
payments received in the Cash Collateral Account, or otherwise received by the
Administrative Agent,
    -47-

--------------------------------------------------------------------------------



whether in respect of the Accounts of the Borrower or as proceeds of other
Collateral or otherwise, will be the sole and exclusive property of the
Administrative Agent for the ratable benefit of the Lenders, the Issuing Lender
and Administrative Agent (to the extent of the Liabilities). The Borrower
further agrees that all payments made to the Commercial Blocked Account, the
Government Blocked Account and the Demand Deposit Account and transferred to the
Cash Collateral Account will be applied on account of the Liabilities of the
Borrower as follows: (a) each day’s available balance in respect of checks and
other instruments received by the Administrative Agent in the Cash Collateral
Account or otherwise at its offices in Chicago, Illinois will be credited by the
Administrative Agent (conditional upon final collection) to the Borrower’s Loan
Account and shall reduce outstandings on the Revolving Loans two (2) Business
Days’ after receipt by the Administrative Agent, and (b) all cash payments
received by the Administrative Agent in the Cash Collateral Account or otherwise
at its offices in Chicago, Illinois, including, without limitation, payments
made by wire transfer of immediately available funds received by the
Administrative Agent, will be credited by the Administrative Agent to the
Borrower’s Loan Account on the receipt of immediately available funds by the
Administrative Agent. If Borrower (or Hospital District, any manager, member,
officer, employee, Affiliate, or agent thereof) shall receive any payment from
any Account Debtor resulting from services provided at the Facilities (other
than an Account Debtor obligated on a Government Account), Borrower hereby
agrees that all such payments shall be the sole and exclusive property of
Administrative Agent (to the extent of the Liabilities), and Borrower shall hold
or cause Hospital District to hold such payments in trust as Administrative
Agent’s trustee and immediately deliver said payments to the Commercial Blocked
Account established pursuant to this Section and such payments shall be applied
in accordance with this Section. Without limitation of anything to the contrary
contained in the Blocked Account Agreement, Borrower agrees to promptly pay to
Administrative Agent any and all reasonable and customary costs and expenses of,
and reasonable and actual fees incurred by, Administrative Agent in connection
with opening and maintaining the Commercial Blocked Account, the Government
Blocked Account and the Demand Deposit Account for Borrower and depositing for
collection by Administrative Agent any check or item of payment received and/or
delivered to Administrative Agent on account of Borrower’s Liabilities. The
Borrower shall cooperate with the Administrative Agent in the identification and
reconciliation on a daily basis of all amounts received in the Commercial
Blocked Account and the Government Blocked Account. If more than five percent
(5%) of the amount of payments on the Accounts since the date of the most recent
Revolving Loan is not identified or reconciled to the satisfaction of the
Administrative Agent within five (5) Business Days of receipt, the
Administrative Agent for the Lenders shall not be obligated to make further
Revolving Loans until such amount is identified or is reconciled to the sole and
absolute satisfaction of the Administrative Agent. The Administrative Agent may
utilize its own staff or, if it deems necessary, engage an outside auditor, in
either case at the Borrower’s expense, to make such examination and report as
may be necessary to identify and reconcile such amount.
ai.Appointment of the Administrative Agent as the Borrower’s Attorney-in-Fact.
The Borrower hereby irrevocably designates, makes, constitutes and appoints the
Administrative Agent (and all Persons designated by the Administrative Agent in
writing to the Borrower) as the Borrower’s true and lawful attorney-in-fact, and
authorizes the Administrative Agent, in the Borrower’s or the Administrative
Agent’s name, after an Event of Default has occurred and is
    -48-

--------------------------------------------------------------------------------



continuing to do the following: (a) at any time, (i) endorse the Borrower’s name
upon any items of payment or proceeds thereof and deposit the same in the
Administrative Agent’s account on account of the Borrower’s Liabilities, (ii)
endorse the Borrower’s name upon any chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Account of the
Borrower or any goods pertaining thereto to collect the proceeds thereof; (iii)
sign the Borrower’s name on any verification of Accounts of the Borrower and
notices thereof to Account Debtors (other than Account Debtors obligated on
Government Accounts to the extent that it would otherwise violate applicable Law
to do so); (iv) take control in any manner of any item of payment on or proceeds
of any Account of the Borrower and apply such item of payment or proceeds to the
Liabilities, and (i) demand payment of any Accounts of the Borrower; (ii)
enforce payment of Accounts of the Borrower by legal proceedings or otherwise;
(iii) exercise all of the Borrower’s rights and remedies with respect to
proceedings brought to collect any Account; (iv) sell or assign any Account of
the Borrower upon such terms, for such amount and at such time or times as the
Administrative Agent deems advisable, (v) settle, adjust, compromise, extend or
renew any Account of the Borrower; (vi) discharge and release any Account of the
Borrower; (vii) prepare, file and sign the Borrower’s name on any proof of claim
in bankruptcy or other similar document against any Account Debtor (other than
Account Debtors obligated on Government Accounts to the extent that it would
otherwise violate applicable Law to do so); (viii) have access to any lock box
or postal box into which the Borrower’s mail is deposited, and open and process
all payments on Accounts addressed to the Borrower and deposited therein, (ix)
exercise all of the Borrower’s rights, privileges and remedies provided in
accordance with the Collateral Assignment and Agreement, and (x) do all other
acts and things which are necessary, in the Administrative Agent’s reasonable
discretion, to fulfill the Borrower’s obligations under this Agreement. The
Borrower hereby ratifies and approves all acts under such power of attorney and
neither Administrative Agent nor any other Person acting as Borrower’s attorney
hereunder will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law made in good faith except as result of its gross
negligence, willful misconduct or illegal activity as finally determined in a
non-appealable judicial or binding arbitration proceeding. The appointment of
Administrative Agent (and any of the Administrative Agent’s officers, employees
or agents designated by the Administrative Agent) as Borrower’s attorney, and
each and every one of Administrative Agent’s rights and powers, being coupled
with an interest, are irrevocable until all of the Liabilities have been fully
repaid and this Agreement shall have expired or been terminated in accordance
with the terms hereunder. Notwithstanding anything to the contrary contained in
this Section 4.4, any reference to “any Account of the Borrower” contained in
this Section shall be deemed to exclude any Government Accounts to the extent
that the failure to do so would violate applicable Law. Without restricting the
generality of the foregoing, after an Event of Default has occurred and is
continuing, Borrower hereby appoints and constitutes the Administrative Agent
its lawful attorney-in-fact with full power of substitution in the Property to
use unadvanced funds remaining under the Revolving Credit Note or which may be
reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Revolving Credit Note, to pay,
settle or compromise all existing bills and claims, which may be liens or
security interests, or to avoid such bills and claims becoming liens against the
Collateral; to execute all applications and certificates in the name of Borrower
prosecute and defend all actions or proceedings in connection with the
Collateral (including any Leases pertaining to
    -49-

--------------------------------------------------------------------------------



Property); and to do any and every act which the Borrower might do in its own
behalf; it being understood and agreed that this power of attorney shall be a
power coupled with an interest and cannot be revoked.
aj.Notice to Account Debtors. Following the occurrence of a Default or Event of
Default, the Administrative Agent may, in its sole discretion, at any time or
times, without prior notice to the Borrower, notify any or all Account Debtors
of the Borrower or the Hospital District resulting from services provided at the
Facilities (other than Account Debtors obligated on Government Accounts to the
extent that it would otherwise violate applicable Law to do so) that the
Accounts of the Borrower or the Hospital District resulting from services
provided at the Facilities have been assigned to the Administrative Agent, that
the Administrative Agent has a Lien therein, and that all payments upon such
Accounts be made directly to the Cash Collateral Account or otherwise directly
to the Administrative Agent. Notwithstanding anything to the contrary contained
in this Section 4.5, any reference to “Accounts of the Borrower” contained in
this Section shall be deemed to exclude any Government Accounts to the extent
that the failure to do so would violate applicable Law.
ak.Equipment Warranties. The Borrower represents and warrants that (a) the
Borrower’s Equipment is not subject to any Lien whatsoever except for the
Permitted Liens; and (b) each item of Equipment that is material to the
operations of Borrower is in working condition and repair, ordinary wear and
tear excepted, and is currently used or usable in Borrower’s business.
al.Equipment Records. The Borrower shall at all times hereafter keep correct and
accurate records itemizing and describing the kind, type, age and condition of
its Equipment, the Borrower’s cost therefor and accumulated depreciation
thereon, and retirements, sales, or other dispositions thereof, all of which
records shall be available during Borrower’s usual business hours at the request
of the Administrative Agent.
•CONDITIONS OF LOANS.
am.Conditions to all Loans. Notwithstanding any other term or provision
contained in this Agreement, the making of any Loan provided for in this
Agreement shall be conditioned upon the following:
35.The Borrower’s Request. The Administrative Agent shall have received, (i)
with respect to a request by Borrower for a Base Rate Loan, by no later than
11:00 a.m. (Chicago time) on the day on which such Loan is requested to be made
hereunder, a telephonic request from any Person who the Administrative Agent
reasonably believes is authorized by Borrower to make a borrowing request on
behalf of Borrower, for a Loan in a specific amount, and (ii) with respect to a
request by Borrower for a Libor Loan, by no later than 1:00 p.m. (Chicago time)
two (2) Business Days prior to the day on which a Libor Loan is requested, the
Borrowing Notice required under Section 2.12 hereof. In addition, each request
for a Loan shall be accompanied or preceded by all other documents not
previously delivered as required to be delivered to the Administrative Agent
under Section 5.2 hereof, and a request for any Revolving Loan shall be
accompanied or preceded by a borrowing base certificate from the Borrower,
    -50-

--------------------------------------------------------------------------------



signed by a Duly Authorized Officer, in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have no liability to the
Borrower or any other Person as a result of acting on any telephonic request
that the Administrative Agent believes in good faith to have been made by any
Person authorized by Borrower to make a borrowing request on behalf of Borrower.
Promptly upon receipt of such borrowing request, Administrative Agent will
advise each Lender thereof. Not later than 1:00 p.m. (Chicago time), on the date
of a proposed borrowing of a Loan, each Lender shall provide Administrative
Agent at the office specified by Administrative Agent with immediately available
funds covering such Lender’s Pro Rata Share of such borrowing and, so long as
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 5.1 (and Section 5.2 with respect to initial
Revolving Loans made hereunder on the Closing Date) with respect to such
borrowing have not been satisfied, Administrative Agent shall pay over the funds
received by Administrative Agent to Borrower on the requested borrowing date.
36.Financial Condition. No Material Adverse Change (or material adverse change,
as determined by the Administrative Agent in its reasonable good faith
discretion, in the prospects of Borrower) shall have occurred at any time or
times subsequent to the most recent request for any Loan under this Agreement.
37.No Default. Neither a Default nor an Event of Default shall have occurred and
be continuing.
38.Other Requirements. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, all certificates,
orders, authorities, consents, affidavits, schedules, instruments, agreements,
financing statements, and other documents which are provided for hereunder or
under or in connection with any Financing Agreement, or which the Administrative
Agent may at any time reasonably request.
39.Representations and Warranties. All of the representations and warranties
contained in the Financing Agreements to which the Borrower is a party and in
this Agreement (including, without limitation, those set forth in Sections 4 and
7 hereof), shall be true and correct in all material respects (without
duplication of materiality) as of the date the request for the Loan is made, as
though made on and as of such date (unless expressly stated to relate to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).
40.[Intentionally Omitted].
an.Initial Loans. Any Lender’s obligation to make the initial Revolving Loans
hereunder is, in addition to the conditions precedent specified in Section 5.1
hereof, subject to the satisfaction of each of the following conditions
precedent:
41.Fees and Expenses. The Borrower shall have paid all fees owed to the
Administrative Agent and Lenders and reimbursed Administrative Agent and the
Lenders for all costs, disbursements, fees and expenses due and payable
hereunder on or before the Closing Date, including, without limitation, all fees
and costs identified in Section 12.2(a) hereof.
    -51-

--------------------------------------------------------------------------------



42.Documents. The Administrative Agent shall have received all of the following,
each duly executed and delivered and dated the Closing Date, or such earlier
date as shall be satisfactory to the Administrative Agent, each in form and
substance reasonably satisfactory to the Administrative Agent in its sole
determination:
(1)Financing Agreements. This Agreement, the Revolving Credit Notes, the
Guaranty, the Pledge Agreement, the Subordination Agreements (if any), the
Blocked Account Agreement and such other Financing Agreements as the
Administrative Agent may require (provided each Lender shall also receive a
fully-executed original of this Agreement and, if such Lender has requested a
Revolving Credit Note, such Lender’s respective Revolving Credit Note).
(2)Resolutions; Incumbency and Signatures. Copies of resolutions of the Board of
Directors or Board of Managers of the Borrower (as applicable), and, if
required, the shareholder or member(s) of the Borrower, authorizing or ratifying
the execution, delivery and performance by the Borrower of this Agreement, the
Financing Agreements to which the Borrower is a party and any other document
provided for herein or therein to be executed by Borrower, certified by a Duly
Authorized Officer. A certificate of a Duly Authorized Officer certifying the
names of the officers of the Borrower authorized to make a borrowing request and
sign this Agreement and the Financing Agreements to which the Borrower is a
party, together with a sample of the true signature of each such officer; the
Administrative Agent may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein. A copy of
resolutions of the Board of Directors of Parent authorizing or ratifying the
execution, delivery and performance by Parent of the Guaranty. A copy of
resolutions of the Board of Directors or Board of Managers (as applicable) of
Pledgor authorizing or ratifying the execution, delivery and performance by
Pledgor of its Pledge Agreement. A copy of resolutions of the Board of Directors
or Board of Managers (as applicable) of Borrower Agent authorizing or ratifying
the execution, delivery and performance by Borrower Agent of the Financing
Agreements to which Borrower Agent is a party.
(3)Consents. Certified copies of all documents evidencing any necessary consents
and governmental approvals, if any, with respect to this Agreement, the
Financing Agreements, and any other documents provided for herein or therein to
be executed by Borrower.
(4)Opinion of Counsel. An opinion of Bass, Berry & Sims PLC, the legal counsel
to the Borrower, Borrower Agent, Pledgor and Guarantor/Parent, in form and
substance reasonably satisfactory to Administrative Agent.
(5)Certain Restricted Agreements. Correct and complete copies of the fully
executed Commercial Leases, Management Agreements, the nursing home licenses of
each applicable Borrower, and any other Restricted Agreement, together with all
applicable amendments thereto.
    -52-

--------------------------------------------------------------------------------



(6)Financial Condition Certificate. A Financial Condition Certificate, in form
and substance reasonably satisfactory to the Administrative Agent, signed on
behalf of the Borrower by a Duly Authorized Officer of the Borrower.
(7)Governing Documents and Good Standings. Administrative Agent shall have
received (i) copies, certified as correct and complete by an authorized officer,
member or partner of each Borrower, Borrower Agent, Pledgor and
Guarantor/Parent, of the certificate of incorporation, certificate of formation
or certificate of limited liability partnership, as applicable, of each
Borrower, Borrower Agent, Pledgor and Guarantor/Parent, with any amendments to
any of the foregoing, (ii) copies, certified as correct and complete by an
authorized officer, member or partner of each Borrower, Borrower Agent, Pledgor
and Guarantor/Parent, of all other documents necessary for performance of the
obligations of each Borrower, Borrower Agent, Pledgor and Guarantor/Parent under
this Agreement and the other Financing Agreements, and (iii) certificates of
good standing for each Borrower, Borrower Agent, Pledgor and Guarantor/Parent
issued by the state of organization of each Borrower, Borrower Agent, Pledgor
and Guarantor/Parent and by each state in which each Borrower, Borrower Agent,
Pledgor and Guarantor/Parent is doing and currently intends to do business for
which qualification is required, as of a recent date (such certificates set
forth in (i) through (iii), the “Certificates”).
(8)Affiliate Term Loan Agreement and Affiliate Term Loan Financing
Agreements/Affiliate Revolving Loan Agreement and Affiliate Revolving Loan
Financing Agreements. Fully-executed copies of the Affiliate Term Loan
Agreement, the Affiliate Term Loan Financing Agreements, the Affiliate Revolving
Loan Agreement and the Affiliate Revolving Loan Financing Agreements.
(9)UCC Financing Statements; Termination Statements; UCC Searches. UCC Financing
Statements or UCC Amendment Statements, as requested by the Administrative
Agent, naming the Borrower as debtor and the Administrative Agent as secured
party with respect to the Collateral, together with such UCC termination
statements necessary to release all Liens (other than Permitted Liens) and other
rights in favor of any Person in any of the Collateral except the Administrative
Agent (for the ratable benefit of the Lenders and the Administrative Agent), and
other documents as the Administrative Agent deems necessary or appropriate,
shall have been filed in all jurisdictions that the Administrative Agent deems
necessary or advisable. UCC Financing Statements or UCC Amendment Statements, as
requested by the Administrative Agent, naming the Pledgor as debtor and the
Administrative Agent as secured party with respect to the Collateral (as defined
in the Pledge Agreement) shall have been filed in all jurisdictions that the
Administrative Agent deems necessary or advisable. UCC tax, lien, bankruptcy,
pending suit and judgment searches for each Borrower, Borrower Agent, the
Pledgor and the Guarantor (including, for each, any assumed name or trade name)
and each dated a date reasonably near to the Closing Date in all jurisdictions
deemed necessary by the Administrative Agent, the results of which shall be
satisfactory to the Administrative Agent in its sole and absolute determination.
(10)Insurance Certificates. Certificates from the Borrower’s insurance carriers
evidencing that all required insurance coverage is in effect, each designating
the
    -53-

--------------------------------------------------------------------------------



Administrative Agent as an additional insured thereunder (and any reasonably
required endorsements thereof).
(11)[Intentionally Omitted].
(12)Bylaws and Operating Agreements. Correct and complete certified copies of
the Bylaws and duly executed Limited Liability Company Agreements (as
applicable) of each Borrower, Borrower Agent, Pledgor and Guarantor/Parent, as
amended.
(13)[Intentionally Omitted].
(14)Other. The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, all certificates, orders,
authorities, consents, affidavits, schedules, instruments, agreements, financing
statements, and other documents which are provided for hereunder or under or in
connection with any Financing Agreement, which the Administrative Agent may
reasonably request on or prior to the Closing Date.
43.Field Examinations. At the Administrative Agent’s sole option, the
Administrative Agent shall have completed its field examinations of the
Borrower’s books and records, assets, and operations which examinations will be
satisfactory to the Administrative Agent in its sole and absolute discretion.
44.Certificate. The Administrative Agent shall have received a certificate
signed on behalf of the Borrower by a Duly Authorized Officer and dated the
Closing Date certifying satisfaction of the conditions specified in Sections 5.1
and 5.2 hereof.
45.[Intentionally Omitted].
46.Bank Meetings. Borrower’s senior management shall have made themselves and
Borrower’s facilities reasonably available (through scheduled bank meetings,
company visits, or other venues) to Administrative Agent and Lenders and their
representatives.
47.Affiliate Term Loan Agreement/Affiliate Revolving Loan Agreement.
Satisfaction of each of the conditions precedent contained in the amendments to
the Affiliate Term Loan Agreement and Affiliate Revolving Loan Agreement (such
amendments to be effective as of the date hereof), as determined by the
Administrative Agent.
48.Solvency. On the Closing Date, Borrower, as determined on a consolidated
basis, is Solvent.
49.No Material Adverse Change. No Material Adverse Change, as reasonably
determined by Administrative Agent and Lenders, in the business, assets,
liabilities, properties, condition (financial or otherwise), prospects or
results of operations of Borrower or Guarantor shall have occurred from December
31, 2019 through the Closing Date.
    -54-

--------------------------------------------------------------------------------



50.Litigation. There shall not have been instituted or threatened, from December
31, 2019 through the Closing Date, as reasonably determined by Administrative
Agent, any litigation or proceeding in any court or administrative forum to
which Borrower is, or is threatened to be, a party which has, or is reasonably
likely to result in, a Material Adverse Change.
•COLLATERAL.
ao.Security Interest. Subject only to the Omega Security Interests, as security
for the prompt and complete payment and performance of all of the Liabilities
when due or declared due, each Borrower hereby grants, pledges, conveys and
transfers to the Administrative Agent (for the ratable benefit of the Lenders
and Administrative Agent) a continuing security interest in and to all of such
Borrower’s right, title and interest in and to the following property and
interests in property, whether now owned or existing or hereafter owned, arising
or acquired, and wheresoever located (collectively, the “Collateral”): (a) all
of Borrower’s Accounts, including, without limitation, Health-Care-Insurance
Receivables (as defined in the Code), contract rights, General Intangibles,
contracts, licenses (except for healthcare licenses for Humble), tax refunds,
chattel paper, instruments, notes, letters of credit, bills of lading, warehouse
receipts, shipping documents, documents and documents of title, and all of the
Borrower’s Tangible Chattel Paper, Documents, Electronic Chattel Paper,
Letter-of-Credit Rights, Software, Supporting Obligations and Payment
Intangibles (each as defined in the Code); (b) all of Borrower’s Deposit
Accounts and other deposit accounts (general or special) with, and credits and
other claims against, the Administrative Agent or any Lender, or any other
financial institution with which the Borrower maintains deposits; (c) all of the
Borrower’s monies, and any and all other property and interests in property of
the Borrower, including, without limitation, Investment Property, Instruments,
Security Entitlements, Uncertificated Securities, Certificated Securities,
Financial Assets, Chattel Paper and Documents (each as defined in the Code), now
or hereafter coming into the actual possession, custody or control of
Administrative Agent or any Lender or any agent or affiliate thereof in any way
or for any purpose (whether for safekeeping, deposit, custody, pledge,
transmission, collection or otherwise), and, independent of and in addition to
the Administrative Agent’s and each Lender’s rights of setoff (which the
Borrower acknowledges), the balance of any account or any amount that may be
owing from time to time by Administrative Agent or any Lender to the Borrower;
(d) except for Humble, all of the Borrower’s Goods, Inventory and Equipment
(each as defined in the Code) and motor vehicles and trucks; (e) all insurance
proceeds of or relating to any of the foregoing property and interests in
property, and all insurance proceeds relating to any key man life insurance
policy covering the life of any officer or employee of Borrower; (f) all
proceeds and profits derived from the operation of the Borrower’s business
(including, without limitation, the proceeds of Government Accounts); (g) all of
the Borrower’s books and records, computer printouts, manuals and correspondence
relating to any of the foregoing and to the Borrower’s business; and (h) all
accessions, improvements and additions to, substitutions for, and replacements,
products, profits and proceeds of any of the foregoing. Administrative Agent,
for itself and on behalf of the other Lenders further acknowledges and agrees
that the term “Collateral” shall not include the healthcare licenses, Goods,
Inventory and Equipment (each as defined in the Code) and motor vehicles and
trucks of Humble.
    -55-

--------------------------------------------------------------------------------



Administrative Agent acknowledges that it will not have control over or right of
setoff against the Government Blocked Account solely to the extent such control
or right of setoff is or would be prohibited by applicable Healthcare Laws,
provided, however, that as soon as any such prohibition or restriction lapses or
is legally removed Borrower shall immediately take such all actions as are
reasonably necessary to provide Administrative Agent with control over and/or
the right of setoff against such Government Blocked Account (at Borrower’s
cost).
Administrative Agent, for itself and on behalf of the other Lenders further
acknowledges and agrees that the term “Collateral” shall not include: (i) any
portion of the Collateral (but not the proceeds thereof) that is subject to a
rule of law, statute or regulation prohibiting the granting of a security
interest therein; and (ii) any rights or interest in any contract, lease,
permit, license, or license agreement covering real or personal property of the
Borrower if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained;
provided, that, (A) the foregoing exclusions of clauses (i) and (ii) above shall
(x) exist only for so long as such rule of law, statute, regulations or written
agreement, document or instrument continues to be effective (and when such rule,
statute, regulation or written agreement, document or instrument becomes no
longer applicable or upon the cessation, termination or expiration thereof, the
security interest granted herein shall be deemed to have automatically attached
to such Collateral), (B) the foregoing exclusions of clause (ii) above shall in
no way be construed to (1) apply to the extent that any described prohibition or
restriction is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) apply to the extent that any consent or
waiver has been obtained that would permit Administrative Agent’s security
interest or lien to attach notwithstanding the prohibition or restriction on the
pledge of such contract, lease, permit, license, or license agreement, and (C)
the foregoing exclusions of clauses (i) and (ii) above shall in no way be
construed to limit, impair, or otherwise affect any of Administrative Agent’s or
any Lender’s continuing security interests in and liens upon any rights or
interests of the Borrower in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, or license
agreement).


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not include or extend to all or any
portion of the Supplemental QIPP Accounts or Supplemental and IGT QIPP Payments.


ap.Preservation of Collateral and Perfection of Security Interests Therein. The
Borrower agrees that it shall execute and deliver to Administrative Agent,
concurrently with the execution of this Agreement, and promptly at any time or
times hereafter at the reasonable request of Administrative Agent instruments
and documents as Administrative Agent may reasonably request, in a form and
substance satisfactory to Administrative Agent, to establish, create, perfect
and keep perfected the Liens in the Collateral or to otherwise protect and
preserve the Collateral and Administrative Agent’s Liens therein (including,
without limitation, if and as
    -56-

--------------------------------------------------------------------------------



applicable, financing statements, and Borrower shall pay the cost of filing or
recording the same in all public offices deemed necessary by Administrative
Agent). If the Borrower fails to do so, Administrative Agent is authorized to
file such financing statements. The Borrower further agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.
aq.Loss of Value of Collateral. The Borrower agrees to immediately notify the
Administrative Agent of any material loss or depreciation in the value of the
Collateral or any portion thereof.
ar.Right to File Financing Statements. Notwithstanding anything to the contrary
contained herein, the Administrative Agent may at any time and from time to time
file financing statements, continuation statements and amendments thereto that
describe the Collateral in particular and which contain any other information
required by the Code for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment, including whether the
Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower. The Borrower agrees to furnish any
such information to the Administrative Agent promptly upon request. Any such
financing statements, continuation statements or amendments may be signed (if at
any time required) by the Administrative Agent on behalf of the Borrower and may
be filed at any time with or without signature and in any jurisdiction as
reasonably determined by the Administrative Agent. The Administrative Agent
agrees to use its reasonable efforts to notify the Borrower of the
Administrative Agent taking any such action provided in this Section; provided,
however, the Borrower agrees that the failure of the Administrative Agent to so
notify the Borrower for any reason shall not in any way invalidate the actions
taken by the Administrative Agent pursuant to this Section.
as.Third Party Agreements. The Borrower shall at any time and from time to time
take such steps as the Administrative Agent may reasonably require for the
Administrative Agent: (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to the Administrative Agent, of any third party having
possession of any of the Collateral that the third party holds for the benefit
of the Administrative Agent, (ii) to obtain “control” (as defined in the Code)
of any Investment Property, Deposit Accounts, Letter of Credit Rights or
Electronic Chattel Paper (each as defined in the Code), with any Blocked Account
Agreements or other agreements establishing control to be in form and substance
reasonably satisfactory to the Administrative Agent, and (iii) otherwise to
ensure the continued perfection and priority of the Administrative Agent’s
security interest in any of the Collateral and of the preservation of its rights
therein.
at.All Loans One Obligation. (x) All Liabilities of the Borrowers under this
Agreement and each of the Financing Agreements are cross-collateralized and (y)
all Liabilities of the Borrowers under this Agreement and each of the Financing
Agreements, all of the Affiliate Term Loan Liabilities under the Affiliate Term
Loan Agreement and each of the Affiliate Term Loan Financing Agreements and all
of the Affiliate Revolving Loan Liabilities under the Affiliate Revolving Loan
Agreement and each of the Affiliate Revolving Loan
    -57-

--------------------------------------------------------------------------------



Financing Agreements are cross-defaulted. Payment of all sums and indebtedness
to be paid by Borrower to Lenders and Administrative Agent under this Agreement
shall be secured by, among other things, the Financing Agreements. All loans or
advances made to Borrower under this Agreement shall constitute one Loan, and
all of Borrower’s Liabilities and other liabilities of Borrower to Lenders and
Administrative Agent shall constitute one general obligation secured by
Administrative Agent’s Lien on all of the Collateral of Borrower and by all
other liens heretofore, now, or at any time or times granted to Lender to secure
the Loans and other Liabilities (for the ratable benefit of the Lenders and the
Administrative Agent). Borrower agrees that all of the rights of Administrative
Agent and Lenders set forth in this Agreement shall apply to any amendment,
restatement or modification of, or supplement to, this Agreement, any
supplements or exhibits hereto and the Financing Agreements, unless otherwise
agreed in writing by the Administrative Agent or Required Lenders.
au.Commercial Tort Claim. If the Borrower shall at any time hereafter acquire a
Commercial Tort Claim (as defined in the Code), the Borrower shall promptly
notify the Administrative Agent of same in a writing signed by the Borrower
(describing such claim in reasonable detail) and grant to the Administrative
Agent (for the ratable benefit of the Lenders and the Administrative Agent) in
such writing (at the sole cost and expense of the Borrower) a continuing,
first-priority security interest therein and in the proceeds thereof, with such
writing to be in form and substance satisfactory to the Administrative Agent in
its sole and absolute determination.
av.[Intentionally Omitted].
•REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants on a joint and several basis to
Administrative Agent and Lenders that as of the date of this Agreement, and
continuing as long as any Liabilities remain outstanding, and (even if there
shall be no such Liabilities outstanding) as long as this Agreement remains in
effect:
aw.Existence. The Borrower is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or formation. The Borrower is duly (a) qualified and in good
standing as a foreign corporation or foreign limited liability company and (b)
authorized to do business in each jurisdiction where such qualification is
required because of the nature of its activities or properties. The Borrower has
all requisite power to carry on its business as now being conducted and as
proposed to be conducted. Parent legally and beneficially owns or controls,
either directly or indirectly through its subsidiaries, all of the issued and
outstanding capital Stock of the Borrower.
ax.Corporate Authority. The execution and delivery by the Borrower of this
Agreement and all of the other Financing Agreements to which Borrower is a party
and the performance of its obligations hereunder and thereunder: (i) are within
its powers; (ii) are duly authorized by the board of directors, mangers or
members of the Borrower, each as applicable, and, if applicable, Parent; and
(iii) are not in contravention of the terms of its operating agreement, bylaws,
or of an indenture, agreement or undertaking to which it is a party or by
    -58-

--------------------------------------------------------------------------------



which it or any of its property is bound. The execution and delivery by the
Borrower of this Agreement and all of the other Financing Agreements to which it
is a party and the performance of its obligations hereunder and thereunder: (i)
do not require any governmental consent, registration or approval; (ii) do not
contravene any contractual or governmental restriction binding upon it; and
(iii) will not, except in favor of Administrative Agent, result in the
imposition of any Lien upon any property of Borrower under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other material
agreement or instrument to which it is a party or by which it or any of its
property may be bound or affected. Borrower is not bound by any contractual
obligation, or subject to any restriction in any organization document, that
could reasonably be expected to have a Material Adverse Effect. This Agreement
and all of the other Financing Agreements to which Borrower is a party have been
duly executed and delivered.
ay.Binding Effect. This Agreement and all of the other Financing Agreements to
which the Borrower is a party are the legal, valid and binding obligations of
the Borrower and are enforceable against the Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditor’s rights and
remedies generally.
az.Financial Data.
51.All income statements, balance sheets, cash flow statements, statements of
operations, and other financial data which have been or shall hereafter be
furnished to the Administrative Agent and Lenders for the purposes of or in
connection with this Agreement do and will present fairly in all material
respects in accordance with GAAP, consistently applied, the financial condition
of the Borrower as of the dates thereof and the results of its operations for
the period(s) covered thereby. The foregoing notwithstanding all unaudited
financial statements furnished or to be furnished to the Administrative Agent
and Lenders by or on behalf of Borrower are not and will not be prepared in
accordance with GAAP to the extent that such financial statements (a) are
subject to cost report and other year-end audit adjustments, (b) do not contain
footnotes, (c) were prepared without physical inventories, (d) are not restated
for subsequent events, (e) may not contain a statement of construction in
process, and (f) may not fully reflect the following liabilities: (i) vacation,
holiday and similar accruals, (ii) liabilities payable in connection with
workers’ compensation claims, (iii) liabilities payable to any employee welfare
benefit plan (within the meaning of Section 3(1) of ERISA) maintained by
Borrower or its affiliates on account of Borrower’s employees, (iv) federal,
state and local income or franchise taxes and (v) bonuses payable to certain
employees (collectively, the “GAAP Exceptions”).
52.Since December 31, 2019, there has been no Material Adverse Change with
respect to Borrower.
ba.Collateral. Except for the Permitted Liens, all of the Borrower’s assets and
property (including, without limitation, the Collateral) is and will continue to
be owned by Borrower (except for items of Inventory disposed of in the ordinary
course of business and sales of Equipment being replaced in the ordinary course
of business, or as a result of casualty loss or condemnation, with other
Equipment with a value equal to or greater than the Equipment being
    -59-

--------------------------------------------------------------------------------



sold), has been fully paid for and is free and clear of all Liens. No financing
statement or other document similar in effect covering all or any part of the
Collateral is on file in any recording or filing office, other than those
identifying the Administrative Agent as the secured creditor or except for
Permitted Liens. The organizational number assigned by the Secretary of State of
the Borrower’s state of incorporation or formation, as applicable, is as
identified on the UCC Financing Statements filed in connection with this
Agreement and as set forth on Schedule 1.1(a) hereto.
bb.Solvency. The Borrower, as determined on a consolidated basis, is Solvent.
The Borrower, as determined on a consolidated basis, will not be rendered
insolvent by the execution and delivery of this Agreement or any Financing
Agreement, or by completion of the transactions contemplated hereunder or
thereunder.
bc.Principal Place of Business; State of Organization. Set forth on Schedule
1.1(a) hereto, is, as of the Closing Date, (a) the principal place of business
and chief executive office of Borrower and (b) the Borrower’s state of
incorporation or formation. The books and records of the Borrower are at the
principal place of business and chief executive office of the Borrower.
bd.Other Names. As of the Closing Date the Borrower is not using, and shall not
thereafter use, any name (including, without limitation, any trade name, trade
style, assumed name, division name or any similar name), other than the names
set forth on Schedule 7.8 attached hereto.
be.Tax Liabilities. The Borrower has filed all material federal, state and local
tax reports and returns required by any law or regulation to be filed by it,
except for extensions duly obtained, and taxes that are being contested in good
faith by appropriate proceedings duly conducted, and has either duly paid all
taxes, duties and charges indicated due on the basis of such returns and
reports, or made adequate provision for the payment thereof, and the assessment
of any material amount of additional taxes in excess of those paid and reported
is not reasonably expected.
bf.Loans. Except as otherwise permitted by Section 9.2 hereof, the Borrower is
not obligated on any loans or other Indebtedness.
bg.Margin Securities. No part of the proceeds of the Loans will be used,
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that violates or results in a violation of Regulations U, T or X of
the Board of Governors of the Federal Reserve System (assuming, in the case of
Regulation T, that no broker-dealer or other “creditor” as defined in Regulation
T extends or maintains credit to Borrower under this Agreement). The Borrower
does not own any margin securities and none of the Loans advanced hereunder will
be used for the purpose of purchasing or carrying any margin securities or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase any margin securities or for any other purpose not
permitted by Regulation U of the Board of Governors of the Federal Reserve
System.
    -60-

--------------------------------------------------------------------------------



bh.Organizational Chart. Set forth on Schedule 7.12 hereto is a true and
complete copy of an organizational chart setting forth the Borrower and each of
its Subsidiaries and Affiliates as of the Closing Date.
bi.Litigation and Proceedings. As of the Closing Date (and on any date that a
request for a Revolving Loan is made), no judgments are outstanding against the
Borrower that could be an Event of Default under clause (e) of Section 11.1, nor
is there as of such date pending, or to the best of Borrower’s knowledge,
threatened, except, as of the Closing Date, as shown on Schedule 7.13 (and on
any date that a request for a Revolving Loan is made, as Administrative Agent
has from time to time been provided notice of in accordance with Section 8.1(e),
below) any (i) litigation, suit, action or contested claim (other than a
personal injury tort claim), or federal, state or municipal governmental
proceeding, by or against the Borrower or any of its Property which if adversely
determined could have a Material Adverse Effect, or (ii) any tort claim for
personal injury, including death, against the Borrower as to which (a)
litigation has been instituted and is pending or (b) or a request for medical
records has been made upon Borrower by an attorney for the claimant on or after
January 1, 2018.
bj.Other Agreements. The Borrower is not in default under or in breach of any
agreement, contract, lease, or commitment to which it is a party or by which it
is bound which could reasonably be expected to have a Material Adverse Effect.
The Borrower does not know of any dispute regarding any agreement, contract,
instrument, lease or commitment to which it is a party which could reasonably be
expected to have a Material Adverse Effect.
bk.Compliance with Laws and Regulations. The execution and delivery by the
Borrower of this Agreement and all of the other Financing Agreements to which it
is a party and the performance of the Borrower’s obligations hereunder and
thereunder are not in contravention of any applicable law, rule or regulation.
The Borrower has obtained all licenses, authorizations, approvals, licenses and
permits necessary in connection with the operation of its business, except to
the extent the failure to obtain any of the foregoing could reasonably be
expected to not result in a Material Adverse Effect. The Borrower is in
compliance with all laws, orders, rules, regulations and ordinances (including,
without limitation, Healthcare Laws and Environmental Laws) of all federal,
foreign, state and local governmental authorities applicable to it and its
business, operations, property, and assets, except to the extent any such
non-compliance could reasonably be expected to not result in a Material Adverse
Effect.
bl.Intellectual Property. As of the Closing Date, the Borrower does not own or
otherwise possess any material Intellectual Property. To the Borrower’s best
knowledge, none of its Intellectual Property infringes on the rights of any
other Person; provided that the name “Diversicare” is shared in Canada with
various Diversicare entities that were sold in 2004.
bm.Environmental Matters. The Borrower has not Managed Hazardous Substances on
or off its Property other than in compliance with applicable Environmental Laws,
except to the extent any such non-compliance could reasonably be expected to not
result in a Material Adverse Effect. Except as set forth on Schedule 7.17
hereto, the Borrower has complied in all material respects with applicable
Environmental Laws regarding transfer, construction on and operation of its
business and Property, including, but not limited to, notifying authorities,
    -61-

--------------------------------------------------------------------------------



observing restrictions on use, transferring, modifying or obtaining permits,
licenses, approvals and registrations, making required notices, certifications
and submissions, complying with financial liability requirements, and, except
where not required to do so pursuant to any Commercial Lease, Managing Hazardous
Substances and Responding to the presence or Release of Hazardous Substances
connected with operation of its business or Property. The Borrower does not have
any contingent liability with respect to the Management of any Hazardous
Substance that could reasonably be expected to result in a Material Adverse
Effect. As of the Closing Date (and on any date that a request for a Revolving
Loan is made), the Borrower has not received any Environmental Notice that could
reasonably be expected to result in a Material Adverse Effect.
bn.Disclosure. As of the Closing Date (and on any date that a request for a
Revolving Loan is made), none of the representations or warranties made by the
Borrower herein or in any Financing Agreement to which the Borrower is a party
and no other written information provided or statements made by the Borrower or
its representatives to the Administrative Agent or Lenders contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. As of the Closing Date (and on any date that a request for
a Revolving Loan is made), the Borrower has disclosed to the Administrative
Agent and Lenders all facts of which the Borrower has knowledge which might
result in a Material Adverse Effect either prior or subsequent to the
consummation of the transactions contemplated hereby or which, to Borrower’s
knowledge, at any time hereafter might reasonably be expected to result in a
Material Adverse Effect.
bo.Pension Related Matters. Each employee pension plan (other than a
multiemployer plan within the meaning of Section 3(37) of ERISA and to which the
Borrower or any ERISA Affiliate has or had any obligation to contribute (a
“Multiemployer Plan”)) maintained by the Borrower or any of its ERISA Affiliates
to which Title IV of ERISA applies and (a) which is maintained for employees of
the Borrower or any of its ERISA Affiliates or (b) to which the Borrower or any
of its ERISA Affiliates made, or was required to make, contributions at any time
within the preceding five (5) years (a “Plan”), complies, and is administered in
accordance, with its terms and all material applicable requirements of ERISA and
of the Internal Revenue Code of 1986, as amended, and any successor statute
thereto (the “Tax Code”), and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Tax Code setting forth
those requirements. No “Reportable Event” or “Prohibited Transaction” (as each
is defined in ERISA) or withdrawal from a Multiemployer Plan caused by the
Borrower has occurred and no funding deficiency described in Section 302 of
ERISA caused by the Borrower exists with respect to any Plan or Multiemployer
Plan which could have a Material Adverse Effect. The Borrower and each ERISA
Affiliate has satisfied all of their respective funding standards applicable to
such Plans and Multiemployer Plans under Section 302 of ERISA and Section 412 of
the Tax Code and the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA (“PBGC”) has not
instituted any proceedings, and there exists no event or condition caused by the
Borrower which would reasonably be expected to constitute grounds for the
institution of proceedings by
    -62-

--------------------------------------------------------------------------------



PBGC, to terminate any Plan or Multiemployer Plan under Section 4042 of ERISA
which could have a Material Adverse Effect.
bp.Perfected Security Interests. The Lien in favor of the Administrative Agent
provided pursuant to Section 6.1 hereof is a valid and perfected first priority
security interest in the Collateral (subject only to the Permitted Liens and the
terms of the applicable Intercreditor Agreements), and all filings and other
actions necessary to perfect such Lien have been or will be duly taken.
bq.FCPA. None of Borrower or any of its Subsidiaries nor, to knowledge of
Borrower, any director, manager, officer, agent, employee or other Person acting
on behalf of Borrower or any of its Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the FCPA or any other applicable anti-corruption law, and Borrower has
instituted and maintains policies and procedures designed to ensure continued
compliance therewith.
br.Broker’s Fees. The Borrower does not have any obligation to any Person in
respect of any finder’s, brokers or similar fee in connection with the Loans or
this Agreement.
bs.Investment Company Act. The Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
bt.[Intentionally Omitted.]
bu.[Intentionally Omitted.]
bv.Offenses and Penalties Under the Medicare/Medicaid Programs. Except as listed
on Schedule 7.26 attached hereto, as of the Closing Date, neither the Borrower
nor any Affiliate and/or employee of the Borrower or any Affiliate is currently,
to the best knowledge of the Borrower, after due inquiry, under investigation or
prosecution for, nor has the Borrower or any Affiliate or, to the best knowledge
of Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate been convicted of: (a) any offense related to the delivery of an item
or service under the Medicare or Medicaid programs; (b) a criminal offense
related to neglect or abuse of patients in connection with the delivery of a
health care item or service; (c) fraud, theft, embezzlement or other financial
misconduct; (d) the obstruction of an investigation of any crime referred to in
subsections (a) through (c) of this Section; or (e) unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance. Except as
listed on Schedule 7.26, as of the Closing Date, neither the Borrower nor any
Affiliate and/or, to the best knowledge of Borrower, after due inquiry, within
the past five (5) years has any current employee of the Borrower or any
Affiliate has been required to pay any civil money penalty under applicable laws
regarding false, fraudulent or impermissible claims or payments to induce a
reduction or limitation of health care services to beneficiaries of any state or
federal health care program, nor, to the best knowledge of the Borrower, after
due inquiry, is the Borrower nor any Affiliate and/or to the best knowledge of
Borrower, after due inquiry, any current employee of the Borrower or any
Affiliate currently the subject of any investigation or proceeding that may
    -63-

--------------------------------------------------------------------------------



result in such payment. Neither Borrower nor any Affiliate and/or, except as set
forth on Schedule 7.26, employee of the Borrower or any Affiliate has been
excluded from participation in the Medicare, Medicaid or maternal and Child
Health Services Program, or any program funded under the “Block grants” to
States for Social Services (Title XX) Program.
bw.Medicaid/Medicare and Private Insurance/Managed Care Contracts.
53.The Borrower has:
(1)Obtained and will cause to be maintained its or the Hospital District’s
Medicaid Certification and Medicare Certification to the extent required for
reimbursement under the Medicaid Regulations or the Medicare Regulations, as the
case may be; and
(2)Entered into and will cause to be maintained in good standing its or Hospital
District’s Medicaid Provider Agreement and its or Hospital District’s Medicare
Provider Agreement to the extent required for reimbursement under Medicaid
Regulations or the Medicare Regulations, as the case may be, and its Private
Insurance/Managed Care Contracts.
54.There are no proceedings pending, or, to the best knowledge of the Borrower,
after due inquiry, threatened by any Governmental Authority seeking to modify,
revoke or suspend, to the extent required for reimbursement, any Medicaid
Provider Agreement, Medicare Provider Agreement, Medicare Certification or
Medicaid Certification. Since the date of the most recent Medicare Certification
and Medicaid Certification, the Borrower has not taken any action that would
have a material adverse effect on the Certification or the Medicare Provider
Agreement or Medicaid Provider Agreement.
55.Neither the Borrower nor any Affiliate of the Borrower nor any current
officer or director of the foregoing has engaged in any of the following: (i)
knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment
under Medicare or Medicaid; (ii) knowingly and willfully making or causing to be
made any false statement or representation of a material fact for use in
determining rights to any benefit or payment under Medicare or Medicaid; (iii)
failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment under
Medicare or Medicaid on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently; or (iv) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay such remuneration: (A) in return for referring any individual to
a Person for the furnishing or arranging for the furnishing of any item or
service for which payment may be made in whole or in party by Medicare or
Medicaid; or (B) in return for purchasing, leasing or ordering or arranging for
or recommending the purchasing, leasing or ordering of any good, facility,
service or item for which payment may be made in whole in part by Medicare or
Medicaid.
56.The Borrower is not out of material compliance with any applicable conditions
of participation of the Medicare or Medicaid programs nor with any Private
    -64-

--------------------------------------------------------------------------------



Insurance/Managed Care Contracts, nor does any condition exist or has any event
occurred which, in itself, or with the giving of notice or lapse of time, or
both, would reasonably be expected to result in the suspension, revocation,
impairment, forfeiture or non-renewal of (i) any contract of the Borrower in
connection with the Medicare or Medicaid programs or (ii) any Private
Insurance/Managed Care Contracts.
57.No material restrictions, deficiencies, required plans of correction actions
or other such remedial measures exist with respect to federal and state Medicare
and Medicaid certifications, state or local licensure, or accreditation
approvals applicable to Borrower that are reasonably likely to cause a Material
Adverse Effect.
bx.Consideration. Each Borrower (including the Affiliate Term Borrowers and
Affiliate Revolving Borrowers) is a direct or indirect subsidiary of Parent, and
are Affiliates of each other. The Affiliates of the Borrower will derive
substantial direct and indirect benefit (financial and otherwise) from funds
made available to the Borrower pursuant to this Agreement, and it is and will be
to such Affiliates’ advantage to assist the Borrower in procuring such funds
from the Lenders. Each of the Borrower’s Affiliates desires to induce the Lender
to enter into this Agreement with the Borrower. Each Borrower will derive
substantial direct and indirect benefit (financial and otherwise) from funds
made available to Affiliate Term Borrowers pursuant to the Affiliate Term Loan
Agreement and Affiliate Revolving Borrowers pursuant to the Affiliate Revolving
Loan Agreement, and it is and will be to Borrower’s, Affiliate Term Borrower’s
and Affiliate Revolving Borrower’s advantage to assist each other in procuring
such funds from Lenders.
by.USA Patriot Act. Neither the Borrower nor any of its Affiliates is identified
in any list of known or suspected terrorists published by any United States
government agency (collectively, as such lists may be amended or supplemented
from time to time, referred to as the “Blocked Persons Lists”) including,
without limitation, (a) the annex to Executive Order 13224 issued on September
23, 2001, and (b) the Specially Designated Nationals List published by the
Office of Foreign Assets Control. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
bz.Absence of Foreign or Enemy Status. Neither the Borrower nor any Affiliate of
the Borrower is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), as
amended. Neither the Borrower nor any Affiliate of the Borrower is in violation
of, nor will the use of any of the Loans violate, the Trading with the Enemy
Act, as amended, or any executive orders, proclamations or regulations issued
pursuant thereto, including, without limitation, regulations administered by the
Office of Foreign Asset Control of the Department of the Treasury (31 C.F.R.
Subtitle B, Chapter V).
ca.HIPAA Compliance. Borrower has not received any notice from any Governmental
Authority that such Governmental Authority has imposed or intends to impose
    -65-

--------------------------------------------------------------------------------



any enforcement actions, fines or penalties for any failure or alleged failure
to comply with HIPAA, or its implementing regulations.
cb.Labor Matters. Except as shown on Schedule 7.32, as of the Closing Date,
there are no strikes or other labor disputes or grievances pending or, to the
knowledge of Borrower, threatened against Borrower. Except as shown on Schedule
7.32, as of the Closing Date, hours worked and payments made to the employees of
the Borrower and Affiliates of Borrower have not been in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters. All
payments due from the Borrower or Affiliates of Borrower, or for which any claim
may be made against any of them, on account of wages and employee and retiree
health and welfare insurance and other benefits have been paid or accrued as a
liability on their books, as the case may be. The consummation of the
transactions contemplated by the Financing Agreements will not give rise to a
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which Borrower is a party or by which it
is bound.
cc.Capitalization. The authorized Stock of each Borrower, as of the Closing
Date, is set forth on Schedule 7.33 hereto. DLC legally and beneficially owns
all of the issued and outstanding Stock of each Borrower (other than Humble).
Diversicare Texas legally and beneficially owns all of the issued and
outstanding Stock of Humble. All issued and outstanding Stock of the Borrower is
duly authorized and validly issued, fully paid, nonassessable, free and clear of
all Liens or pledges other than Permitted Liens, and such Stock was issued in
compliance with all applicable state, federal and foreign laws concerning the
issuance of securities. No shares of the Stock of Borrower, other than those
owned by Diversicare Texas or Diversicare Leasing Corp, are issued and
outstanding. There are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from Borrower of any equity securities of Borrower.
cd.Government Contracts. The Borrower is not a party to any contract or
agreement (including, but not limited to, any Lease) that requires Borrower to
comply with the Federal Assignment of Claims Act, as amended (31 U.S.C. Section
3727) or, to the best of Borrower’s knowledge, any similar state or local law.
ce.OFAC. Neither the Borrower, nor Guarantor, nor any beneficial owner of the
Borrower or, to the best knowledge of Borrower, Guarantor, is currently listed
on the OFAC Lists. None of Borrower and its Affiliates are in violation of
(a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations.
cf.Commercial Leases. As of the Closing Date, the Commercial Leases as to which
an Operator is the lessee and the expiration dates of their current terms are as
set forth on Schedule 7.36 attached hereto. The Borrower has delivered true,
correct and complete copies of the fully-signed Commercial Leases to the
Administrative Agent on or prior to the Closing Date.
    -66-

--------------------------------------------------------------------------------



The Borrower is not in default or breach of any Commercial Lease and, to the
Borrower’s knowledge, no other party to any Commercial Lease is in default or
breach thereunder.
cg.Humble. The equity in Humble is pledged in favor of Omega and the
Administrative Agent is contractually prohibited from obtaining such a pledge
until such time as the applicable real estate leases with Omega are terminated
or expire in accordance with their terms.
ch.Conveyance Documents
. Borrower has delivered a true, correct and complete copy of the fully-signed
Conveyance Documents to Administrative Agent. Borrower is not in default or
breach of the Conveyance Documents.
ci.CARES Act Provider Relief Payment Representations. As of the Closing Date,
Schedule 7.39 hereto sets forth with respect to the Borrower (a) the full amount
of CARES Act Provider Relief Payments or other grant, reimbursement or other
payment pursuant to the CARES Act or other COVID-19 relief program (other than
any Medicare Accelerated Payment or any PPP Loan payments) received by the
Borrower, and (b) the amount (if any) of such payment the Borrower intends to
return to HHS or other applicable Governmental Authority. The information
contained in each attestation submitted to HHS in connection with any CARES Act
Provider Relief Payment by or on behalf of the Borrower was true and correct in
all material respects as of the date submitted, and each such request complies
in all material respects with the requirements of the CARES Act. As of the
Closing Date, Borrower has not (x) elected to participate in the Medicare
Accelerated and Advance Payment Program or (y) applied for or entered into any
PPP Loan.
•AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees on a joint and several basis with
Administrative Agent and Lenders that, as long as any Liabilities remain
outstanding, and (even if there shall be no such Liabilities outstanding) as
long as this Agreement remains in effect:
cj.Reports, Certificates and Other Information. The Borrower Agent shall deliver
to the Administrative Agent and each Lender:
58.Financial Statements.
(1)On or before the one hundred twentieth (120th) day after each of Parent’s
Fiscal Years, a copy of the annual financial statements on a consolidated basis
for Parent, duly certified and audited by independent certified public
accountants of nationally recognized standing selected by the Borrower (or
Parent), together with the supporting consolidating statements for each
Borrower, consisting of, at least, balance sheets and statements of income and
cash flow for such period, prepared in conformity with GAAP. In lieu of its
obligations hereunder, Parent may submit to Administrative Agent and Lenders,
upon its filing
    -67-

--------------------------------------------------------------------------------



thereof, a copy of its form 10-K as filed with the United States Security and
Exchange Commission.
(2)On or before the forty-fifth (45th) day of the end of each of Parent’s first,
second and third Fiscal Quarters, a copy of the quarterly financial statements
on a consolidated basis for Parent, duly reviewed by independent certified
public accountants of nationally recognized standing selected by the Borrower
(or Parent), together with the supporting consolidating statements for each
Borrower, consisting of, at least, balance sheets and statements of income and
cash flow for such period, prepared in conformity with GAAP. In lieu of its
obligations hereunder, Parent may submit to Administrative Agent and Lenders,
upon its filing thereof, a copy of its form 10-Q as filed with the United States
Security and Exchange Commission.
59.Borrowing Base Certificates. On or before the fifteenth (15th) day after the
end of each calendar month, three (3) borrowing base certificates, one for each
of (i) Humble, (ii) all Borrowers other than Humble, and (iii) for all Borrowers
on a consolidated basis, each signed on behalf of such Borrower (as applicable)
by a Duly Authorized Officer, each of which must be in form, scope and substance
reasonably satisfactory to Administrative Agent and the Required Lenders.
60.Compliance Certificates. Contemporaneously with the furnishing of each
quarterly financial statements pursuant to Section 8.1(a)(2), a duly completed
compliance certificate with appropriate insertions (a “Compliance Certificate”),
dated the date of such annual financial statement or such Fiscal Quarter and
signed on behalf of the Borrower by a Duly Authorized Officer, which Compliance
Certificate shall state that no Default or Event of Default has occurred and is
continuing, or, if there is any such event, describes it and the steps, if any,
being taken to cure it. Each Compliance Certificate shall contain a computation
of, and show compliance with, each of the financial covenants set forth in
Section 9.12 hereof (each such computation and calculation to be in form and
substance acceptable to the Administrative Agent), and each Compliance
Certificate must otherwise be in form, scope and substance reasonably
satisfactory to Administrative Agent and the Required Lenders.
61.Schedule of Accounts. On or before the tenth (10th) day of each calendar
month, a Schedule of Accounts, as of the last day of the immediately preceding
calendar month, each of which must be in form, scope and substance reasonably
satisfactory to Administrative Agent and the Required Lenders.
62.Notice of Default, Regulatory Matters, Litigation Matters or Adverse Change
in Business. Forthwith upon learning of the occurrence of any of the following,
written notice thereof which describes the same and the steps being taken by the
Borrower with respect thereto: (i) the occurrence of a Default or an Event of
Default; (ii) the institution or threatened institution of, or any adverse
determination in, any litigation (other than a personal injury tort claim),
arbitration proceeding or governmental proceeding in which any injunctive relief
or money damages is sought which if adversely determined could have a Material
Adverse Effect; (iii) the receipt of any notice from any governmental agency
concerning any violation or potential violation of any regulations, rules or
laws applicable to Borrower which could have a
    -68-

--------------------------------------------------------------------------------



Material Adverse Effect; (iv) notice of the occurrence of any “Material Breach”
or the receipt of any “Demand Letter” under (and in each case as defined in) the
CIA or under (and in each such case pursuant to similar defined terms) in any
other corporate integrity agreement, corporate compliance agreement or deferred
prosecution agreement pursuant to which any Credit Party has to make a
submission to any Governmental Authority or other Person under the terms of such
agreement; or (v) any Material Adverse Change. With regard to personal injury
tort claims, upon request by Administrative Agent, Borrower shall review with
Administrative Agent the occurrence of any personal injury or other action which
could reasonably give rise to a personal injury tort claim against the Borrower
as to which (i) litigation has been instituted and is pending or (ii) a request
for medical records has been made upon Borrower by an attorney for the claimant
on or after January 1, 2018.
63.Insurance Reports. (i) At any time after a Default and upon the request of
the Administrative Agent, a certificate signed by a Duly Authorized Officer that
summarizes the property, casualty, liability and malpractice insurance policies
carried by the Borrower, and (ii) written notification of any material change in
any such insurance by the Borrower within five (5) Business Days after receipt
of any notice (whether formal or informal) of such change by any of its
insurers.
64.Annual Projections. Upon the Administrative Agent’s reasonable request from
time to time, an annual projection for the current Fiscal Year showing
Borrower’s projected operating plan, revenues and expenses on a monthly basis
and a balance sheet and cash flow statement for the Borrower, each of which must
be in form, scope and substance reasonably satisfactory to Administrative Agent
and the Required Lenders.
65.Affiliate Transactions. Upon the Administrative Agent’s reasonable request
from time to time, a reasonably detailed description of each of the material
transactions between the Borrower and any of its Affiliates during the time
period reasonably requested by the Administrative Agent, which shall include,
without limitation, the amount of money either paid or received, as applicable,
by the Borrower in such transactions.
66.Health Care/CARES Act. Furnish to the Administrative Agent and each Lender
each of the following, to the extent applicable: (i) upon Administrative Agent’s
request, a copy of any healthcare related licensure and annual or biannual
certification survey report and any statement of deficiencies and any survey
(other than the annual or biannual survey) indicating a violation or deficiency,
and within the time period required by the particular agency for submission, a
copy of the plan of correction with respect thereof if such Plan of Correction
is required by such agency issuing the statement of deficiency or notice of
violation, and correct or cause to be corrected any deficiency or violation
within the time period required for cure by such agency, subject to such
agency’s normal appeal process, if such deficiency or violation could adversely
affect either the right to continue participation in Medicare, Medicaid or other
reimbursement programs for existing patients or the right to admit new Medicare
patients, Medicaid patients or other reimbursement program patients or result in
the loss or suspension of Borrower’s licenses and permits to operate Borrower’s
business; (ii) within five (5) Business Days of the receipt by the Borrower, any
and all notices disclosing an adverse finding from any
    -69-

--------------------------------------------------------------------------------



licensing, certifying and/or reimbursement agencies that Borrower’s license,
Medicare or Medicaid certification or entitlement to payments pursuant to any
reimbursement contract or program of Borrower is being downgraded to a
substandard category, revoked, or suspended, or that action is pending or being
considered to downgrade to a substandard category, revoke, or suspend any rights
pursuant to the Borrower’s license, certification or reimbursement contract or
program; (iii) upon request of Administrative Agent, a complete and accurate
copy of the annual Medicaid, Medicare and other cost reports for Borrower; (iv)
any written notices of failure to pay or comply or of any material changes to
the requirements of the program received from any Governmental Authority in
connection with the CARES Act Deferred Payroll Taxes; and (v) any written
notices of failure to pay or comply or of any material changes to the
requirements of the program received from any Governmental Authority in
connection with any CARES Act Provider Relief Payment.
67.Interim Reports. Promptly upon receipt thereof, copies of any reports
submitted to Parent or Borrower by the independent accountants in connection
with any interim audit of the books of any such Person and copies of each
management control letter provided to Parent or Borrower by independent
accountants.
68.Reports to the SEC. Upon the Administrative Agent’s reasonable request from
time to time, copies of any and all regular, annual, periodic or special reports
of Parent, any Borrower or any Affiliate thereof filed with the Securities and
Exchange Commission (“SEC”); copies of any and all registration statements of
Parent, any Borrower or any Affiliate thereof filed with the SEC; and copies of
any and all proxy statements or other written communications made to security
holders generally.
69.Operating Budget. No later than thirty (30) days after the end of each Fiscal
Year, a copy of the Borrower’s and Guarantor’s Fiscal Year consolidated
operating budget.
70.Conveyance Documents. Forthwith upon learning of the occurrence of any of the
following, written notice thereof which describes the same and the steps being
taken by Borrower with respect thereto: (i) the term of any of the Conveyance
Documents expires without being properly extended, or (ii) any Conveyance
Document shall terminate.
71.Other Information. Such other information, certificates, schedules, exhibits
or documents (financial or otherwise) concerning the Borrower and its
operations, business, properties, condition or otherwise as the Administrative
Agent or any Lender may reasonably request from time to time.
ck.Inspection; Audit Fees. Borrower shall keep proper books of record and
account in accordance with GAAP in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and shall permit (at the expense of the Borrower provided the
Borrower shall be responsible for such reasonable expenses no more than one (1)
time per year unless an Event of Default has occurred and is continuing),
representatives of the Administrative Agent or any Person appointed by
Administrative Agent to visit and inspect any of their respective properties, to
examine and make abstracts or copies from any of
    -70-

--------------------------------------------------------------------------------



their respective books and records (in each case excluding patient medical
records and other records to the extent confidential or where such examination
is prohibited under applicable Laws, including without limitation HIPAA), to
conduct a collateral audit and analysis of their respective Inventory and
Accounts and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired. In the absence of an Event of Default, the
Administrative Agent shall give the Borrower commercially reasonable prior
written notice of such exercise; provided, no notice shall be required during
the existence and continuance of any Event of Default. All such costs, expenses
and fees incurred or charged by Administrative Agent under this Section 8.2
shall bear interest at the Default Rate and shall be additional Liabilities of
Borrower to Administrative Agent, secured by the Collateral, if not promptly
paid upon the request of Administrative Agent.
cl.Conduct of Business. The Borrower shall maintain its corporate existence,
shall maintain in full force and effect all licenses, permits, authorizations,
bonds, franchises, leases, patents, trademarks and other Intellectual Property,
contracts and other rights necessary to the conduct of its business, and shall
comply with all applicable laws (including, without limitation, Healthcare Laws
and Environmental Laws), orders, regulations and ordinances of all federal,
foreign, state and local governmental authorities, except to the extent any such
non-compliance could reasonably be expected to result in a Material Adverse
Effect. The Borrower shall continue in, and limit its operations to, the same
general line of business as that currently conducted. The Borrower shall keep
proper books of record and account in which full and true entries will be made
of all dealings or transactions of or in relation to the business and affairs of
the Borrower, in accordance with GAAP (subject, however, to the GAAP
Exceptions), consistently applied.
cm.Claims and Taxes. The Borrower agrees to pay or cause to be paid all license
fees, bonding premiums and related taxes and charges and shall pay or cause to
be paid all of the Borrower’s real and personal property taxes, assessments and
charges and all of the Borrower’s franchise, income, unemployment, payroll, use,
excise, old age benefit, withholding, sales and other taxes and other
governmental charges assessed against the Borrower, or payable by the Borrower,
at such times and in such manner as to prevent any penalty from accruing or any
Lien from attaching to its property, provided that the Borrower shall have the
right to contest in good faith, by an appropriate proceeding promptly initiated
and diligently conducted, the validity, amount or imposition of any such tax,
assessment or charge, and upon such good faith contest to delay or refuse
payment thereof, if (a) the Borrower establishes adequate reserves to cover such
contested taxes, assessments or charges, and (b) such contest does not have a
Material Adverse Effect.
cn.State of Incorporation or Formation. The Borrower’s state of incorporation or
formation, as applicable, set forth on Schedule 1.1(a) hereto shall remain the
Borrower’s state of incorporation or formation, as applicable, unless: (a) the
Borrower provides the Administrative Agent with at least thirty (30) days prior
written notice of any proposed change (provided that Borrower shall at all times
be organized in a state or commonwealth of the United States), (b) no Event of
Default then exists or will exist immediately after such proposed change, and
(c) the
    -71-

--------------------------------------------------------------------------------



Borrower provides the Administrative Agent with, at Borrower’s sole cost and
expense, such financing statements, and if applicable, landlord waivers, bailee
letters and processor letters, and such other agreements and documents as the
Administrative Agent shall reasonably request in connection therewith.
co.Liability and Malpractice Insurance. The Borrower shall maintain, at its
expense, general liability and professional malpractice insurance through
commercial insurance in such amounts and with such deductibles consistent with
its past practices, and shall deliver to the Administrative Agent the original
(or a certified) copy of each policy of insurance and evidence of the payment of
all premiums therefor. Such policies of insurance shall contain an endorsement
showing the Administrative Agent as additional insured thereunder to the general
liability coverage and where such an endorsement is available from Borrower’s
carrier at commercially affordable rates, to the professional liability
coverage. All such policies of insurance shall be in form and substance
reasonably satisfactory to the Administrative Agent. Administrative Agent
acknowledges that general liability and professional malpractice insurance
coverage is currently unavailable generally in the nursing home industry at
commercially affordable rates. Borrower has in place and will maintain either
(i) so long it is available at commercially affordable rates, indemnity
insurance with coverage limits of One Million Dollars ($1,000,000.00) per
medical incident, subject to a deductible of up to Five Hundred Thousand Dollars
($500,000.00) per claim, and a sublimit per Facility of Three Million Dollars
($3,000,000.00) or (ii) general liability and professional malpractice insurance
with single limit coverage of Five Hundred Thousand and No/100 Dollars
($500,000.00) per occurrence and One Million and No/100 Dollars ($1,000,000.00)
cumulative. Administrative Agent agrees that until such time as insurance
coverage is generally available in the nursing home industry at commercially
affordable rates, Administrative Agent agrees to accept Borrower’s current
coverage. Borrower shall provide Administrative Agent, (a) on an annual basis,
information from its insurance representative, insurance carrier or from
comparable insurance carriers regarding availability of insurance and (b) with
respect to the insurance policies contemplated by this Section 8.6 and those
certain insurance policies contemplated by Section 8.7 below, prompt (but in any
event, within five (5) Business Days of any such occurrence) written notice of
any alteration or cancellation of such insurance policy.
cp.Property and Other Insurance. The Borrower shall, at its expense, keep and
maintain its assets material to the business of Borrower insured against (i)
loss or damage by fire, theft, explosion, spoilage and all other hazards and
risks and (ii) business interruption, in such amounts with such deductibles
(which may include self-insurance trusts) ordinarily insured against by other
owners or users of such properties in similar businesses of comparable size
operating in the same or similar locations but in all events as required by the
Omega Debt Documents (as the Humble Facility) and any other Commercial Leases
(as to the other Facilities), Borrower, at Borrower’s expense, shall keep and
maintain workers’ compensation insurance as may be required by applicable Laws.
The Borrower Agent shall deliver to the Administrative Agent the original (or a
certified) copy of each policy of insurance and evidence of payment of all
premiums therefor.
    -72-

--------------------------------------------------------------------------------



Upon the occurrence of an Event of Default under this Agreement, the Borrower
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent in writing
to the Borrower) as the Borrower’s true and lawful attorney-in-fact for the
purpose, subject at all times to the terms and conditions of the Omega Debt
Documents (as to the Humble Facility) and any other Commercial Leases (as to the
other Facilities), of making, settling and adjusting claims on behalf of the
Borrower under all such policies of insurance, endorsing the name of the
Borrower on any check, draft, instrument or other item of payment received by
the Borrower or the Administrative Agent pursuant to any such policies of
insurance, and for making all determinations and decisions of Borrower with
respect to such policies of insurance.
UNLESS THE BORROWER PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT WITHIN THREE BUSINESS DAYS
FOLLOWING ADMINISTRATIVE AGENT’S REQUEST, THE ADMINISTRATIVE AGENT MAY PURCHASE
INSURANCE AT THE BORROWER’S EXPENSE TO PROTECT THE ADMINISTRATIVE AGENT’S
INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE
INTERESTS IN THE COLLATERAL. THE COVERAGE PURCHASED BY THE ADMINISTRATIVE AGENT
MAY NOT PAY ANY CLAIMS THAT THE BORROWER MAKES OR ANY CLAIM THAT IS MADE AGAINST
THE BORROWER IN CONNECTION WITH THE COLLATERAL. THE BORROWER MAY LATER CANCEL
ANY SUCH INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER
PROVIDING THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE BORROWER HAS OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE ADMINISTRATIVE
AGENT MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE LIABILITIES SECURED HEREBY. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE BORROWER MAY BE ABLE TO
OBTAIN ON ITS OWN.
cq.Environmental. The Borrower shall promptly notify and furnish Administrative
Agent with a copy of any and all Environmental Notices which are received by it.
Except where not required to do so pursuant to any Commercial Lease, the
Borrower shall take prompt and appropriate action in response to any and all
such Environmental Notices and shall promptly furnish Administrative Agent with
a description of the Borrower’s Response thereto. The Borrower shall (a) obtain
and maintain all permits required under all applicable federal, state, and local
Environmental Laws, except as to which the failure to obtain or maintain would
not have a Material Adverse Effect; and (b) except where not required to do so
pursuant to any Commercial Lease, keep and maintain the Property and each
portion thereof in compliance with, and not cause or permit the Property or any
portion thereof to be in violation of, any Environmental Law, except as to which
the failure to comply with or the violation of which,
    -73-

--------------------------------------------------------------------------------



would not have a Material Adverse Effect. During the term of this Agreement, the
Borrower shall not permit others to, Manage, whether on or off Borrower’s
Property, Hazardous Substances, except to the extent such Management does not or
is not reasonably likely to result in or create a Material Adverse Effect.
Except where not required to do so pursuant to any Commercial Lease, the
Borrower shall take prompt action in material compliance with applicable
Environmental Laws to Respond to the on-site or off-site Release of Hazardous
Substances connected with operation of its business or Property.
cr.Banking Relationship. Except for those accounts identified on Schedule 8.9 to
the Affiliate Revolving Loan Agreement, the Borrower and the Parent shall at all
times maintain all of their respective primary deposit and operating accounts
with the Administrative Agent and the Administrative Agent will act as the
principal depository and remittance agent for the Borrower and Parent. The
Borrower agrees to pay to the Administrative Agent reasonable and customary fees
for banking services/cash management services of Borrower and Guarantor (the
“Service Fee”). The Administrative Agent shall be and hereby is authorized to
charge any deposit or operating account of the Borrower in respect of the
Service Fee. Notwithstanding the foregoing in this Section 8.9, Borrower,
Affiliate Revolving Borrowers and Affiliate Term Borrowers shall be permitted to
open and maintain accounts with other depositories (including, without
limitation, CIT Bank N.A. and Lake Forest Bank & Trust Company, N.A.) as long as
the aggregate amount contained therein does not at any time exceed Seven Million
Five Hundred Thousand Dollars ($7,500,000).
cs.Intellectual Property. Subject to the terms of the applicable Intercreditor
Agreements, if after the Closing Date the Borrower shall own or otherwise
possess any registered patents, copyrights, trademarks, trade names, or service
marks other than those owned by Parent or any derivation thereof (or file an
application to attempt to register any of the foregoing), the Borrower shall
promptly notify the Administrative Agent in writing of same and execute and
deliver any documents or instruments (at the Borrower’s sole cost and expense)
reasonably required by Administrative Agent to perfect a security interest in
and lien on any such federally registered Intellectual Property in favor of the
Administrative Agent and assist in the filing of such documents or instruments
with the United States Patent and Trademark Office and/or United States
Copyright Office or other applicable registrar.
ct.Change of Location; Etc. Any of the Collateral may be moved to another
location within the continental United States so long as: (i) the Borrower
provides the Administrative Agent with at least thirty (30) days prior written
notice, (ii) no Event of Default then exists, and (iii) the Borrower provides
the Administrative Agent with, at Borrower’s sole cost and expense, such
financing statements, landlord waivers, bailee and processor letters and other
such agreements and documents as the Administrative Agent shall reasonably
request. The Borrower shall defend and protect the Collateral against and from
all claims and demands of all Persons at any time claiming any interest therein
adverse to the Administrative Agent. If the Borrower desires to change its
principal place of business and chief executive office or its name, the Borrower
shall notify the Administrative Agent thereof in writing no later than thirty
(30) days prior to such change and the Borrower shall provide the Administrative
Agent with, at Borrower’s sole cost and expense, such financing statements,
amendment statements and other
    -74-

--------------------------------------------------------------------------------



documents as the Administrative Agent shall reasonably request in connection
with such change. If the Borrower shall decide to change the location where its
books and records are maintained, the Borrower shall notify the Administrative
Agent thereof in writing no later than thirty (30) days prior to such change.
cu.Health Care Related Matters. The Borrower shall cause all licenses, permits,
certificates of need, reimbursement contracts and programs, and any other
agreements necessary for the use and operation of its business or as may be
necessary for participation in Medicaid, Medicare and other applicable
reimbursement programs, to remain in full force and effect, except to the extent
that the failure to do so would not cause a Material Adverse Effect or a
material adverse effect on the prospects of the Borrowers on a consolidated
basis, and except that Borrower may, to the extent permitted by law, assign such
Certifications and Agreements to the Hospital District in connection with the
Hospital District Sublease. The Borrower shall at all times maintain in full
force and effect the Medicare Certification, the Medicaid Certification, the
Medicare Provider Agreement and the Medicaid Provider Agreement, except to the
extent that the failure to do so would not cause a Material Adverse Effect or a
material adverse effect on the prospects of the Borrower on a consolidated
basis, and except that Borrower may, to the extent permitted by law, assign such
Certifications and Agreements to the Hospital District in connection with the
Hospital District Sublease. The Borrower shall comply at all times with the CMS,
except to the extent that such failure to comply would not cause a Material
Adverse Effect or a material adverse effect on the prospects of the Borrower on
a consolidated basis. The Borrower shall take all necessary steps to protect
personally identifiable health information for each patient substantially in
accordance with the CMS laws and regulations, except to the extent that the
failure to do so would not cause a Material Adverse Effect or a material adverse
effect on the prospects of the Borrower on a consolidated basis.
cv.US Patriot Act. Borrower covenants to Administrative Agent and Lenders that
if Borrower becomes aware that it or any of its Affiliates is identified on any
Blocked Persons List (as identified in Section 7.29 hereof), Borrower shall
immediately notify Administrative Agent and Lenders in writing of such
information. Borrower further agrees that in the event any of them or any
Affiliate is at any time identified on any Blocked Persons List, such event
shall be an Event of Default, and shall entitle Administrative Agent and Lenders
to exercise any and all remedies provided in any Financing Agreements or
otherwise permitted by Law. In addition, Administrative Agent and Lenders may
immediately contact the Office of Foreign Assets Control and any other
government agency Administrative Agent or Lenders deem appropriate in order to
comply with its respective obligations under any Law regulating or relating to
terrorism and international money laundering.
cw.Government Accounts. If the Borrower desires Government Accounts to be
considered Eligible Accounts, the Borrower shall take any and all action
reasonably required by the Administrative Agent in order to provide the
Administrative Agent with a perfected security interest in such Government
Accounts and execute and deliver all documentation reasonably required by the
Administrative Agent in connection therewith, including, without limitation, a
Blocked Account Agreement.
    -75-

--------------------------------------------------------------------------------



cx.Further Assurances. The Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, documents and assurances as may from time to time be necessary or
as the Administrative Agent or any Lender may from time to time reasonably
request in order to carry out the intent and purposes of this Agreement and the
other Financing Agreements and the transactions contemplated hereby and thereby,
including, without limitation, subject to the terms of the applicable
Intercreditor Agreements, all such actions to establish, create, preserve,
protect and perfect a first-priority Lien in favor of the Administrative Agent
(for the ratable benefit of Lenders and Administrative Agent) on the Collateral
(including Collateral acquired after the date hereof), including on any and all
unencumbered assets of Borrower whether now owned or hereafter acquired.
cy.Compliance with Anti-Terrorism Orders. Administrative Agent and Lenders
hereby notify Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Patriot
Act”), and the policies and practices of Administrative Agent and Lenders, the
Administrative Agent and Lenders are required to obtain, verify and record
certain information and documentation that identifies each Borrower, which
information includes the name and address of each Borrower and such other
information that will allow the Administrative Agent and Lenders to identify
each Borrower in accordance with the Patriot Act. In addition, Borrowers shall
(a) ensure that no Person who owns a controlling interest in or otherwise
controls any Borrower is or shall be listed on the OFAC Lists, (b) not use or
permit the use of the proceeds of the Loan to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act laws and
regulations, as amended. Borrower shall not permit the transfer of any interest
in Borrower to any Person (or any beneficial owner of such entity) who is listed
on the OFAC Lists. Borrower shall not knowingly enter into a Lease with any
party who is listed on the OFAC Lists. Borrower shall immediately notify
Administrative Agent and Lenders if Borrower has knowledge that the Guarantor,
manger or any member or beneficial owner of Borrower, Guarantor, Manager is
listed on the OFAC Lists or (i) is indicted on or (ii) arraigned and held over
on charges involving money laundering or predicate crimes to money laundering.
Borrower shall immediately notify Administrative Agent and Lenders if Borrower
knows that any Tenant is listed on the OFAC Lists or (A) is convicted on, (B)
pleads nolo contendere to, (C) is indicted on or (D) is arraigned and held over
on charges involving money laundering or predicate crimes to money laundering.
cz.Blocked Account Agreements and Account Debtors.
72.The Borrower or the Hospital District, as applicable, shall have entered into
the Blocked Account Agreement.
73.The Borrower shall instruct and direct each Account Debtor to send all
payments with respect to each Account to the Commercial Blocked Account and the
Government Blocked Account, as the case may be, for deposit established pursuant
to this Agreement.
da.ERISA. The Borrower shall maintain, or cause its ERISA Affiliates to
maintain, each Plan in compliance in all material respects with all material
applicable requirements of ERISA and the Tax Code.
    -76-

--------------------------------------------------------------------------------



db.Humble Pledge. At such time as the applicable real estate leases with Omega
are terminated or expire in accordance with their terms, and the pledge to Omega
is released, Borrower shall cause the equity in Humble to be pledged to and in
favor of the Administrative Agent (for the benefit of the Lenders and itself) as
additional collateral for the Liabilities (pursuant to a Pledge Agreement in
form and substance reasonably satisfactory to the Administrative Agent).
dc.FCPA. No part of the proceeds of the Loan will be used, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law.
Borrower shall maintain in effect policies and procedures designed to promote
compliance by Borrower, its Subsidiaries and their respective directors,
managers, officers, employees, and agents with the FCPA and any other applicable
anti-corruption laws.
dd.COVID-19 Relief Program Participation.
74.Payroll Tax Deferral Covenants. Borrower shall: (i) repay to the applicable
Governmental Authority all CARES Act Deferred Payroll Taxes at the times
required by the CARES Act and otherwise in accordance with the requirements of
the CARES Act (such date being hereinafter referred to as the “Deferred Payroll
Taxes Due Date”), (ii) promptly upon receipt, execution or delivery thereof, as
applicable, provide to Administrative Agent copies of any written notices of
failure to pay or comply or of any material changes to the requirements of the
program submitted to or received from any Governmental Authority in connection
with the CARES Act Deferred Payroll Taxes, and (iii) at the request of
Administrative Agent, provide a calculation of estimated CARES Act Deferred
Payroll Taxes and any other information related thereto, provided that the
Borrower shall have the right to contest in good faith, by an appropriate
proceeding promptly initiated and diligently conducted, the validity, amount or
imposition of any such tax, assessment or charge, and upon such good faith
contest to delay or refuse payment thereof, if (A) the Borrower establishes
adequate reserves to cover such contested taxes, assessments or charges and (B)
such contest does not have a Material Adverse Effect.
75.CARES Act Provider Relief Payment Covenants. Promptly after Borrower receives
any CARES Act Provider Relief Payment or other grant, reimbursement or other
payment pursuant to the CARES Act or other COVID-19 relief program, Borrower
shall (i) notify Administrative Agent of its receipt of such payment,
(ii) promptly upon receipt, execution or delivery thereof, as applicable,
provide to Administrative Agent copies of any written notices of failure to pay
or comply or any material changes to the requirements of the program submitted
to or received from any Governmental Authority in connection with such payment,
and
    -77-

--------------------------------------------------------------------------------



(iii) provide to Administrative Agent such additional information regarding such
payment as Administrative Agent may reasonably request. In the event any Credit
Party elects to retain all or any portion of one or more CARES Act Provider
Relief Payments, such Credit Party shall use the proceeds thereof exclusively
for uses that are permitted pursuant to the CARES Act and otherwise comply in
all material respects with the terms of the CARES Act (including, for the
avoidance of doubt, the Relief Fund Payment Terms and Conditions published by
HHS).
76.Medicare Accelerated Payment/PPP Loans Covenants. Borrower shall not elect to
participate in the Medicare Accelerated and Advance Payment Program until
Borrower provides Administrative Agent with (i) prior written notice of its
intent to participate and (ii) such information, certificates, schedules,
exhibits or documents (financial or otherwise) concerning the Borrower and its
operations, business, properties, condition or otherwise as the Administrative
Agent may reasonably request in connection therewith (including, without
limitation, any amendments to this Agreement which Administrative Agent may
request in order to address such participation). Borrower shall not apply for or
enter into any PPP Loan until (i) Borrower receives the prior written consent of
Administrative Agent (which consent may be withheld in Administrative Agent’s
commercially reasonable discretion) and (ii) Borrower provides Administrative
Agent with such information, certificates, schedules, exhibits or documents
(financial or otherwise) concerning the Borrower and its operations, business,
properties, condition or otherwise as the Administrative Agent may reasonably
request in connection therewith (including, without limitation, any amendments
to this Agreement which Administrative Agent may request in order to address
such PPP Loan).
de.Post-Closing Covenants


. Notwithstanding any other term or provision contained in this Agreement,
Borrower shall complete each of the following post-closing obligations and/or
provide to Administrative Agent each of the following documents, instruments,
agreements and information set forth below on or before the date set forth
therein (as applicable), each of which shall be completed or provided in form
and substance reasonably satisfactory to Administrative Agent.
77.Within 90 days of the Closing Date, Borrower, Affiliate Revolving Borrowers
and/or Affiliate Revolving Borrowers (QIPP) shall open and maintain certain
accounts as permitted by Section 8.9 hereof at each of CIT Bank N.A. and Lake
Forest Bank & Trust Company, N.A., and deliver a Deposit Account Control
Agreement covering such accounts to Administrative Agent.
    -78-

--------------------------------------------------------------------------------



78.Prior to November 30, 2020, Administrative Agent shall have ordered a field
examination of the Borrower’s books and records, assets, and operations, which
examination shall be completed in a reasonable time thereafter and be
satisfactory to the Administrative Agent in its sole and absolute discretion.
•NEGATIVE COVENANTS.
The Borrower covenants and agrees on a joint and several basis with
Administrative Agent and Lenders that as long as any Liabilities remain
outstanding, and (even if there shall be no such Liabilities outstanding) as
long as this Agreement remains in effect (unless the Required Lenders shall give
(or Administrative Agent upon instruction by Required Lenders to give) prior
written consent thereto):
df.Encumbrances. The Borrower shall not create, incur, assume or suffer to exist
any Lien of any nature whatsoever on any of its assets or property, including,
without limitation, the Collateral, other than the following (“Permitted
Liens”): (i) Liens securing the payment of taxes, either not yet due or the
validity of which is being contested in good faith by appropriate proceedings,
and as to which the Borrower shall, if appropriate under GAAP, have set aside on
its books and records adequate reserves, provided, that such contest does not
have a material adverse effect on the ability of the Borrower to pay any of the
Liabilities, or the priority or value of the Administrative Agent’s Lien in the
Collateral; (ii) deposits under workmen’s compensation, unemployment insurance,
social security and other similar laws made in the ordinary course of business;
(iii) Liens in favor of the Administrative Agent (for the ratable benefit of
Lenders and Administrative Agent); (iv) liens imposed by law, such as
mechanics’, materialmen’s, landlord’s, warehousemen’s, carriers’ and other
similar liens, securing obligations incurred in the ordinary course of business
that are not past due for more than thirty (30) calendar days, or that are being
diligently contested in good faith by appropriate proceedings and for which
appropriate reserves have been established, or that are not yet due and payable;
(v) purchase money security interests upon or in any property acquired or held
by the Borrower in the ordinary course of business to secure the purchase price
of such property so long as: (a) the aggregate indebtedness relating to such
purchase money security interests and Capitalized Lease Obligations does not at
any time exceed Five Hundred Thousand and No/100 Dollars ($500,000.00) in the
aggregate at any time, (b) each such lien shall only attach to the property to
be acquired; and (c) the indebtedness incurred shall not exceed one hundred
percent (100%) of the purchase price of the item or items purchased; (vi)
pledges and deposits made in the ordinary course of business in compliance with
workmen’s compensation laws, unemployment insurance and other social security
laws or regulations, or deposits to secure performance of tenders, statutory
obligations, trade contracts (other than for Indebtedness), leases (other than
Capital Lease Obligations), surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of Borrower’s
business as presently conducted; (vii) any Lien securing a judgment; provided,
that any Lien securing a judgment in excess of Five Hundred Thousand Dollars
($500,000.00) that remains unsatisfied or undischarged for more than thirty (30)
days shall not be a Permitted Lien, unless such judgment is either (x) fully
insured and such insurer has admitted liability or (y) is being contested or
appealed by appropriate proceedings and the enforcement of such judgment is
stayed during the course of such contest or
    -79-

--------------------------------------------------------------------------------



appeal, provided that Borrower has established reserves adequate for payment of
such judgment and in the event such contest or appeal is ultimately unsuccessful
pays such judgment within ten (10) days of the final, non-appealable ruling
rendered in such contest or appeal; (viii) financing statements with respect to
a lessor’s rights in and to personal property leased to a Borrower in the
ordinary course of business other than through a Capitalized Lease Obligations;
and (ix) Liens in favor of Omega and the Omega Senior Lessor, subject in all
cases to the provisions of the Omega Intercreditor Agreement.
dg.Indebtedness; Capital Expenditures. Borrower shall not incur, create, assume,
become or be liable in any manner with respect to, or permit to exist, any
Indebtedness, except (i) the Liabilities, (ii) the Commercial Leases, and any
extensions or renewals thereof, (iii) trade obligations and normal accruals in
the ordinary course of business not yet due and payable, (iv) the indebtedness
not to at any time exceed Five Hundred Thousand and No/100 Dollars ($500,000.00)
relating to the purchase money security interests and Capitalized Lease
Obligations permitted pursuant to Section 9.1 hereof, (v) intercompany
Indebtedness of the Borrower to the extent permitted under Section 9.4, and (vi)
the CARES Act Deferred Payroll Taxes.
dh.Consolidations, Mergers or Transactions; Subsidiary. The Borrower shall not
be a party to any merger, consolidation, recapitalization or other exchange of
Stock, or purchase or otherwise acquire all or substantially all of the assets
or Stock of any class of, or any other evidence of an equity interest in, or any
partnership, limited liability company, or joint venture interest in, any other
Person (whether in one transaction or a series of related transactions),
provided, that, with prior written notice to Administrative Agent, a Borrower
may merge or consolidate with, or dissolve into, another Borrower so long as the
surviving entity remains a Borrower for all purposes under this Agreement and
the other Financing Agreements. The Borrower shall not form or establish any
Subsidiary without the Administrative Agent’s prior written consent, unless each
of the requirements identified on Schedule 9.3 hereto are satisfied, as
reasonably determined by the Administrative Agent.
di.Investments or Loans. The Borrower shall not make, incur, assume or permit to
exist any loans or advances, or any investments in or to any other Person,
except (i) investments in short-term direct obligations of the United States
Government, agency or instrumentality thereof; or any (ii) investments in
negotiable certificates of deposit issued by the Administrative Agent or by any
other bank reasonably satisfactory to the Administrative Agent, payable to the
order of the Borrower or to bearer, (iii) investments in commercial paper rated
at least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency if both of the two named rating agencies cease publishing ratings
of investments, (iv) investments in money market funds which invest
substantially all their assets in securities of the types described in clauses
(i) through (iii), above; provided that, in each case, such investment is
reasonably acceptable to the Administrative Agent, (v) other short-term
investments as may be permitted by Administrative Agent, (vi) loans or advances
made by any Borrower to any other Borrower, (vii) loans and advances to
employees permitted under Section 9.8; and (viii) investments by the Borrowers
in their respective Subsidiaries so long as such Subsidiary is a Borrower under
this Agreement.
    -80-

--------------------------------------------------------------------------------



dj.Guarantees. The Borrower shall not guarantee, endorse or otherwise in any way
become or be responsible for obligations of any other Person, whether by
agreement to purchase the Indebtedness of any other Person or through the
purchase of goods, supplies or services, or maintenance of working capital or
other balance sheet covenants or conditions, or by way of stock purchase,
capital contribution, advance or loan for the purpose of paying or discharging
any Indebtedness or obligation of such other Person or otherwise, except (i)
endorsements of negotiable instruments for collection in the ordinary course of
business, and (ii) the Indebtedness permitted under Section 9.2, above.
dk.Disposal of Property. The Borrower shall not sell, assign, lease, convey,
lease, transfer or otherwise dispose of (whether in one transaction or a series
of transactions) all or any substantial part of its properties, assets and
rights to any Person (or sell or assign, with or without recourse, any
receivables) except (a) sales of Inventory in the ordinary course of business,
(b) sales of Equipment being replaced in the ordinary course of business with
other Equipment with a fair market value and orderly liquidation value equal to
or greater than the Equipment being replaced, (c) transfers of Inventory and
Equipment located at a Facility made by Borrower to the owner or new operator of
the Facility in connection with the transfer of operations upon the termination
of the Commercial Lease for such Facility, (d) sales in the ordinary course of
business of personal property that is obsolete, unmerchantable or otherwise
unsalable, unusable or unnecessary to Borrower’s business, (e) sales, leases and
assignments of personal property between one Borrower to another Borrower, and
(f) in connection with the Hospital District Sublease.
Solely for purposes of this Section 9.6, to the extent the applicable Licenses
constitute General Intangibles that are a part of the Collateral, Administration
Agent will (upon written request of Borrower and at Borrower’s cost) release any
security interest granted hereunder in such Licenses required, necessary or used
in connection with a Permitted Disposition under the Affiliate Term Loan
Agreement.
dl.Use of Proceeds. The Borrower shall use the proceeds of the Revolving Loan
for working capital and general corporate purposes. Working capital purposes for
which proceeds may be used shall include the working capital needs of Borrower
for the operation and management of the Facilities pursuant to the Hospital
District Management Agreement.
dm.Loans to Officers; Consulting and Management Fees. The Borrower shall not
make any loans to its officers, directors, equity holders, manager, member, or
employees or to any other Person, and the Borrower shall not pay any consulting,
management fees or similar fees to its officers, directors, manager, member,
equity holders, employees, or Affiliates or any other Person, whether for
services rendered to the Borrower or otherwise; provided, however, the Borrower
shall be permitted to (i) make advances to its employees in an aggregate amount
not to exceed Fifty Thousand Dollars ($50,000) in any Fiscal Year of Borrower
for all such employees collectively, in each case, provided that both
immediately before such contemplated payment(s) or after giving effect to any
such payment(s) no Default or Event of Default shall exist or have occurred or
result therefrom; (ii) pay reasonable outside directors fees; and (iii) pay the
management fees permitted by the Management Agreements (with an absolute cap on
the
    -81-

--------------------------------------------------------------------------------



payment of any and all management fees notwithstanding anything to the contrary
contained in the Management Agreements of (i) five percent (5.0%) of the total
revenues of the Borrower (other than Humble) on a consolidated basis during any
Fiscal Year and (ii) six percent (6.0%) of the net revenues of the Humble during
any Fiscal Year) (which total revenue calculation, for the avoidance of doubt,
shall not include or extend to Hospital District or any Supplemental QIPP
Accounts or Supplemental and IGT QIPP Payments). Administrative Agent
acknowledges that travel advances issued in the ordinary course of business do
not constitute loans for purposes of this Section 9.8.
dn.Dividends, Distributions and Stock Redemptions. The Borrower shall not (a)
declare, make or pay any dividend or other distribution (whether in cash,
property or rights or obligations) to or for the benefit of any officer, equity
holder, member, manager, director, or any Affiliate or any other Person other
than (i) to Guarantor, provided that both immediately before such contemplated
payment(s) or after giving effect to any such payment(s) Guarantor is in
compliance with Section 9.12(a) hereof, (ii) distributions under the Borrower
Cash Management Program, including distributions for Guarantor’s normal
quarterly dividends to common shareholders, and (iii) payment of the management
fees under the Management Agreements (subject to subsection (iii) of Section 9.8
above), or (b) purchase or redeem any of the Stock of the Borrower or any
options or warrants with respect thereto, declare or pay any dividends or
distributions thereon, or set aside any funds for any such purpose.
Notwithstanding the foregoing or anything to the contrary contained herein, the
foregoing declarations, payments, distributions, purchases or redemptions set
forth in this Section 9.9 shall, in each case, be in both manner and amount
consistent with the Borrower’s historical practices.
do.Payments in Respect of Subordinated Debt.
79.The Borrower shall not make any payment, directly or indirectly, to Omega (or
any Affiliate or Subsidiary thereof) in contravention of the Omega Intercreditor
Agreement.
80.The Borrower shall not make any payment in respect of any Indebtedness for
borrowed money that is subordinated to the Liabilities (including, without
limitation, the Subordinated Debt); provided, however, the Borrower shall be
permitted to make solely those payments expressly permitted pursuant to the
terms of the Subordination Agreements, in each case, as long as the Borrower is
in compliance with the financial covenants contained in Section 9.12 hereof both
immediately before and after any such contemplated or actual payment, provided,
further, that both immediately before any such contemplated payment or after
giving effect to any such payments no Default or Event of Default shall exist or
have occurred or result therefrom, unless otherwise permitted expressly under
the terms of the Subordination Agreements.
dp.Transactions with Affiliates. Except as expressly permitted under this
Agreement, and except for the Management Agreements and payment of the fee
permitted by the terms of the Management Agreements (subject to subsection (iii)
of Section 9.8 above), and the Borrower Cash Management Program, the Borrower
shall not transfer any cash or property to any Affiliate or enter into any
transaction, including, without limitation, the purchase, lease, sale
    -82-

--------------------------------------------------------------------------------



or exchange of property or the rendering of any service to any Affiliate;
provided, however, except as otherwise expressly restricted under this
Agreement, that the Borrower may transfer cash or property to Affiliates and
enter into transactions with Affiliates for fair value in the ordinary course of
business pursuant to terms that are no less favorable to the Borrower than the
terms upon which such transfers or transactions would have been made had such
transfers or transactions been made to or with a Person that is not an
Affiliate.
dq.Financial Covenants. Commencing with the Fiscal Quarter ending September 30,
2020 and continuing thereafter:
81.Minimum Fixed Charge Coverage Ratio. Borrowers shall not permit the Fixed
Charge Coverage Ratio of Parent and each of its Subsidiaries, taken as a whole,
to be less than 1.05 to 1.00 for the Fiscal Quarter (i) ending September 30,
2020, measured on the last day of such Fiscal Quarter on a trailing nine (9)
month basis and (ii) ending December 31, 2020 and for each Fiscal Quarter
thereafter, each measured on the last day of the applicable Fiscal Quarter on a
trailing twelve (12) month basis.
82.Minimum Adjusted EBITDA (QIPP Funds) (Parent and its Subsidiaries). Borrowers
shall not permit the Adjusted EBITDA (QIPP Funds) of Parent and each of its
Subsidiaries, taken as a whole, to be less than (i) $9,750,000 for the Fiscal
Quarter ending September 30, 2020, measured on the last day of the applicable
Fiscal Quarter on a trailing nine (9) month basis, and (ii) $13,000,000 for the
Fiscal Quarter ending December 31, 2020 and for each Fiscal Quarter thereafter,
each measured on the last day of the applicable Fiscal Quarter on a trailing
twelve (12) month basis.
83.Minimum Adjusted EBITDA (QIPP Funds) (Borrowers Only). Borrowers shall not
permit the Adjusted EBITDA (QIPP Funds) of Borrowers, taken as a whole, to be
less than $825,000 for the Fiscal Quarter ending September 30, 2020 and for each
Fiscal Quarter thereafter, each measured on the last day of the applicable
Fiscal Quarter on a trailing twelve (12) month basis.
84.Minimum Adjusted EBITDAR. Borrower shall not permit the Adjusted EBITDAR of
the Operators (as defined in the Affiliate Term Loan Agreement) and the
Borrowers (other than Diversicare Humble, LLC), taken as a whole, to be less
than Ten Million Dollars ($10,000,000) for the Fiscal Quarter ending September
30, 2020 and for each Fiscal Quarter thereafter, measured on the last day of the
applicable Fiscal Quarter on a trailing twelve (12) month basis; provided,
Administrative Agent acknowledges the minimum Adjusted EBITDAR herein will need
to be adjusted to a mutually acceptable dollar amount as a result of any HUD
Financing in accordance with Section 6.8 of the Affiliate Revolving Loan
Agreement.
Notwithstanding anything to the contrary contained herein, Borrower,
Administrative Agent and the Lenders hereby agree that (x) for purposes of
determining whether Borrower is in compliance with Section 9.12(a) (Minimum
Fixed Charge Coverage Ratio) and Section 9.12(b) (Minimum Adjusted EBITDA
(QIPP)) herein, the Borrower may, solely for the Fiscal Years ending December
31, 2020 and December 31, 2021, add back the amount of Cash Cost of Self-Insured
Professional and General Liability for such period that were previously
deducted, in an
    -83-

--------------------------------------------------------------------------------



amount not to exceed $1,500,000 during such 12 month period, solely to the
extent such claims are associated with those facilities located in the State of
Kentucky which were previously owned or leased by Borrower or Borrower’s
affiliates and (y) for purposes of calculating the financial covenants set forth
in Section 9.12, after any Forgiveness Determination Date (defined below), any
portion of any such CARES Act Provider Relief Payment or other grant,
reimbursement or other payment pursuant to the CARES Act or other COVID-19
relief program not forgiven shall be subtracted from EBITDA and deemed included
in the financial covenant calculations in Section 9.12, which covenants shall be
re-calculated on a retroactive basis for any applicable period where such
amounts were originally excluded. The term “Forgiveness Determination Date” as
used herein shall mean any date the applicable Governmental Authority determines
that any such CARES Act Provider Relief Payments or other grants, reimbursements
or other payments pursuant to the CARES Act or other COVID-19 relief program are
not forgiven.
dr.Change in Nature of Business. Borrower shall not engage, directly or
indirectly, in any business other than providing retirement homes, senior adult
care homes, residential long term care, rehabilitation services, assisted
living, skilled nursing care and hospice.
ds.Other Agreements. The Borrower shall not enter into any agreement containing
any provision which would be violated or breached by the performance of its
obligations hereunder or under any Financing Agreement to which Borrower is a
party or which would violate or breach any provision hereof or thereof, or that
would or is reasonably likely to adversely affect the Administrative Agent’s or
any Lender’s interests or rights under this Agreement and the other Financing
Agreements to which Borrower is a party or the likelihood that the Liabilities
will be paid in full when due, nor shall the Borrower’s certificate of
formation, bylaws, articles of incorporation, operating agreement, partnership
agreement or other governing document (each a “Governing Document”), as
applicable, be amended or modified in any way that would violate or breach any
provision hereof or of any Financing Agreement to which Borrower is a party, or
that would or is reasonably likely to adversely affect the Administrative
Agent’s or any Lender’s interests or rights under this Agreement and the other
Financing Agreements to which Borrower is a party or the likelihood that the
Liabilities will be paid in full when due; provided, prior to any amendment or
modification of any of the Borrower’s Governing Documents, the Borrower shall
furnish a correct and complete copy of any such proposed amendment or
modification to the Administrative Agent.
dt.Blocked Accounts and Lock Box Accounts. The Borrower shall not establish or
open any other blocked account (other than the Commercial Blocked Account and
the Government Blocked Account) or any lock box accounts after the Closing Date.
The Borrower shall not amend, modify or otherwise change any terms of the
Commercial Blocked Account Agreement or the Government Blocked Account
Agreement, without the Administrative Agent’s prior written consent.
du.Amendments to Restricted Agreements. The Borrower shall not amend, modify or
supplement any Restricted Agreement, in any manner that would or is reasonably
likely to adversely affect the Administrative Agent’s or any Lender’s interests
under this Agreement and
    -84-

--------------------------------------------------------------------------------



the other Financing Agreements to which Borrower is a party, without the
Administrative Agent’s prior written consent (including, without limitation,
except as expressly permitted by the terms of the Omega Intercreditor Agreement,
amending or modifying the Omega Debt Documents in order to (a) increase the rate
of interest on or fees payable in respect of the debt unless such increase is
not due and payable prior to the date the Liabilities are repaid in full, (b)
accelerate the date of any regularly scheduled fees, interest or principal
payment on the debt, (c) shorten the final maturity date of the debt, (d)
increase the principal amount of the debt, or (e) make the covenants or events
of default contained in the Omega Debt Documents materially more restrictive).
Within three (3) Business Days after entering into any non-adverse amendment,
modification or supplement to any Restricted Agreement, the Borrower Agent shall
deliver to the Administrative Agent a complete and correct copy of such
amendment, modification or supplement.
dv.State of Incorporation or Formation. The Borrower shall not change its state
of incorporation or formation, as applicable, from that set forth on Schedule
1.1(a) hereto. The Borrower shall not convert or change its status as a type of
Person (e.g., corporation, limited liability company, partnership or limited
partnership).
dw.Environmental. Except as to environmental conditions for which it is not
responsible pursuant to any Commercial Lease, the Borrower shall not permit the
Property or any portion thereof to be involved in the use, generation,
manufacture, storage, disposal or transportation of Hazardous Substances except
in compliance in all material respects with all Environmental Laws.
dx.Fiscal Year. The Borrower shall not change its Fiscal Year.
dy.Restrictions on Fundamental Changes. Without duplication of any of the
foregoing, Borrower shall not:
85.except as expressly permitted in accordance with Section 9.3 hereof,
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution);
86.except as required upon the termination of a Commercial Lease, or in
connection with the Hospital District Sublease, transfer, assign, convey or
grant to any other Person, other than another Borrower, the right to operate or
control any Location, whether by lease, sublease, management agreement, joint
venture agreement or otherwise;
87.without providing Administrative Agent with thirty (30) days’ prior written
notice, change its legal name (and Borrower shall provide Administrative Agent
with, at Borrower’s sole cost and expense, such amendment and financing
statements and other documents as Administrative Agent shall reasonably request
in connection with such contemplated change);
88.except as expressly permitted in accordance with Section 9.3 hereof, suffer
or permit to occur any change in the legal or beneficial ownership of the
capital stock,
    -85-

--------------------------------------------------------------------------------



partnership interests or membership interests, or in the capital structure, or
any material change in the organizational documents or governing documents, of
Borrower;
89.except in connection with the Hospital District Sublease, change the licensed
operator, manager or property manager for any Property; or
90.consent to or acknowledge any of the foregoing.
dz.Margin Stock. Borrower shall not carry or purchase any “margin security”
within the meaning of Regulations U, T or X of the Board of Governors of the
Federal Reserve System.
ea.Truth of Statements and Certificates. Borrower shall not furnish to the
Administrative Agent or any Lender any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.
eb.ERISA. Borrower shall not, and shall not cause or permit any ERISA Affiliate
to, cause or permit to occur an unfunded pension fund obligation and liability
to the extent such unfunded pension fund obligation and liability would
reasonably be expected to result in taxes, penalties and other liability in
excess of One Hundred Twenty-Five Thousand Dollars ($125,000) in the aggregate.
ec.Miscellaneous. Borrower shall not (a) voluntarily cancel any claim or debt
owing to it, except for reasonable consideration or in the ordinary course of
business, the effect of which would be a Material Adverse Change or (b) enter
into any agreement containing any provision that would (i) be violated or
breached by any borrowing by Borrower hereunder or the performance by Borrower
of any of its Liabilities hereunder or under any other Financing Agreement to
which it is a party, or (ii) prohibit Borrower from granting to Administrative
Agent (for the benefit of the Lenders and itself) a Lien on any of Borrower’s
assets as contemplated hereunder, except for (w) any restrictions imposed by any
Permitted Lien pursuant to Section 9.1; (x) any restrictions imposed by any
agreement relating to any Indebtedness permitted by Section 9.2; (y) customary
provisions contained in leases and licenses entered into in the ordinary course
of business of Borrower restricting the assignment thereof; and (z) any
restrictions imposed by applicable Laws.
The Borrower agrees that compliance with this Section 9 is a material inducement
to the Lenders’ advancing credit under this Agreement. The Borrower further
agrees that in addition to all other remedies available to the Administrative
Agent and the Lenders, the Administrative Agent and Lenders shall be entitled to
specific enforcement of the covenants in this Section 9, including injunctive
relief.
•HEALTH CARE MATTERS.
Without limiting the generality of any representation or warranty made in
Section 7 or any covenant made in Sections 8 or 9, each Borrower represents and
warrants on a joint and several basis to and covenants with the Administrative
Agent and each Lender, and shall be
    -86-

--------------------------------------------------------------------------------



deemed to represent, warrant and covenant on each day on which any advance or
accommodation in respect of any Loan is requested or made or any Liabilities
shall be outstanding under this Agreement, that:
ed.Funds from Restricted Grants. None of the Property or the Collateral is
subject to, and Borrower shall indemnify and hold the Administrative Agent and
Lenders harmless from and against, any liability in respect of amounts received
by Borrower or others for the purchase or improvement of the Property or
Collateral or any part thereof under restricted or conditioned grants or
donations, including, without limitation, monies received under the Public
Health Service Act, 42 U.S.C. Section 291 et seq.
ee.Certificate of Need. If required under applicable Law, each Borrower has and
shall maintain in full force and effect a valid certificate of need (“CON”) or
similar certificates, license, permit, registration, certification or approval
issued by the State Regulator for the requisite number of beds in each Property
(the “Licenses”). Borrower shall cause to be operated the Location and the
Property in a manner such that the Licenses shall remain in full force and
effect at all times, except to the extent the failure to do so would not cause a
Material Adverse Effect or a material adverse effect on the prospects of the
Borrowers on a consolidated basis. True and complete copies of the Licenses have
been delivered to Administrative Agent.
ef.Licenses. The Licenses: (i) are and shall continue in full force and effect
at all times throughout the term of this Agreement and are and shall be free
from restrictions or known conflicts which would materially impair the use or
operation of any Property for its current use, and if any Licenses become
provisional, probationary, conditional or restricted in any way (collectively
“Restrictions”), Borrower shall take or cause to be taken prompt action to
correct such Restrictions; (ii) may not be, and have not been, and will not be
transferred to any location other than the Property; and (iii) other than the
Omega Security Interest have not been and will not be pledged as collateral
security for any other loan or indebtedness. Except as may be required under and
pursuant to the Omega Debt Documents or the Hospital District Sublease, Borrower
shall not do (or suffer to be done) any of the following:
91.Rescind, withdraw, revoke, amend, modify, supplement, or otherwise alter the
nature, tenor or scope of the Licenses for any Property without Administrative
Agent’s prior written consent;
92.Amend or otherwise change any Property’s licensed beds capacity and/or the
number of beds approved by the State Regulator without Administrative Agent’s
prior written consent; or
93.Unless required to do so by the applicable state regulator, or similar
Governmental Authority, assign or transfer all or any part of any Property’s
beds to another site or location (other than to any other Property) without
Administrative Agent’s prior written consent.
•DEFAULT, RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT.
    -87-

--------------------------------------------------------------------------------



eg.Event of Default. Any one or more of the following shall constitute an “Event
of Default” under this Agreement:
94.the Borrower fails to pay: (i) any principal or interest payable hereunder or
under the Revolving Credit Note on the date due, declared due or demanded
(including, without limitation, any amount due under Sections 2.4 or 2.15); or
(ii) any other amount payable to the Administrative Agent or any Lender under
this Agreement or under any other Financing Agreement to which the Borrower is a
party (including, without limitation, the Revolving Credit Note) within five (5)
calendar days after the date when any such payment is due and, with respect to
clause (ii) only, such failure is not cured within five (5) calendar days after
notice to Borrower by Administrative Agent;
95.the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements set forth in (i) Sections 2.4, 4.3, 8.1(a),
8.1(c), 8.2, 8.5, 8.6, 8.9, 8.11, 8.12 or 8.22 hereof, (ii) any Section of
Section 9 hereof (other than Section 9.18 hereof), or (iii) any Section of
Section 10 hereof and, with respect to such Sections in Article 10 only, such
failure or neglect shall continue for a period of five (5) calendar days after
the earlier of (1) the date the Borrower actually knew of such failure or
neglect and (2) notice to the Borrower by the Administrative Agent.
96.the Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions, promises or agreements contained in this Agreement (which
is not otherwise specifically referenced in this Section 11.1) and such failure
or neglect shall continue for a period of thirty (30) calendar days after the
earlier of (i) the date the Borrower actually knew of such failure or neglect
and (ii) notice to the Borrower by the Administrative Agent;
97.any representation or warranty heretofore, now or hereafter made by the
Borrower in connection with this Agreement or any of the other Financing
Agreements to which Borrower is a party is untrue, misleading or incorrect in
any material respect, or any schedule, certificate, statement, report, financial
data, notice, or writing furnished at any time by the Borrower to the
Administrative Agent or any Lender is untrue, misleading or incorrect in any
material respect, on the date as of which the facts set forth therein are stated
or certified;
98.a judgment, decree or order requiring payment in excess of Five Hundred
Thousand Dollars ($500,000) shall be rendered against the Borrower and such
judgment or order shall remain unsatisfied or undischarged and in effect for
thirty (30) consecutive days without a stay of enforcement or execution,
provided that this clause (e) shall not apply to any judgment, decree or order
for which the Borrower is fully insured and with respect to which the insurer
has admitted liability, or such judgment, decree or order is being contested or
appealed by appropriate proceedings;
99.a notice of Lien, levy or assessment is filed or recorded with respect to any
of the assets of the Borrower (including, without limitation, the Collateral),
by the United States, or any department, agency or instrumentality thereof, or
by any state, county, municipality or other governmental agency or any taxes or
debts owing at any time or times hereafter to any one or more of them become a
Lien, upon any of the assets of the Borrower (including, without
    -88-

--------------------------------------------------------------------------------



limitation, the Collateral), provided that this clause (f) shall not apply to
any Liens, levies, or assessments which a Borrower is diligently contesting in
good faith (provided the Borrower has complied with the provisions of clauses
(a) and (b) of Section 8.4 hereof) or which relate to current taxes not yet due
and payable;
100.any material portion of the Collateral is attached, seized, subjected to a
writ or distress warrant, or is levied upon, or comes within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors;
101.a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed against
the Borrower or any guarantor of the Liabilities, including Parent, and any such
proceeding is not dismissed within sixty (60) days of the date of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by the
Borrower or any guarantor of the Liabilities, including Parent, or the Borrower
or any guarantor of the Liabilities, including Parent, makes an assignment for
the benefit of creditors, or the Borrower or any guarantor of the Liabilities,
including Parent, takes any action to authorize any of the foregoing;
102.the Borrower or Parent voluntarily or involuntarily dissolves or is
dissolved, or its existence terminates or is terminated; provided that in the
case of an administrative dissolution or revocation of existence for failure to
file the proper reports or returns with the applicable governmental authorities,
no Event of Default shall be deemed to have occurred if an application for
reinstatement is (i) filed promptly (but in any event, within fifteen (15)
calendar days) upon Parent or Borrower receiving notice of such dissolution or
revocation from the applicable Governmental Authority and (ii) diligently
pursued to completion (if reasonably capable of being completed), as determined
by the Administrative Agent in its sole and absolute discretion;
103.the Credit Parties, taken as a whole, fail, at any time, to be Solvent;
104.the Borrower or any guarantor of the Liabilities, including Parent, is
enjoined, restrained, or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business affairs;
105.a breach by the Borrower shall occur under any agreement, document or
instrument (other than an agreement, document or instrument evidencing the
lending of money), whether heretofore, now or hereafter existing between the
Borrower and any other Person and the effect of such breach if not cured within
any applicable cure period will or is likely to have or create a Material
Adverse Effect;
106.the Borrower shall fail to make any payment due on any other obligation for
borrowed money or shall be in breach of any agreement evidencing the lending of
money and the effect of such failure or breach if not cured within any
applicable cure period would be to permit the acceleration of any obligation,
liability or indebtedness in excess of Five Hundred Thousand Dollars ($500,000);
    -89-

--------------------------------------------------------------------------------



107.there shall be instituted in any court criminal proceedings against the
Borrower, or the Borrower shall be indicted for any crime, in either case for
which forfeiture of a material amount of its property is a potential penalty,
unless (i) such actions are being contested or appealed in good faith by
appropriate proceedings, (ii) the potential forfeiture has been stayed during
the pendency of such proceedings, and (iii) no Medicare or Medicaid
reimbursement obligations are materially adversely affected by such proceedings;
108.a Change of Control shall occur;
109.any Lien securing the Liabilities shall, in whole or in part, cease to be a
perfected first priority Lien (subject only to the Permitted Liens); this
Agreement or any of the Financing Agreements to which the Borrower is a party,
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligations of the Borrower; or the Borrower shall directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability;
110.any default or event of default shall occur under or pursuant to any Omega
Debt Document, or any breach of, noncompliance with or default under the
Intercreditor Agreements, any Subordination Agreement, or any other Financing
Agreement (including, without limitation, the Guaranty or the Pledge Agreement)
by any party thereto (other than by the Administrative Agent), and the same is
not cured or remedied within any applicable cure period, provided that if such
default or event of default, breach, noncompliance or default, requires the
giving of notice by Administrative Agent to any party in addition to or other
than Borrower, Administrative Agent shall have provided Borrower with such
notice at the same time as it provides such notice to such other party;
111.if the Borrower or Hospital District fails, within three (3) Business Days
of receipt to forward any collections it receives with respect to any Accounts
resulting from services provided at the Facilities to the Commercial Blocked
Account or the Government Blocked Account, as the case may be;
112.institution by the PBGC, the Borrower or any ERISA Affiliate of steps to
terminate any Plan or to organize, withdraw from or terminate a Multiemployer
Plan if as a result of such reorganization, withdrawal or termination, the
Borrower or any ERISA Affiliate could be required to make a contribution to such
Plan or Multiemployer Plan, or could incur a liability or obligation to such
Plan or Multiemployer Plan, in excess of Two Hundred Fifty Thousand Dollars
($250,000), or (ii) a contribution failure occurs with respect to any Plan
sufficient to give rise to a Lien under ERISA, which Lien is not fully
discharged within fifteen (15) days;
113.a Material Adverse Change shall occur;
114.Borrower or any Affiliate of Borrower, shall challenge or contest, in any
action, suit or proceeding, the validity or enforceability of this Agreement, or
any of the other Financing Agreements, the legality or the enforceability of any
of the Liabilities or the perfection or priority of any Lien granted to the
Administrative Agent;
    -90-

--------------------------------------------------------------------------------



115.Parent shall revoke or attempt to revoke, terminate or contest its
obligations under the Guaranty, or the Guaranty or any provision thereof shall
cease to be in full force and effect in accordance with its terms and
provisions;
116.Pledgor shall revoke or attempt to revoke, terminate or contest in any way
the Pledge Agreement, or any provision thereof shall cease to be in full force
and effect in accordance with its terms and provisions;
117.Borrower shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to have or result in a Material Adverse Effect;
118.there shall occur with respect to the Operator of any Location any Medicare
or Medicaid survey deficiencies at Level I, J, K, L or worse (i) which
deficiencies are not cured within the amount of time permitted by the applicable
reviewing agency; (ii) which result in the imposition by any Government
Authority or the applicable state survey agency of sanctions in the form of
either a program termination, temporary management, denial of payment for new
admission (which continues for thirty (30) days or more or pertains to more than
one Location) or facility closure and (iii) which sanctions could have a
Material Adverse Effect as determined by Administrative Agent in its reasonable
discretion. Upon the occurrence of such event, Borrower shall submit to
Administrative Agent its plan of correction for dealing with such event, and
shall periodically review its progress under the plan of correction with
Administrative Agent. Provided that Administrative Agent remains satisfied with
the progress under the plan of correction, then such Event shall not be an Event
of Default unless formal notice is given by Administrative Agent to Borrower;
119.a state or federal regulatory agency shall have revoked any license, permit,
certificate or Medicaid or Medicare qualification pertaining to the Real
Property or any Location, regardless of whether such license, permit,
certificate or qualification was held by or originally issued for the benefit of
Borrower, a tenant or any other Person, the revocation of which could reasonably
be expected to have a Material Adverse Effect;
120.any material default by Borrower under the terms of any material Lease
following the expiration of any applicable notice and cure period (if any);
121.James R. McKnight, Jr. or Kerry D. Massey shall not be senior officers of
the Borrower and devote significant time and energy to the business of the
Borrower; provided, however, it shall not constitute an Event of Default if any
such individual shall fail for any reason to be a senior officer of the Borrower
or fail to devote significant time and energy to the business of the Borrower,
and such individual shall be promptly replaced by the Borrower, whether on an
interim or permanent basis, with an individual with substantially similar skills
and experience (but in no event later than within 90 calendar days of the former
individual’s resignation, termination, permanent disability or death) and
otherwise acceptable to the Administrative Agent in its reasonable and good
faith determination;
    -91-

--------------------------------------------------------------------------------



122.any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any guaranty by any
Subsidiary of any Subordinated Debt, shall cease to be in full force and effect,
or any Credit Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision;
123.any material breach of, or other “event of default” shall occur under or
pursuant to, any of the Conveyance Documents, and such breach or default is not
cured within the time, if any, provided, or the term of any of the Conveyance
Documents expires without being properly extended, or any Conveyance Document
shall terminate other than in accordance with its terms and the operations of
the Facilities are transferred to Borrower;
124.an “Event of Default” shall occur under or pursuant to the Affiliate Term
Loan Agreement, any Affiliate Term Loan Financing Agreement, the Affiliate
Revolving Loan Agreement or any Affiliate Revolving Loan Financing Agreement;
125.any Credit Party shall (i) be in “Material Breach” under (and as defined in)
the CIA and (A) fails to cure such Material Breach within the time provided in
the CIA following receipt of a “Notice of Material Breach and Intent to Exclude”
under (and as defined in) the CIA or (B) (x) fails to request a hearing before
an HHS administrative law judge under the Dispute Resolution provisions of the
CIA within the time provided after receipt of an “Exclusion Letter” under (and
as defined in) the CIA or (y) if a hearing under the Dispute Resolution
provisions of the CIA with respect to such Material Breach results in an
decision against such Credit Party, or (ii) receives a “Demand Letter” under
(and as defined in) the CIA for an amount in excess of $500,000 and (A) fails to
cure the breach set forth in the Demand Letter and pay the amount due thereunder
or (B) (x) fails to request a hearing before an HHS administrative law judge
under the Dispute Resolution provisions of the CIA within the time provided
after receipt of the Demand Letter or (y) if a hearing under the Dispute
Resolution provisions of the CIA with respect to such Demand Letter results in
an decision against such Credit Party; or
126.any material breach of, or other “Default” (as defined therein) shall occur
under or pursuant to, the Settlement Agreement, and such breach or Default is
not cured within the time provided, or the Settlement Agreement shall terminate
(other than in accordance with its terms as a result of the obligations
thereunder having been paid in full).
Notwithstanding the foregoing, in the situations described in clauses (l), (t),
(x) and (z), above, where an Event of Default is triggered by the occurrence of
a Material Adverse Change or a Material Adverse Effect, events which could
reasonably be expected to have or result in a Material Adverse Effect or
Material Adverse Change, such occurrence shall not be deemed to be an Event of
Default hereunder provided that Borrower shall within forty-eight (48) hours
after the occurrence thereof submit to Administrative Agent in writing a plan of
correction for dealing with such Material Adverse Change or Material Adverse
Effect that is acceptable to Administrative Agent in its sole and absolute
discretion, and, if such plan of correction is so acceptable, for so long as
Administrative Agent remains satisfied in all respects with the progress under
such plan of correction and until written notice that Administrative Agent is
not so satisfied is given by Administrative Agent to Borrower.
    -92-

--------------------------------------------------------------------------------



eh.Acceleration. Upon the occurrence of any Event of Default described in
Sections 11.1(h), (i), or (j), the Revolving Loan Commitment (if it has not
theretofore terminated) shall automatically and immediately terminate and all of
the Liabilities shall immediately and automatically, without presentment,
demand, protest or notice of any kind (all of which are hereby expressly
waived), be immediately due and payable; and upon the occurrence of any other
Event of Default, the Administrative Agent may with the consent of the Required
Lenders (or, upon written request of Required Lenders shall) declare the
Revolving Loan Commitment (if it has not theretofore terminated) to be
terminated and any or all of the Liabilities may, at the option of the
Administrative Agent with the consent of the Required Lenders (or, upon written
request of Required Lenders shall), and without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived), be declared, and
thereupon shall become, immediately due and payable, whereupon the Revolving
Loan Commitment shall immediately terminate. Upon the occurrence of any Default
or Event of Default the Lender may, at its option, cease making any additional
Revolving Loans.
ei.Rights and Remedies Generally.
127.Upon the occurrence of any Event of Default, the Administrative Agent and
Lenders shall have, in addition to any other rights and remedies contained in
this Agreement and in any of the other Financing Agreements, all of the rights
and remedies of a secured party under the Code or other applicable laws, all of
which rights and remedies shall be cumulative, and non-exclusive, to the extent
permitted by Laws, including, without limitation, the right of Administrative
Agent (with the consent of or at the direction of the Required Lenders) to sell,
assign, or lease any or all of the Collateral. The exercise of any one right or
remedy shall not be deemed a waiver or release of any other right or remedy, and
the Administrative Agent, upon the occurrence of an Event of Default, may
proceed against Borrower, and/or the Collateral (with the consent of or at the
direction of the Required Lenders), at any time, under any agreement, with any
available remedy and in any order. All sums received from Borrower and/or the
Collateral in respect of the Loans may be applied by the Administrative Agent to
any Liabilities in such order of application and in such amounts as the
Administrative Agent shall deem appropriate in its discretion (subject to
Section 12.8). Borrower waives any right it may have to require the
Administrative Agent to pursue any Person for any of the Liabilities.
128.Upon notice to Borrower after an Event of Default, Borrower at its own
expense shall assemble all or any part of the Collateral as determined by
Administrative Agent and make it available to Administrative Agent at any
location designated by Administrative Agent. In such event, Borrower shall, at
its sole cost and expense, store and keep any Collateral so assembled at such
location pending further action by Administrative Agent and provide such
security guards and maintenance services as shall be necessary to protect and
preserve such Collateral. In addition to all such rights and remedies, the sale,
lease or other disposition of the Collateral, or any part thereof, by the
Administrative Agent after an Event of Default may be for cash, credit or any
combination thereof, and the Administrative Agent (on behalf of Lenders and
itself) may purchase all or any part of the Collateral at public or, if
permitted by law, private sale, and in lieu of actual payment of such purchase
price, may set-off the amount of such purchase price against the Liabilities of
the Borrower then owing. Any sales of such Collateral may be
    -93-

--------------------------------------------------------------------------------



adjourned from time to time with or without notice. The Administrative Agent
may, in its sole discretion, cause the Collateral to remain on the Borrower’s
premises, at the Borrower’s expense, pending sale or other disposition of such
Collateral. The Administrative Agent shall have the right after an Event of
Default to conduct such sales (with the consent of the Required Lenders) on the
Borrower’s premises, at the Borrower’s expense, or elsewhere, on such occasion
or occasions as the Administrative Agent may see fit.
ej.Entry Upon Premises and Access to Information. Upon the occurrence of any
Event of Default, the Administrative Agent shall have the right to enter upon
the premises of the Borrower where the Collateral is located without any
obligation to pay rent to the Borrower, or any other place or places where such
Collateral is believed to be located and kept, and remove such Collateral
therefrom to the premises of the Administrative Agent or any agent of the
Administrative Agent, for such time as the Administrative Agent may desire, in
order to effectively collect or liquidate such Collateral. Upon the occurrence
of any Event of Default, the Administrative Agent shall have the right to obtain
access to the Borrower’s data processing equipment, computer hardware and
software relating to the Collateral and subject to the privacy requirements and
regulations of HIPAA and of any applicable state or federal patients bill of
rights, to use all of the foregoing and the information contained therein in any
manner the Administrative Agent deems appropriate. Upon the occurrence of any
Event of Default, the Administrative Agent shall have the right to receive, open
and process all mail addressed to the Borrower and relating to the Collateral.
ek.Sale or Other Disposition of Collateral by the Administrative Agent. Any
notice required to be given by the Administrative Agent of a sale, lease or
other disposition or other intended action by the Administrative Agent, with
respect to any of the Collateral, which is deposited in the United States mails,
postage prepaid and duly addressed to the Borrower at the address specified in
Section 12.12 hereof, at least ten (10) calendar days prior to such proposed
action shall constitute fair and reasonable notice to the Borrower of any such
action. The net proceeds realized by the Administrative Agent upon any such sale
or other disposition, after deduction for the expense of retaking, holding,
preparing for sale, selling or the like and the attorneys’ and paralegals’ fees
and legal expenses incurred by the Administrative Agent in connection therewith,
shall be applied as provided herein toward satisfaction of the Liabilities,
including, without limitation, such Liabilities described in Sections 8.2 and
11.2 hereof. The Administrative Agent shall account to the Borrower for any
surplus realized upon such sale or other disposition, and the Borrower shall
remain liable for any deficiency. The commencement of any action, legal or
equitable, or the rendering of any judgment or decree for any deficiency shall
not affect the Administrative Agent’s Liens in the Collateral until Payment in
Full. The Borrower agrees that the Administrative Agent has no obligation to
preserve rights to the Collateral against any other Person. If and to the extent
applicable, the Administrative Agent is hereby granted a license or other right
to use, without charge, the Borrower’s labels, patents, copyrights, rights of
use of any name, trade secrets, trade names, trade styles, trademarks, service
marks and advertising matter or any property of a similar nature, as it pertains
to the Collateral, in completing production of, advertising for sale and selling
any such Collateral, and the Borrower’s rights and benefits under all licenses
and franchise agreements, if any, shall inure to the Administrative Agent’s
benefit until Payment in Full. Borrower covenants and agrees not to
    -94-

--------------------------------------------------------------------------------



interfere with or impose any obstacle to Administrative Agent’s exercise of its
rights and remedies with respect to the Collateral.
el.Waivers (General).
129.Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable Law, Borrower hereby waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Agreements, the
Revolving Credit Notes or any other notes, commercial paper, Accounts,
contracts, documents, instruments, chattel paper and guaranties at any time held
by Administrative Agent or any Lender on which Borrower may in any way be
liable, and hereby ratifies and confirms whatever Administrative Agent and
Lenders may do in this regard; (ii) all rights to notice and a hearing prior to
Administrative Agent’s taking possession or control of, or to Administrative
Agent’s replevy, attachment or levy upon, any Collateral or any bond or security
which might be required by any court prior to allowing Administrative Agent to
exercise any of its remedies; and (iii) the benefit of all valuation, appraisal
and exemption Laws. Borrower acknowledges that it has been advised by counsel of
its choice and decision with respect to this Agreement, the other Financing
Agreements and the transactions evidenced hereby and thereby.
130.Borrower for itself and all endorsers, guarantors and sureties and their
heirs, legal representatives, successors and assigns, (i) agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Administrative
Agent; (ii) consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Administrative Agent with
respect to the payment or other provisions of this Agreement, the Revolving
Credit Notes, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to Borrower and without
affecting its liability hereunder; (iii) agrees that its liability shall be
unconditional and without regard to the liability of any other tax; and (iv)
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.
131.Each and every covenant and condition for the benefit of Administrative
Agent and Lenders contained in this Agreement and the other Financing Agreements
may be waived by Administrative Agent; provided, however, that to the extent
that Administrative Agent may have acquiesced in any noncompliance with any
requirements or conditions precedent to the Closing of any Loan or to any
subsequent disbursement of Loan proceeds, such acquiescence shall not be deemed
to constitute a waiver by Administrative Agent of such requirements with respect
to any future disbursements of Loan proceeds and Administrative Agent may at any
time after such acquiescence require Borrower to comply with all such
requirements. Any forbearance by Administrative Agent in exercising any right or
remedy under any of the Financing Agreements, or otherwise afforded by
applicable Law, including any failure to
    -95-

--------------------------------------------------------------------------------



accelerate the Stated Maturity Date shall not be a waiver of or preclude the
exercise of any right or remedy nor shall it serve as a novation of the
Revolving Credit Note or as a reinstatement of the Loan or a waiver of such
right of acceleration or the right to insist upon strict compliance of the terms
of the Financing Agreements. Administrative Agent’s acceptance of payment of any
sum secured by any of the Financing Agreements after the due date of such
payment shall not be a waiver of Administrative Agent’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment. The procurement of insurance or the payment of
taxes or other liens or charges by Administrative Agent shall not be a waiver of
Administrative Agent’s right to accelerate the maturity of the Loan, nor shall
Administrative Agent’s receipt of any condemnation awards, insurance proceeds,
or damages under this Agreement operate to cure or waive Borrower’s or
Guarantor’s default in payment of sums secured by any of the Financing
Agreements.
132.Without limiting the generality of anything contained in this Agreement or
the other Financing Agreements, Borrower agrees that if an Event of Default is
continuing (i) Administrative Agent is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Administrative Agent shall remain in full
force and effect until Administrative Agent has exhausted all of its remedies
against the Collateral and any other properties owned by Borrower and the
Financing Agreements and other security instruments or agreements securing the
Liabilities has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Liabilities.
133.Nothing contained herein or in any other Financing Agreement shall be
construed as requiring Administrative Agent to resort to any part of the
Collateral for the satisfaction of any of Borrower’s obligations under the
Financing Agreements in preference or priority to any other Collateral, and
Administrative Agent may (with the consent of or at the direction of the
Required Lenders) seek satisfaction out of all of the Collateral or any part
thereof, in its absolute discretion in respect of Borrower’s obligations under
the Financing Agreements. In addition, Administrative Agent shall have the right
from time to time to partially foreclose upon any Collateral in any manner and
for any amounts secured by the Financing Agreements then due and payable as
determined by Administrative Agent (with the consent of or at the direction of
the Required Lenders), including, without limitation, the following
circumstances: (i) if Borrower defaults beyond any applicable grace period in
the payment of one or more scheduled payments of principal and interest,
Administrative Agent may (with the consent of or at the direction of the
Required Lenders) foreclose upon all or any part of the Collateral to recover
such delinquent payments, or (ii) if Administrative Agent elects (with the
consent of or at the direction of the Required Lenders) to accelerate less than
the entire outstanding principal balance of the Revolving Credit Note,
Administrative Agent may (with the consent of or at the direction of the
Required Lenders) foreclose all or any part of the Collateral to recover so much
of the principal balance of the Revolving Credit Note as Administrative Agent
may accelerate and such other sums secured by one or more of the Financing
Agreements as Administrative Agent may elect (with the consent of or at the
direction of the Required Lenders). Notwithstanding one or more partial
foreclosures, any unforeclosed Collateral shall remain subject to the Financing
Agreements to secure payment of sums secured by the Financing Agreements and not
previously recovered.
    -96-

--------------------------------------------------------------------------------



134.To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to Borrower which would
require the separate sale of any of the Collateral or require Administrative
Agent to exhaust its remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure Borrower does hereby expressly consent to and authorize, at the
option of Administrative Agent, the foreclosure and sale either separately or
together of each part of the Collateral.
em.Waiver of Notice. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE BORROWER
HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE
BY THE ADMINISTRATIVE AGENT OF ITS RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT
JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR
NOTICE OR HEARING.
en.Injunctive Relief. The parties acknowledge and agree that, in the event of a
breach or threatened breach of any Credit Party’s obligations under any
Financing Agreements, Administrative Agent may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining the cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives the requirement of the posting of any bond in connection with such
injunctive relief.
eo.Marshalling; Recourse to Borrower. Administrative Agent shall have no
obligation to marshal any assets in favor of any Credit Party, or against or in
payment of any of the other Liabilities or any other obligation owed to the
Administrative Agent or Lenders by any Credit Party. Notwithstanding anything to
the contrary contained herein or in any other Financing Agreement, the Loans and
the other Liabilities shall be fully recourse to Borrower, and Administrative
Agent shall be authorized, in its sole and absolute discretion, to enforce any
or all of its remedies hereunder against Borrower, including all present and
future revenue and assets of Borrower, whether or not such assets have been
pledged as collateral for the Loans.
ep.Advice of Counsel. The Borrower acknowledges that it has been advised by its
counsel with respect to this transaction and this Agreement, including, without
limitation, all waivers contained herein.
eq.Credit Bidding. Without limiting the foregoing, Borrower and Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product provider shall be deemed to authorize) Administrative Agent, based upon
the written instruction of the Required Lenders, to Credit Bid (as defined
below) and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (and Borrower shall
    -97-

--------------------------------------------------------------------------------



approve Administrative Agent as a qualified bidder and such Credit Bid as a
qualified bid) at any sale thereof conducted by Administrative Agent, based upon
the written instruction of the Required Lenders, to Credit Bid (as defined
below) and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (and Borrower shall approve
Administrative Agent as a qualified bidder and such Credit Bid as a qualified
bid) at any sale thereof conducted by Administrative Agent, based upon the
written instruction of the Required Lenders, (a) under any provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, (b) under the
provisions of the Bankruptcy Code, including pursuant to Section 363 thereof, or
any applicable insolvency, reorganization or similar law, or (c) at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law or by the exercise of any legal or equitable remedy;
provided, however, that (i) the Required Lenders may not direct Administrative
Agent in any manner that does not treat each of the Lenders equally, without
preference or discrimination, in respect of consideration received as a result
of the Credit Bid, (ii) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders, such as
anti-dilution and tag-along rights, (iii) the exchanged debt or equity
securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations). Each Lender hereby agrees
that, except as otherwise provided in this Agreement or with the written consent
of the Administrative Agent and the Required Lenders, it will not exercise any
right that it might otherwise have to Credit Bid at any sales of all or any
portion of the Collateral conducted under the provisions of the UCC, the
Bankruptcy Code, foreclosure sales or other similar dispositions of Collateral.
For purposes of the preceding sentence, the term “Credit Bid” shall mean, an
offer submitted at a public or private sale of all or any portion of the
Collateral by Administrative Agent (on behalf of the Lender group), based upon
the written instruction of the Required Lenders, to acquire all of the
Collateral of any Borrower or any portion thereof in exchange for and in full
and final satisfaction of all or a portion (as determined by Administrative
Agent, based upon the written instruction of the Required Lenders) of the
Liabilities owing to the Lenders under this Agreement and the other Financing
Agreements.
•MISCELLANEOUS.
er.Waiver; Amendment. The Administrative Agent’s or Lenders’ failure, at any
time or times hereafter, to require strict performance by the Borrower of any
covenant, condition or provision of this Agreement shall not waive, affect or
diminish any right of the Administrative Agent thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by the
Administrative Agent or the Lenders, as applicable, of an Event of Default under
this Agreement or a default under any of the other Financing Agreements shall
not suspend, waive or affect any other Event of Default under this Agreement or
any other default under any of the other Financing Agreements, whether the same
is prior or subsequent thereto and whether of the same or of a different kind or
character. None of the undertakings, agreements, warranties, covenants and
representations of the Borrower contained in this Agreement or any of
    -98-

--------------------------------------------------------------------------------



the other Financing Agreements and no Event of Default under this Agreement or
default under any of the other Financing Agreements shall be deemed to have been
suspended or waived by the Administrative Agent unless such suspension or waiver
is in writing signed by an officer of the Administrative Agent, and directed to
the Borrower specifying such suspension or waiver.
Except as otherwise set forth herein (including, without limitation, Section
3.11), no amendment or modification or waiver of, or consent with respect to (as
reasonably determined by Administrative Agent) any provision of this Agreement
or the other Financing Agreements shall in any event be effective unless the
same shall be in writing and acknowledged by Borrower and either (i) Required
Lenders, or (ii) Administrative Agent with a certification that consent from the
Required Lenders has been obtained, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Notwithstanding anything contained herein to
the contrary, no amendment, modification, waiver or consent shall (a) extend or
increase the Revolving Loan Commitment of any Lender without the written consent
of such Lender, as applicable, (b) extend the date scheduled for payment of any
principal (exclusive of mandatory prepayments) of or interest on the Loans or
any fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) extend the Stated Maturity Date of the Loans without the
written consent of all Lenders (except in accordance with the terms of this
Agreement, if applicable), (d) reduce the principal amount of the Loans, the
rate of interest thereon or any fees payable hereunder, without the consent of
each Lender directly affected thereby (except for any periodic adjustments of
interest rates and fees as provided for in this Agreement), provided, that only
the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or (ii) to amend or waive any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment or waiver would be to reduce the rate of interest on any Loan or to
reduce any fee payable hereunder, (e) release any party from its obligations
under any guaranty at any time hereafter provided, if any, or all or
substantially all of the Collateral granted hereunder or under any of the
Financing Agreements (except as otherwise specifically permitted or provided in
this Agreement), subordinate the Liens of Administrative Agent on all or
substantially all of the Collateral or subordinate any guaranty, change the
payment application waterfall in Section 12.8 or the pro rata sharing provision
in Section 2.13(d), change the definition of Required Lenders, increase the
advance rate under the definition of Borrowing Base or add any new categories of
eligible assets or sublimits thereto, change any provision of this Section 12.1
or reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case with respect to this
subsection (e), the written consent of all Lenders, (f) waive any material
condition set forth in Section 5 without the prior written consent of each
Lender directly affected thereby, (g) increase the amount of the Maximum
Revolving Facility without the prior written consent of the Lenders or (h)
subordinate the payment priority of the Loans and other Liabilities without the
consent of all Lenders. No provision in this Agreement with respect to the
timing or application of mandatory prepayments of the Loans shall be amended,
modified or waived without the consent of Required Lenders. No provision of
Section 13 or other provision of this Agreement affecting Administrative Agent,
in such capacity, as such shall be amended, modified or waived without the
consent of Administrative Agent. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to
    -99-

--------------------------------------------------------------------------------



approve or disapprove any amendment, waiver or consent hereunder, except for the
matters set forth in subsections (a), (b), (c) or (d) (subject to the proviso
contained therein) of this Section 12.1.
es.Costs and Attorneys’ Fees.
135.Borrower agrees to pay jointly and severally on demand all of the costs and
expenses of the Administrative Agent (including, without limitation, the
reasonable fees and out-of-pocket expenses of the Administrative Agent’s
counsel, all UCC tax, lien, judgment, pending suit, and bankruptcy search fees
and costs, UCC filing fee and costs, recording, filing and registration fees and
charges, mortgage or documentary taxes, all costs of Intralinks, DebtX or other
similar transmission system, if applicable, all corporate search fees and
certified documents, all financial and legal due diligence expenses, all audit,
field exam and appraisal costs and fees, costs incurred by Administrative Agent
in connection with travel expenses of its associates, background checks on
members of management of Borrower, and, if applicable, real estate appraisal
fees, survey fees, recording and title insurance costs, and any environmental
report or analysis) in connection with the structuring, preparation,
negotiation, execution, delivery and closing of: (i) this Agreement, the other
Financing Agreements and all other instruments, agreements, certificates or
documents provided for herein or delivered or to be delivered hereunder, and
(ii) any and all amendments, modifications, supplements and waivers executed and
delivered pursuant hereto or any other Financing Agreement or in connection
herewith or therewith. Borrower further agrees that the Administrative Agent, in
its sole discretion, may deduct all such unpaid amounts from the aggregate
proceeds of the Loans or debit such amounts from the operating accounts of
Borrower maintained with the Administrative Agent.
136.The costs and expenses that the Administrative Agent and Lenders incur in
any manner or way with respect to the following shall be part of the
Liabilities, payable by Borrower jointly and severally on demand if at any time
after the date of this Agreement the Administrative Agent or any Lender: (i)
employs counsel in good faith for advice or other representation, (ii) with
respect to the amendment, modification or enforcement of this Agreement or the
other Financing Agreements, or with respect to any Collateral hereunder or other
collateral under the other Financing Agreements securing the Liabilities
hereunder, (iii) to represent the Administrative Agent and Lender in any
work-out or any type of restructuring of the Liabilities, or any litigation,
contest, dispute, suit or proceeding or to commence, defend or intervene or to
take any other action in or with respect to any litigation, contest, dispute,
suit or proceeding (whether instituted by the Administrative Agent, Lenders,
Borrower or any other Person) in any way or respect relating to this Agreement,
the other Financing Agreements, Borrower’s affairs or any Collateral hereunder
or under any other Financing Agreement, (iv) to protect, preserve, or enforce
any of the rights of the Administrative Agent or Lenders with respect to
Borrower provided in this Agreement, under any of the other Financing
Agreements, or otherwise (whether at law or in equity) (including any
foreclosure sale, deed in lieu transaction or costs incurred in connection with
any litigation or bankruptcy or administrative hearing and any appeals therefrom
and any post-judgment enforcement action including, without limitation,
supplementary proceedings in connection with the enforcement of this Agreement);
    -100-

--------------------------------------------------------------------------------



(v) takes any action to protect, preserve, store, ship, appraise, prepare for
sale, collect, sell, liquidate or otherwise dispose of any Collateral hereunder
or any other collateral under any other Financing Agreement; and/or (vi) seeks
to enforce or enforces any of the rights and remedies of the Administrative
Agent or Lenders with respect to Borrower or any guarantor of the Liabilities.
Without limiting the generality of the foregoing, such expenses, costs, charges
and fees include: reasonable fees, costs and expenses of attorneys, accountants,
environmental consultants, and other consultants (whether work out, financial or
otherwise); court costs and expenses; court reporter fees, costs and expenses;
long distance telephone charges; and courier and telecopier charges.
137.Borrower further agrees to pay, and to save the Administrative Agent and
Lenders harmless from all liability for, any documentary stamp tax, intangible
tax, or other stamp tax or taxes of any kind which may be payable in connection
with or related to the execution or delivery of this Agreement, the other
Financing Agreements, the borrowing hereunder, the issuance of the Revolving
Credit Note or of any other instruments, agreements, certificates or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith, provided that Borrower shall not be liable for Administrative Agent’s
or any Lender’s income tax liabilities.
138.All of the Borrower’s obligations provided for in this Section 12.2 shall be
Liabilities secured by the Collateral and shall survive repayment of the Loans
or any termination of this Agreement or any Financing Agreements.
et.Expenditures by the Administrative Agent. In the event the Borrower shall
fail to pay taxes, insurance, audit fees and expenses, consulting fees, filing,
recording and search fees, assessments, fees, costs or expenses which the
Borrower is, under any of the terms hereof or of any of the other Financing
Agreements, required to pay, or fails to keep the Collateral free from other
Liens, except as permitted herein, the Administrative Agent may, in its sole
discretion, pay or make expenditures for any or all of such purposes, and the
amounts so expended, together with interest thereon at the Default Rate (from
the date the obligation or liability of Borrower is charged or incurred until
actually paid in full to Administrative Agent and Lenders, as applicable) and
shall be part of the Liabilities of the Borrower, payable on demand and secured
by the Collateral.
eu.Custody and Preservation of Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral in its possession if it takes such action for that purpose as
the Borrower shall request in writing, but failure by the Administrative Agent
to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care, and no failure by the Administrative Agent to preserve
or protect any right with respect to such Collateral against prior parties, or
to do any act with respect to the preservation of such Collateral not so
requested by a Borrower, shall of itself be deemed a failure to exercise
reasonable care in the custody or preservation of such Collateral.
ev.Reliance by the Lenders. The Borrower acknowledges that the Lenders and
Administrative Agent, in entering into this Agreement and agreeing to make Loans
and otherwise extend credit to the Borrower hereunder, has relied upon the
accuracy of the
    -101-

--------------------------------------------------------------------------------



covenants, agreements, representations and warranties made herein by the
Borrower and the information delivered by the Borrower to the Administrative
Agent and Lenders in connection herewith (including, without limitation, all
financial information and data).
ew.Assignability; Parties. This Agreement (including, without limitation, any
and all of the Borrower’s rights, obligations and liabilities hereunder) may not
be assigned by the Borrower without the prior written consent of Administrative
Agent and Required Lenders. Whenever in this Agreement there is reference made
to any of the parties hereto, such reference shall be deemed to include,
wherever applicable, a reference to the successors and permitted assigns of the
Borrower and the successors and assigns of the Administrative Agent and (subject
to Section 12.15 hereof) the Lenders.
ex.Severability; Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
ey.Application of Payments. Notwithstanding any contrary provision contained in
this Agreement or in any of the other Financing Agreements, after the occurrence
of a Default or an Event of Default the Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times hereafter
received by the Administrative Agent or any Lender from the Borrower or with
respect to any of the Collateral, and the Borrower does hereby irrevocably agree
that any and all payments and proceeds so received shall be applied in the
following manner:
First, to the payment of all fees, costs, expenses and indemnities of
Administrative Agent (in its capacity as such), including reasonable attorneys’
fees and costs of Administrative Agent, and any other Liabilities owing to
Administrative Agent in respect of sums advanced by Administrative Agent to
preserve the Collateral or to preserve its security interest in the Collateral
(or any other collateral provided pursuant to any other Financing Agreement);
Second, to payment of that portion of the Liabilities constituting fees, costs,
expenses and indemnities of Administrative Agent;
Third, to payment of that portion of the Liabilities constituting fees, costs,
expenses and indemnities of the Lenders as provided herein, ratably among them
in proportion to the respective amounts described in this clause Third payable
to them;
    -102-

--------------------------------------------------------------------------------



Fourth, to the payment of all of the Liabilities consisting of accrued and
unpaid interest owing to the Lenders, ratably among the Lenders in proportion to
the respective amounts described in this clause Fourth payable to them;
Fifth, to the payment of all Liabilities consisting of principal owing to the
Lenders, ratably among them in proportion to the respective amounts described in
this clause Fifth payable to them;
Sixth, to the payment of all Bank Product Obligations (including with respect to
any Hedging Agreement) owing to the applicable Lenders or their Affiliates,
ratably among such Lenders and their Affiliates in proportion to the respective
amounts described in this clause Sixth payable to them;
Seventh, to the payment of all other Liabilities owing to the Lenders; and
Last, the payment of any remaining proceeds, if any, to whomever may be lawfully
entitled to receive such amounts, including, if applicable, Borrower.
All amounts owing under this Agreement in respect of Liabilities including fees,
interest, default interest, interest on interest, expense reimbursements and
indemnities, shall be payable in accordance with the foregoing waterfall
provisions irrespective of whether a claim in respect of such amounts is allowed
or allowable in any insolvency proceeding.
ez.Payments Set Aside. To the extent that the Borrower makes a payment or
payments to the Administrative Agent or Lenders or the Administrative Agent or
Lenders enforce their respective Liens or exercise their respective rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party or Person under any bankruptcy law, state or federal
law, common law or equitable cause or otherwise (including, without limitation,
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property), then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be automatically revived, reinstated,
restored and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred. The provisions of and
undertakings set out in this Section 12.9 shall survive the satisfaction and
payment of the Liabilities of Borrower and the termination of this Agreement.
fa.Sections and Titles; UCC Termination Statements. The sections and titles
contained in this Agreement shall be without substantive meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto. Upon Payment in Full, the Administrative Agent will, upon Borrower’s
written request and at the Borrower’s cost and expense, timely file all Uniform
Commercial Code termination statements reasonably required by the Borrower to
evidence the termination of the Liens in the Collateral in favor of the
Administrative Agent (for the ratable benefit of Lenders and Administrative
Agent).
    -103-

--------------------------------------------------------------------------------



fb.Continuing Effect; No Joint Venture. This Agreement, the Administrative
Agent’s Liens in the Collateral, and all of the other Financing Agreements shall
continue in full force and effect so long as any Liabilities shall be owed to
the Lenders and Administrative Agent, and (even if there shall be no such
Liabilities outstanding) so long as this Agreement has not been terminated as
provided in Section 2.9 hereof. The relationship between Administrative Agent
and Lenders on the one hand and Borrower on the other hand shall be that of
creditor-debtor only. No term in this Agreement or in any other Financing
Agreement and no course of dealing between the parties shall be deemed to create
any relationship or agency, partnership or joint venture or any fiduciary duty
by Administrative Agent or any Lender to Borrower or any other party. In
exercising its rights hereunder and under any other Financing Agreements or
taking any actions herein or therein, Administrative Agent and Lenders may act
through its respective employees, agents or independent contractors as
authorized by Administrative Agent or such Lender.
fc.Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and personally delivered, mailed by registered or
certified U.S. mail (return receipt requested and postage prepaid), sent by
telecopier (with a confirming copy sent by regular mail), or sent by prepaid
nationally recognized overnight courier service, and addressed to the relevant
party at its address set forth below, or at such other address as such party
may, by written notice, designate as its address for purposes of notice under
this Agreement:
139.If to the Administrative Agent, at:
CIBC Bank USA
120 South LaSalle Street
Chicago, Illinois 60603
Attention: Adam D. Panos, Managing Director
Telephone No.: 312-564-1278
Facsimile No.: 312-800-9733
With a copy to:
Duane Morris LLP
190 South LaSalle Street - Suite 3700
Chicago, Illinois 60603
Attention: Brian P. Kerwin, Esq.
Telephone No: 312-499-6737
Facsimile No: 312-499-6701
140.If to the Borrower or Borrower Agent, at:
c/o Diversicare Healthcare Services, Inc.
1621 Galleria Boulevard
Brentwood, Tennessee 37027
    -104-

--------------------------------------------------------------------------------



Attention: Kerry D. Massey
Telephone No.: 615-771-7575
Facsimile No.: 615-771-7409
With a copy to:
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attention: John N. Popham IV, Esq.
Telephone No.: 615-742-6278
Facsimile No.: 615-742-0466
141.If to Lenders, as identified on Annex A hereto.
If mailed, notice shall be deemed to be given three (3) days after being sent,
and if sent by personal delivery, telecopier or prepaid courier, notice shall be
deemed to be given when delivered. If any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.
fd.Equitable Relief. The Borrower recognizes that, in the event the Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, any remedy at law may prove to be inadequate relief to the
Administrative Agent and Lenders; therefore, the Borrower agrees that the
Administrative Agent and Lenders, if the Administrative Agent or Lenders so
request, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.
fe.Entire Agreement. This Agreement, together with the Financing Agreements
executed in connection herewith, constitutes the entire agreement among the
parties with respect to the subject matter hereof, and supersedes all prior
written or oral understandings, discussions and agreements with respect thereto
(including, without limitation, any term sheet, proposal letter or commitment
letter).
ff.Participations and Assignments. Any Lender may at any time assign to one or
more Persons that extends secured commercial loans in its ordinary course of
business and has assets or capital of at least $100,000,000 (other than (i) a
natural person or (ii) any Defaulting Lender or its wholly-owned subsidiaries or
its other Affiliates) (any such Person, an “Assignee”) all or any portion of
such Lender’s Pro Rata Share of the Loans, with the prior written consent of
Administrative Agent, and, so long as no Event of Default has occurred and is
continuing, Borrower (all of which consents shall not be unreasonably withheld,
conditioned or delayed and shall not be required for an assignment by a Lender
to another Lender or an Affiliate of a Lender). Except as Administrative Agent
may otherwise agree (and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents in writing, which consent shall not be
unreasonably withheld, conditioned or delayed), any such assignment shall be in
a minimum aggregate amount equal to Five Hundred Thousand Dollars ($500,000) or,
if less, the remaining Loan held by the assigning Lender. Borrower and
Administrative Agent shall be
    -105-

--------------------------------------------------------------------------------



entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until Administrative Agent shall
have received and accepted an effective assignment agreement in substantially
the form of Exhibit C hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of Five
Thousand Dollars ($5,000). No assignment may be made to any Person if at the
time of such assignment Borrower would be obligated to pay any greater amount
under Sections 3.1 or 3.3 to the Assignee than Borrower is then obligated to pay
to the assigning Lender under such Sections (and if any assignment is made in
violation of the foregoing, Borrower will not be required to pay such greater
amounts). Any attempted assignment not made in accordance with this Section
12.15 shall be treated as the sale of a participation hereunder. Borrower shall
be deemed to have granted its consent to any assignment requiring its consent
hereunder unless Borrower has expressly objected to such assignment within three
(3) Business Days after notice thereof. Notwithstanding the foregoing, no
consent of Borrower or Administrative Agent shall be required for any assignment
to a Lender or an Affiliate of a Lender (provided that no assignment shall be
made to any Defaulting Lender or its wholly-owned subsidiaries or its other
Affiliates).
142.From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Administrative Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a
Revolving Credit Note in the principal amount of the Assignee’s Revolving Loan
Commitment (and, as applicable, a Revolving Credit Note in the principal amount
of the Revolving Loan Commitment retained by the assigning Lender). Each such
Revolving Credit Note shall be dated the effective date of such assignment. Upon
receipt by the assigning Lender of such Revolving Credit Note, the assigning
Lender shall return to Borrower any prior Revolving Credit Note held by it.
143.Notwithstanding anything to the contrary set forth herein, any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement and applicable promissory note to secure obligations
of such Lender, including any pledge or assignment to secure obligations to any
Federal Reserve Bank (including as collateral security pursuant to Regulation A
and any Operating Circular issued by such Federal Reserve Bank), and such
Loan(s) and promissory note(s) shall be fully transferable as provided therein,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
    -106-

--------------------------------------------------------------------------------



144.Subject to the last sentence in Section 13.9, any Lender may at any time
(without any required consent) sell to one or more Persons (other than (i) a
natural person or (ii) a Defaulting Lender or its wholly-owned subsidiaries or
its other Affiliates) participating interests in its respective Loan or other
interests hereunder (any such Person, a “Participant”). In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations under this Agreement shall remain unchanged for all purposes, (b)
Administrative Agent and Borrower shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (c) all amounts payable by Borrower shall be determined as if
such Lender had not sold such participation and shall be paid directly to such
Lender. No Participant shall have any direct or indirect voting rights under
this Agreement except with respect to any event described in Section 12.1
expressly requiring the unanimous vote of all Lenders or, as applicable, all
affected Lenders. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. Borrower agrees that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with Lenders, and Lenders
agree to share with each Participant, as provided in Section 2.13(d). Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1
or 3.3 as if it were a Lender (provided that on the date of the participation no
Participant shall be entitled to any greater compensation pursuant to Sections
3.1 or 3.3 than would have been paid to the participating Lender on such date if
no participation had been sold and that each Participant complies with Section
3.3 as if it were an Assignee).
145.Administrative Agent will maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of Lenders, the Pro Rata Share of each Lender and the
Loans of each Lender from time to time and whether such Lender is the original
Lender or the Assignee. No assignment shall be effective unless and until the
Assignment Agreement is accepted and registered in the Register. All records of
transfer of a Lender’s interest in the Register shall be conclusive, absent
manifest error, as to the ownership of the interests in such Loan.
Administrative Agent shall not incur any liability of any kind with respect to
any Lender with respect to the maintenance of the Register. Upon the reasonable
written request of Borrower, Administrative Agent will furnish a copy of the
Register to the Borrower Agent or Borrower (at the cost, if any, to Borrower).
fg.INDEMNIFICATION BY BORROWER. IN CONSIDERATION OF THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY ADMINISTRATIVE AGENT AND LENDERS AND THE AGREEMENT TO
EXTEND THE REVOLVING LOAN COMMITMENT PROVIDED HEREUNDER, EACH BORROWER HEREBY
JOINTLY AND SEVERALLY AGREES TO AND SHALL INDEMNIFY, DEFEND, PROTECT, EXONERATE
AND HOLD ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, PARENT ENTITIES,
    -107-

--------------------------------------------------------------------------------



AFFILIATES, SUCCESSORS, ASSIGNS, ATTORNEYS AND AGENTS OF ADMINISTRATIVE AGENT
AND EACH LENDER (EACH A “INDEMNIFIED PARTY”) FREE AND HARMLESS FROM AND AGAINST
ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, JUDGMENTS, CLAIMS, LOSSES,
LIABILITIES, DAMAGES, PENALTIES, COSTS, AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND COSTS (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), INCURRED BY THE INDEMNIFIED PARTIES OR ANY OF THEM AS A RESULT
OF, OR ARISING OUT OF, OR RELATING TO (a) ANY REFINANCING, TENDER OFFER, MERGER,
PURCHASE OF STOCK, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, (b) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY BORROWER, (c) ANY VIOLATION OF
ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY BORROWER OR THE OPERATIONS CONDUCTED THEREON, (d) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY BORROWER
OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY
DISPOSED OF HAZARDOUS SUBSTANCES, (e) THE USE, MAINTENANCE OR OPERATION OF THE
FACILITIES, OR ANY BREACH BY BORROWER OR ANY OF ITS AFFILIATES OF ANY ADMISSION
CONTRACT WITH A PATIENT OF A FACILITY, OR (f) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT BY
ANY OF THE INDEMNIFIED PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES
ARISING ON ACCOUNT OF THE APPLICABLE INDEMNIFIED PARTY’S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR ILLEGAL ACTIVITY AS DETERMINED BY A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION; PROVIDED, HOWEVER, THAT THE
INDEMNIFICATION IN THIS SECTION 12.16 SHALL NOT EXTEND TO DISPUTES SOLELY AND
ENTIRELY BETWEEN OR AMONG ADMINISTRATIVE AGENT, THE LENDERS OR THEIR RESPECTIVE
AFFILIATES NOT IN ANY WAY OR MANNER DIRECTLY OR INDIRECTLY CAUSED BY OR THE
FAULT OF ANY BORROWER OR ANY OF ITS RESPECTIVE AFFILIATES. IF AND TO THE EXTENT
THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH
BORROWER HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES THAT IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 12.16 SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE OTHER FINANCING
AGREEMENTS AND TERMINATION OF THIS AGREEMENT. Any liability, obligation, loss,
damage, penalty, cost or expense incurred by the Indemnified Parties shall be
paid to the Indemnified Parties on
    -108-

--------------------------------------------------------------------------------



demand, together with interest thereon at the Default Rate from the date
incurred by the Indemnified Parties until paid by Borrower, be added to the
Liabilities, and be secured by the Collateral. The provisions of and
undertakings and indemnifications set out in this Section 12.16 shall survive
the satisfaction and payment of the Liabilities of Borrower and the termination
of this Agreement. Borrower agrees that neither Administrative Agent nor any
Lender shall have liability to any Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by any Borrower in connection with, arising
out of, or in any way related to the transactions contemplated and the
relationship established by this Agreement and the other Financing Agreements,
or any act, omission or event occurring in connection herewith or therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence,
willful misconduct or illegal activity of the party from which recovery is
sought. NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS,
DEBTX, OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY INDEMNIFIED PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL,
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING AGREEMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).
Each Borrower acknowledges that it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Financing
Agreements to which it is a party.
fh.Representations and Warranties. Notwithstanding anything to the contrary
contained herein, (i) each representation or warranty contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement and the other Financing Agreements and the making
of the Loans and the repayment of the Liabilities hereunder, and (ii) each
representation and warranty contained in this Agreement and each other Financing
Agreement shall be remade on the date of each Loan made hereunder.
fi.Counterparts. This Agreement and any amendment or supplement hereto or any
waiver granted in connection herewith may be executed in any number of
counterparts and by the different parties on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.
fj.Limitation of Liability of Administrative Agent and Lenders. It is hereby
expressly agreed that:
146.Administrative Agent and Lenders may conclusively rely and shall be
protected in acting or refraining from acting upon any document, instrument,
certificate, instruction or signature believed to be genuine and may assume and
shall be protected in assuming that any Person purporting to give any notice or
instructions in connection with any transaction to which this Agreement relates
has been duly authorized to do so. Administrative
    -109-

--------------------------------------------------------------------------------



Agent and Lenders shall not be obligated to make any inquiry as to the
authority, capacity, existence or identity of any Person purporting to have
executed any such document or instrument or have made any such signature or
purporting to give any such notice or instructions;
147.Administrative Agent and Lenders shall not be liable for any acts,
omissions, errors of judgment or mistakes of fact or law, including, without
limitation, acts, omissions, errors or mistakes with respect to the Collateral,
except for those arising out of or in connection with Administrative Agent’s and
Lender’s gross negligence, willful misconduct or illegal activity. Without
limiting the generality of the foregoing, Administrative Agent and Lenders shall
be under no obligation to take any steps necessary to preserve rights in the
Collateral against any other parties, but may do so at its option, and all
expenses incurred in connection therewith shall be payable by Borrower; and
148.Administrative Agent and Lenders shall not be liable for any action taken in
good faith and believed to be authorized or within the rights or powers
conferred by this Agreement and the other Financing Agreements.
fk.Borrower Authorizing Accounting Firm. Borrower shall authorize its accounting
firm and/or service bureaus to provide Administrative Agent with such
information as is requested by Administrative Agent in accordance with this
Agreement. Borrower authorizes Administrative Agent to contact directly any such
accounting firm and/or service bureaus to obtain such information.
fl.Joint and Several Liability; Binding Obligations.
149.Borrower is defined collectively to include all Persons constituting the
Borrower; provided, however, that any references herein to “any Borrower”, “each
Borrower” or similar references, shall be construed as a reference to each
individual Person comprising the Borrower; provided, further, in case of any
question as to which particular Person is to be deemed a Borrower in any given
context for purposes of any term or provision contained in this Agreement, the
Lender shall make such determination. Each Person comprising Borrower shall be
jointly and severally liable for all of the liabilities and obligations of
Borrower under this Agreement, regardless of which of the Borrowers actually
receives the proceeds of the Loans or the benefit of any other extensions of
credit hereunder, or the manner in which the Borrowers, or the Administrative
Agent or Lenders accounts therefor in their respective books and records. In
addition, each entity comprising Borrower hereby acknowledges and agrees that
all of the representations, warranties, covenants, obligations, conditions,
agreements and other terms contained in this Agreement shall be applicable to
and shall be binding upon and measured and enforceable individually against each
Person comprising Borrower as well as all such Persons when taken together. By
way of illustration, but without limiting the generality of the foregoing, the
terms of Article XI of this Agreement are to be applied to each individual
Person comprising the Borrower (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Article XI of
this Agreement as to any Person comprising the Borrower shall constitute an
Event of Default even if such event has not occurred as to any other Persons
comprising the Borrower or as to all such Persons taken as a whole (except as
otherwise expressly provided therein by, for example, the use of the term
“Material Adverse Effect”).
    -110-

--------------------------------------------------------------------------------



150.Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including, without limitation, their
ability to receive the credit facilities hereunder and other Financing
Agreements which would not have been available to an individual Borrower acting
alone. Each Borrower has determined that it is in its best interest to procure
the Loans with the credit support of the other Borrowers as contemplated by this
Agreement and the other Financing Agreements as well as permit the cross-default
with the Affiliate Term Loan Liabilities, Affiliate Term Loan Agreement,
Affiliate Term Loan Financing Agreements, Affiliate Revolving Loan Liabilities,
Affiliate Revolving Loan Agreement and Affiliate Revolving Loan Financing
Agreements as contemplated hereunder.
151.The Administrative Agent and the Lenders have advised the Borrowers that the
Administrative Agent and the Lenders are unwilling to enter into this Agreement
and the other Financing Agreements and make available the Loans extended hereby
or thereby to any Borrower unless each Borrower agrees, among other things, to
be jointly and severally liable for the due and proper payment of the
Liabilities of each other Borrower under this Agreement and other Financing
Agreements. Each Borrower has determined that it is in its best interest and in
pursuit of its purposes that it so induce the Lenders to extend credit pursuant
to this Agreement and the other documents executed in connection herewith (i)
because of the desirability to each Borrower of the Loans and the interest rates
and the modes of borrowing available hereunder, (ii) because each Borrower may
engage in transactions jointly with other Borrowers and (iii) because each
Borrower may require, from time to time, access to funds under this Agreement
for the purposes herein set forth. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the Loans would not be made available
on the terms herein in the absence of the collective credit of all of the
Persons constituting the Borrower, the joint and several liability of all such
Persons, and the cross-collateralization of the collateral of all such Persons
hereunder and under the other Financing Agreements. Accordingly, each Borrower,
individually acknowledges that the benefit to each of the Persons comprising the
Borrower as a whole constitutes reasonably equivalent value, regardless of the
amount of the Loans actually borrowed by, advanced to, or the amount of
collateral provided by, any individual Borrower.
152.Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement and the other Financing Agreements
(including, without limitation, the inter-Borrower arrangement set forth in this
Section) will have, assets having a fair saleable value in excess of the amount
required to pay its probable liability on its existing debts as they fall due
for payment and that the sum of its debts is not and will not then be greater
than all of its property at a fair valuation, that such Borrower has, and will
have, access to adequate capital for the conduct of its business and the ability
to pay its debts from time to time incurred in connection therewith as such
debts mature and that the value of the benefits to be derived by such Borrower
from the access to funds under this Agreement (including, without limitation,
the inter-Borrower arrangement set forth in this Section) is reasonably
equivalent to the obligations undertaken pursuant hereto.
153.The Borrower Agent (on behalf of each Borrower) shall maintain records
specifying (a) all Liabilities incurred by each Borrower, (b) the date of such
incurrence, (c) the
    -111-

--------------------------------------------------------------------------------



date and amount of any payments made in respect of such Liabilities and (d) all
inter-Borrower obligations pursuant to this Section. The Borrower Agent shall
make copies of such records available to the Administrative Agent, upon request.
154.To the extent that applicable Law otherwise would render the full amount of
the joint and several obligations of any Borrower hereunder and under the other
Financing Agreements invalid or unenforceable, such Borrower’s obligations
hereunder and under the other Financing Agreements shall be limited to the
maximum amount which does not result in such invalidity or unenforceability,
provided, however, that each Borrower’s obligations hereunder and under the
other Financing Agreements shall be presumptively valid and enforceable to their
fullest extent in accordance with the terms hereof or thereof, as if this
Section were not a part of this Agreement.
155.To the extent that any Borrower shall make a payment under this Section of
all or any of the Liabilities (other than any Loan made to that Borrower for
which it is primarily liable) (a “Joint Liability Payment”) which, taking into
account all other Joint Liability Payments then previously or concurrently made
by any other Borrower, exceeds the amount which such Borrower would otherwise
have paid if each Borrower had paid the aggregate Liabilities satisfied by such
Joint Liability Payments in the same proportion that such Borrower’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Joint
Liability Payments) bore to the aggregate Allocable Amounts of each of the
Borrowers as determined immediately prior to the making of such Joint Liability
Payments, then, following indefeasible payment in full in cash of the
Liabilities and termination of the Loans, such Borrower shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Joint Liability
Payments. As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim which could then be
recovered from such Borrower under this Section without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
156.The term “Borrower” as used herein shall mean either one or more particular
Borrowers or all of the Borrowers collectively as the Administrative Agent shall
determine in its sole and absolute good faith discretion.
157.[Intentionally Omitted.]
158.[Intentionally Omitted.]
159.Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Liabilities from any obligor or other action to
enforce the same; (ii) the waiver or consent by Administrative Agent with
respect to any provision of any instrument evidencing the Liabilities, or any
part thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Administrative Agent or any Lender; (iii) failure by
Administrative
    -112-

--------------------------------------------------------------------------------



Agent to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Liabilities; (iv) the
institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Administrative Agent’s election in any
such proceeding of the application of Section 1111(b)(2) of the Bankruptcy Code;
(v) any borrowing or grant of a security interest by a Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of Bankruptcy Code, of all or any portion of
Administrative Agent’s claim(s) for repayment of any of the Liabilities; or
(vii) any other circumstance other than payment in full of the Liabilities which
might otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.
160.Until Payment in Full, no payment made by or for the account of a Borrower
including, without limitation, (i) a payment made by such Borrower on behalf of
the liabilities of any other Borrower or (ii) a payment made by any other Person
under any guaranty, shall entitle such Borrower, by subrogation or otherwise, to
any payment from any other Borrower or from or out of any other Borrower’s
property and such Borrower shall not exercise any right or remedy against any
other Borrower or any property of any other Borrower by reason of any
performance of such Borrower of its joint and several obligations hereunder.
161.Any notice given by one Borrower hereunder shall constitute and be deemed to
be notice given by all Borrowers, jointly and severally. Notice given by
Administrative Agent to any one Borrower hereunder or pursuant to any Financing
Agreements in accordance with the terms hereof or thereof shall constitute
notice to each and every Borrower. The knowledge of one Borrower shall be
imputed to all Borrowers and any consent by one Borrower shall constitute the
consent of and shall bind all Borrowers.
162.This Section is intended only to define the relative rights of Borrower and
nothing set forth in this Section is intended to or shall impair the obligations
of Borrower, jointly and severally, to pay any amounts as and when the same
shall become due and payable in accordance with the terms of this Agreement or
any other Financing Agreements. Nothing contained in this Section shall limit
the liability of any Borrower to pay the Loans made directly or indirectly to
that Borrower and accrued interest, fees and expenses with respect thereto for
which such Borrower shall be primarily liable.
163.The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing. The rights of any indemnifying
Borrower against the other Borrowers under this Section shall be exercisable
upon the full and indefeasible payment of the Liabilities and the termination of
the Loans.
fm.Confidentiality; Press Releases. Borrower shall not disclose the contents of
this Agreement and the other Financing Agreements to any third party (including,
without limitation, any financial institution or intermediary), unless required
by applicable Laws or by any subpoena, judicial order or similar legal process,
without Administrative Agent’s prior written consent, other than to Borrower’s
officers, lawyers and other professional advisors on a need-to-know basis,
Omega, the Hospital District and in connection with any filings required to be
made under any applicable federal or state securities laws or regulations
(“Securities Laws”).
    -113-

--------------------------------------------------------------------------------



Borrower agrees to inform all such Persons who receive information concerning
this Agreement that such information is confidential and may not be disclosed to
any other Person, except as required by applicable Laws, including Securities
Laws, or by any subpoena, judicial order or similar legal process. No party
hereto shall, and no party hereto shall permit its Affiliates to, at any time
issue any press release or other public disclosure using the name of any
Borrower, Lender, Administrative Agent or any of their respective Affiliates or
referring to this Agreement or the other Financing Agreements without at least
two (2) Business Days prior written notice to Borrower, Administrative Agent and
the applicable Lender and, except for press releases or other public disclosures
required under applicable Securities Laws, without the prior written consent of
Borrower, Administrative Agent and the applicable Lender, which consent shall
not unreasonably be withheld, conditioned or delayed. Upon Borrower’s prior
written consent, which consent shall not unreasonably be withheld, conditioned
or delayed, each Lender and Administrative Agent may publish or disseminate a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement. Nothing contained in this Agreement is intended
to permit or authorize Borrower to make any contract on behalf of Administrative
Agent or any Lender. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to each of its and its Affiliates’ respective
directors, officers, managers, employees and agents, including, without
limitation, accountants, legal counsel and other professional advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable Laws or regulations or by
any subpoena, judicial order or similar legal process or bank regulatory
process, (d) to any other party to this Agreement or any other Financing
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any Financing Agreement or any suit, action or proceedings relating to
this Agreement or any Financing Agreement or the enforcement of rights hereunder
or thereunder, or (f) subject to an agreement containing provisions
substantially the same as those of this Section 12.22, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement.
For the purpose of this Section 12.22, “Information” means all information
received from the Borrower or any other Credit Party relating to the Borrower or
any other Credit Party and their businesses, other than any information (i) that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower or any Credit Party, (ii) that is
publicly disclosed by the Borrower or any Credit Party in connection with public
filings with the Securities and Exchange Commission, (iii) without limitation of
subsection (i) immediately above, that was in the possession of the
Administrative Agent or Lender prior to its disclosure by the Borrower or any
Credit Party pursuant hereto provided that the source of such information was
not known by the Administrative Agent or Lender to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Borrower or any Credit Party with respect to such
information, (iv) is or becomes generally available to the public by acts other
than those of the Administrative Agent or any Lender or their respective
Affiliates, officers, directors, managers, employees or agents in breach of the
terms hereof, (v) that has been or is received by the Administrative Agent or
any
    -114-

--------------------------------------------------------------------------------



Lender from a third party who is not known by Administrative Agent or any
Lender, as applicable, to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to the Borrower or
any Credit Party with respect to such information, or (vi) has been or is
developed independently without use of or reference to Confidential Information.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.22 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Without limiting anything to the contrary contained in
this Agreement, each of the obligations contained in this Section 12.22 are
several (and not joint and several) and Administrative Agent shall not be liable
or responsible in any way for any breach of this Section 12.22 by any Lender or
any other Person.
fn.Fax Signatures. A signature hereto sent or delivered by facsimile or other
electronic transmission shall be as legally binding and enforceable as a signed
original for all purposes.
fo.Release. For and in consideration of any Loan and each advance or other
financial accommodation hereunder, each Borrower, voluntarily, knowingly,
unconditionally, and irrevocably, with specific and express intent, for and on
behalf of itself and its agents, attorneys, heirs, successors, and assigns
(collectively the “Releasing Parties”) does hereby fully and completely release,
acquit and forever discharge the Administrative Agent and each Lender, and each
of their respective successors, assigns, heirs, affiliates, subsidiaries, parent
companies, principals, directors, officers, employees, shareholders and agents
(hereinafter called the “Lender Parties”), and any other person, firm, business,
corporation, insurer, or association which may be responsible or liable for the
acts or omissions of the Lender Parties, or who may be liable for the injury or
damage resulting therefrom (collectively the “Released Parties”), of and from
any and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, costs, expenses, fees (including, without limitation,
reasonable attorneys’ fees) and demands of any kind whatsoever, at law or in
equity, whether matured or unmatured, liquidated or unliquidated, vested or
contingent, choate or inchoate, known or unknown that the Releasing Parties (or
any of them) have or may have, against the Released Parties or any of them
(whether directly or indirectly) relating to events occurring on or before the
date of this Agreement, other than any claim as to which a final determination
is made in a judicial proceeding (in which the Administrative Agent and Lenders
or any of the Released Parties have had an opportunity to be heard) which
determination includes a specific finding that one of the Released Parties acted
in a grossly negligent manner, illegal manner or with actual willful misconduct.
Each Borrower acknowledges that the foregoing release is a material inducement
to Administrative Agent’s and each Lender’s decision to extend to Borrower the
financial accommodations hereunder and has been relied upon by the Lenders in
agreeing to make the Loans and in making each advance of Loan proceeds
hereunder. Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. To the furthest extent permitted by law, Borrower hereby knowingly,
voluntarily, intentionally and expressly waives and relinquishes any
    -115-

--------------------------------------------------------------------------------



and all rights and benefits that it respectively may have as against any of the
Lender Parties or any other Released Parties under any law, rule or regulation
of any jurisdiction that would or could have the effect of limiting the extent
to which a general release extends to claims which any of the Releasing Parties
does not know or suspect to exist as of the date hereof.
fp.Time; Inconsistency. Time is of the essence in Borrower’s performance under
this Agreement and all other Financing Agreements. Notwithstanding anything to
the contrary contained in any Financing Agreement, if and to the extent any
terms or provisions contained in any Financing Agreement are inconsistent or
conflict with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control and govern.
fq.Relationship. The relationship between, on the one hand, the Administrative
Agent and Lenders, and the Borrower, on the other hand, shall be that of
creditor-debtor only. No term in this Agreement or in the other Financing
Agreements and no course of dealing between the parties shall be deemed to
create any relationship of agency, partnership or joint venture or any fiduciary
duty by the Administrative Agent and Lenders to Borrower or any other party.
fr.Borrower Agent. Each Borrower hereby irrevocably appoints Borrower Agent as
the borrowing agent and attorney-in-fact for all Borrowers which appointment
shall remain in full force and effect unless and until Administrative Agent
shall have received prior written notice signed by each Borrower that such
appointment has been revoked and that another Borrower has been appointed
Borrower Agent. Each Borrower hereby irrevocably appoints and authorizes the
Borrower Agent (i) to provide Administrative Agent with all notices with respect
to Loans obtained for the benefit of Borrower and all other notices and
instructions under this Agreement, (ii) for all purposes of delivery or receipt
of communications, preparation and delivery of financial reports, receipt and
payment of Liabilities, requests for waivers, amendments or other accommodations
and/or actions under this Agreement, and to duly execute and deliver on behalf
of Borrower any and all instruments, amendments, modifications, reaffirmations,
agreements, certificates and documents made to, in favor of or with
Administrative Agent and Lenders in connection with this Agreement or the
Financing Agreements, and (iii) to take such other action as Borrower Agent
deems appropriate on its behalf to obtain Loans and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. Each Borrower agrees that any notice, election, communication,
representation, instrument, amendment, modification, reaffirmation, certificate,
document, agreement or undertaking made on its behalf by Borrower Agent shall be
legally binding upon and enforceable against each such Borrower. It is
understood that the handling of the Loan Account and Collateral of Borrowers in
a combined fashion, as more fully set forth in this Agreement, is done solely as
an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and Administrative Agent and Lenders shall not incur liability to any
Borrower as a result hereof. Each Borrower expects to derive benefit, directly
or indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Administrative Agent and Lenders to do so, and in consideration thereof, but
without
    -116-

--------------------------------------------------------------------------------



limiting any other provision contained in this Agreement, each Borrower hereby
jointly and severally agrees to indemnify Administrative Agent and each Lender
and hold Administrative Agent and Lenders harmless against any and all
liability, expense, loss or claim of damage or injury, made against
Administrative Agent or any Lender by any Borrower or by any third party or
Person whosoever, arising from or incurred by reason of (a) the handling of the
Loan Account and Collateral as herein provided, (b) the Administrative Agent’s
relying on any instructions of the Borrower Agent, or (c) any other action taken
by the Administrative Agent hereunder or under the other Financing Agreements,
except that Borrowers will have no liability to the Administrative Agent under
this Section with respect to any liability that has been finally determined by a
court of competent jurisdiction in a non-appealable proceeding to have resulted
solely from the gross negligence, willful misconduct, or illegal activity of
Administrative Agent.
fs.Acting Through Agents. In exercising any rights under the Financing
Agreements or taking any actions provided for therein, the Administrative Agent
may act through its employees, agents or independent contractors as authorized
by the Administrative Agent.
ft.Additional Provisions.
164.Consents. Each Borrower, as joint and several primary obligor of the
Liabilities directly incurred by any other Borrower, authorizes Administrative
Agent, without giving notice to such Borrower or to any other Borrower (to the
extent permitted hereunder) or obtaining such Borrower’s consent or any other
Borrower’s consent (to the extent permitted hereunder) and without affecting the
liability of such Borrower for the Liabilities directly incurred by the other
Borrower, from time to time to:
(1)compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Liabilities; grant other indulgences to any Borrower in
respect thereof; or modify in any manner any documents relating to the
Liabilities;
(2)declare all Liabilities due and payable upon the occurrence and during the
continuance of an Event of Default;
(3)take and hold security for the performance of the Liabilities of any Borrower
and exchange, enforce, waive and release any such security;
(4)apply and reapply such security and direct the order or manner of sale
thereof as Administrative Agent, in its sole discretion, may determine;
(5)release, surrender or exchange any deposits or other property securing the
Liabilities or on which Administrative Agent at any time may have a Lien;
release, substitute or add any one or more endorsers or guarantors of the
Liabilities of any other Borrower or such Borrower; or compromise, settle,
renew, extend the time for payment, discharge the performance of, decline to
enforce, or release all or any obligations of any such endorser or guarantor or
other Person who is now or may hereafter be liable on any Liabilities or
release, surrender or exchange any deposits or other property of any such
Person;
    -117-

--------------------------------------------------------------------------------



(6)apply payments received by Administrative Agent from any Borrower to any
Liabilities, in such order as Administrative Agent shall determine, in its sole
discretion, subject to Section 12.8; and
(7)assign this Agreement in whole or in part.
165.Waivers. Each Borrower, as a primary, joint and several obligor with respect
to the Liabilities directly incurred by any other Borrower, hereby waives:
(8)any defense based upon any legal disability or other defense of any other
Borrower, or by reason of the cessation or limitation of the liability of any
other Borrower from any cause (other than full payment of all Liabilities),
including, but not limited to, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction, and usury;
(9)any defense based upon any legal disability or other defense of any other
guarantor or other Person;
(10)any defense based upon any lack of authority of the officers, directors,
members, managers, partners or agents acting or purporting to act on behalf of
any other Borrower or any principal of any other Borrower or any defect in the
formation of any other Borrower or any principal of any other Borrower;
(11)any defense based upon the application by any other Borrower of the proceeds
of the Loans for purposes other than the purposes represented by such other
Borrower to Administrative Agent or intended or understood by Administrative
Agent or such Borrower;
(12)any defense based on such Borrower’s rights, under statute or otherwise, to
require Administrative Agent to sue any other Borrower or otherwise to exhaust
its rights and remedies against any other Borrower or any other Person or
against any collateral before seeking to enforce its right to require such
Borrower to satisfy the Liabilities of any other Borrower;
(13)any defense based on Administrative Agent’s failure at any time to require
strict performance by any Borrower of any provision of the Financing Agreements.
Such Borrower agrees that no such failure shall waive, alter or diminish any
right of Administrative Agent thereafter to demand strict compliance and
performance therewith. Nothing contained herein shall prevent Administrative
Agent from foreclosing on any Lien, or exercising any rights available to
Administrative Agent thereunder, and the exercise of any such rights shall not
constitute a legal or equitable discharge of such Borrower;
(14)[intentionally omitted];
    -118-

--------------------------------------------------------------------------------



(15)any defense based upon Administrative Agent’s election of any remedy against
such Borrower or any other Borrower or any of them; any defense based on the
order in which Administrative Agent enforces its remedies;
(16)any defense based on (A) Administrative Agent’s surrender, release,
exchange, substitution, dealing with or taking any additional collateral, (B)
Administrative Agent’s abstaining from taking advantage of or realizing upon any
Lien or other guaranty, and (C) any impairment of collateral securing the
Liabilities, including, but not limited to, Administrative Agent’s failure to
perfect or maintain a Lien in such collateral;
(17)any defense based upon Administrative Agent’s failure to disclose to such
Borrower any information concerning any other Borrower’s financial condition or
any other circumstances bearing on any other Borrower’s ability to pay the
Liabilities;
(18)any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
(19)any defense based upon Administrative Agent’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any successor statute;
(20)any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;
(21)[intentionally omitted];
(22)except as otherwise expressly set forth herein: notice of acceptance hereof;
notice of the existence, creation or acquisition of any Liability; notice of any
Event of Default; notice of the amount of the Liabilities outstanding from time
to time; notice of any other fact which might increase such Borrower’s risk;
diligence; presentment; demand of payment; protest; filing of claims with a
court in the event of any other Borrower’s receivership or bankruptcy and all
other notices and demands to which such Borrower might otherwise be entitled
(and agrees the same shall not have to be made on the other Borrower as a
condition precedent to such Borrower’s obligations hereunder);
(23)[intentionally omitted];
(24)any defense based on application of fraudulent conveyance or transfer law or
shareholder distribution law to any of the Liabilities or the security therefor;
(25)any defense based on Administrative Agent’s failure to seek relief from stay
or adequate protection in any other Borrower’s bankruptcy proceeding or any
other act or omission by Administrative Agent which impairs such Borrower’s
prospective subrogation rights;
    -119-

--------------------------------------------------------------------------------



(26)any defense based on legal prohibition of Administrative Agent’s
acceleration of the maturity of the Liabilities during the occurrence of an
Event of Default or any other legal prohibition on enforcement of any other
right or remedy of Administrative Agent with respect to the Liabilities and the
security therefor;
(27)any defense available to a surety under applicable Law; and
(28)the benefit of any statute of limitations affecting the liability of such
Borrower hereunder or the enforcement hereof.
Each Borrower further agrees that its obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to any other Borrower pursuant to any statute presently in
force or hereafter enacted.
166.Additional Waivers. Each Borrower authorizes Administrative Agent to
exercise, in its sole discretion, any right, remedy or combination thereof which
may then be available to Administrative Agent, since it is such Borrower’s
intent that the Liabilities be absolute, independent and unconditional
obligations of such Borrower under all circumstances. Notwithstanding any
foreclosure of any Lien with respect to any or all of any property securing the
Liabilities, whether by the exercise of the power of sale contained therein, by
an action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, each Borrower shall remain bound under such Borrower’s guaranty of
the Liabilities directly incurred by any other Borrower.
167.Primary Obligations. This Agreement is a primary and original obligation of
each of the Borrowers and each of the Borrowers shall be liable for all existing
and future Liabilities of any other Borrower as fully as if such Liabilities
were directly incurred by such Borrower.
fu.Nonliability of Administrative Agent and Lenders. The relationship between
the Borrowers on the one hand and the Administrative Agent and Lenders on the
other hand shall be solely that of borrower and lender. The Administrative Agent
and Lenders do not have any fiduciary relationship with or duty to any Credit
Party arising out of or in connection with this Agreement or any of the other
Financing Agreements, and the relationship between the Credit Parties, on the
one hand, and the Administrative Agent and Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. The
Administrative Agent does not undertake any responsibility to any Credit Party
to review or inform any Credit Party of any matter in connection with any phase
of any Credit Party’s business or operations. The Borrower Agent agrees, on
behalf of itself and each other Borrower, that the Administrative Agent and
Lenders shall have no liability to any Credit Party (whether sounding in tort,
contract or otherwise) for losses suffered by any Credit Party in connection
with, arising out of, or in any way related to the transactions contemplated and
the relationship established by the Financing Agreements, or any act, omission
or event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence, willful misconduct or illegal activity of
the party from which recovery is sought. NO LENDER OR ADMINISTRATIVE AGENT SHALL
BE
    -120-

--------------------------------------------------------------------------------



LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS, DEBTX OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER OR
ADMINISTRATIVE AGENT HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER AGENT
ON BEHALF OF ITSELF AND EACH OTHER CREDIT PARTY, HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
AGREEMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE). Each Borrower and the Borrower Agent
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Financing Agreements to which it is
a party. No joint venture is created hereby or by the other Financing Agreements
or otherwise exists by virtue of the transactions contemplated hereby by the
Administrative Agent and Lenders or among the Credit Parties and the
Administrative Agent and Lenders.
fv.Amendment and Restatement. On the date hereof (the “Restatement Date”), the
Original Revolving Loan Agreement shall be amended, restated and superseded by
this Agreement. The parties hereto acknowledge and agree that (a) this
Agreement, the Revolving Credit Notes delivered pursuant to this Agreement (the
“Restated Notes”) and the other Financing Agreements executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Liabilities” (as defined in the Original Revolving Loan
Agreement) under the Original Revolving Loan Agreement as in effect prior to the
Restatement Date; (b) such “Liabilities” are in all respects continuing with
only the terms thereof being amended and modified as provided in this Agreement;
(c) the Liens granted in the Collateral pursuant to the Financing Agreements
securing payment of such “Liabilities” are in all respects continuing and in
full force and effect and secure the payment of the Liabilities (as defined in
this Agreement) and are hereby fully ratified and affirmed; and (d) upon the
effectiveness of this Agreement all loans outstanding under the Original
Revolving Loan Agreement immediately before the effectiveness of this Agreement
will be part of the Loans hereunder on the terms and conditions set forth in
this Agreement. Without limitation on the foregoing, each of the Borrowers
hereby fully and unconditionally ratifies and affirms all of the Financing
Agreements, as amended, and agrees that all security interests granted to CIBC
or the Administrative Agent in the Collateral thereunder shall from and after
the date hereof secure all Liabilities hereunder but in favor of the
Administrative Agent for the ratable benefit of the Lenders and the
Administrative Agent. Notwithstanding the modifications effected by this
Agreement of the representations, warranties and covenants of the Borrowers
contained in the Original Revolving Loan Agreement, each of the Borrowers
acknowledges and agrees that any choses in action or other rights created in
favor of CIBC or the Administrative Agent and its successors and assigns arising
out of the representations and warranties of the Borrowers contained in or
delivered (including representations and warranties delivered in connection with
the making of the loans or other extensions of credit thereunder) in connection
with the Original Loan Agreement, shall survive the execution and delivery of
this Agreement but in favor of the Lenders and the Administrative Agent;
provided, however, that it is understood and agreed that
    -121-

--------------------------------------------------------------------------------



the Borrowers’ monetary obligations under the Original Revolving Loan Agreement
in respect of the loans and letters of credit thereunder are evidenced by this
Agreement. All indemnification obligations of the Borrowers pursuant to the
Original Revolving Loan Agreement shall survive the amendment and restatement of
the Original Revolving Loan Agreement pursuant to this Agreement. On and after
the Restatement Date, (a) each reference in the Financing Agreements to the
“Loan Agreement”, “Loan and Security Agreement”, “thereunder”, “thereof” or
similar words referring to the Loan Agreement shall mean and be a reference to
this Agreement and (b) each reference in the Financing Agreements to a “Note” or
“Revolving Credit Note” shall mean and be a Revolving Credit Note as defined in
this Agreement.
•AGENCY.
Administrative Agent, Lenders and Borrower agree that, except for the rights
expressly granted to Borrower under Section 13.9 and Section 13.16 and
Borrower’s obligations pursuant to Section 13.13(a)(i)(B) and Section 13.15,
Borrower shall not be a party to the agreements contained in this Section 13,
and shall have no obligations under this Section 13. Without limitation of the
foregoing, Administrative Agent, Lenders and Borrower agree that in no event
shall Borrower be required to seek comment from, deliver notices to or otherwise
deal with any Lender other than Administrative Agent (except as otherwise
specifically stated in this Agreement), nor shall Borrower be required to make
an independent investigation of whether Administrative Agent has obtained any
consents from the Lenders or as may be required (it being agreed that all
communications from Administrative Agent may conclusively be deemed to be
authorized by Lenders in accordance with this Section 13). Borrower shall not
have any benefits or rights as a third party beneficiary of any term or
condition contained in this Section 13.
fw.Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 13.9) appoints, designates and authorizes Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Financing Agreement and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Financing
Agreement, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Financing Agreement, Administrative Agent shall not
have any duty or responsibility except those expressly set forth herein, nor
shall Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Financing Agreement or otherwise exist against
Administrative Agent. The duties of Administrative Agent shall be mechanical and
administrative in nature. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Financing Agreements
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
fx.Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Financing Agreement by or through agents,
employees or attorneys-
    -122-

--------------------------------------------------------------------------------



in-fact and shall be entitled to advice of legal counsel, independent public
accountants, and other consultants or experts concerning all matters pertaining
to such duties. Administrative Agent shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
fy.Exculpation of Administrative Agent. None of Administrative Agent nor any of
its directors, officers, employees, Affiliates or agents shall (a) be liable to
any Lender or any other Person for any action taken or omitted to be taken by
any of them under or in connection with this Agreement or any other Financing
Agreement or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence or willful misconduct in connection with
its duties expressly set forth herein as determined by a final, nonappealable
judgment by a court of competent jurisdiction), or (b) be responsible in any
manner to any Lender or participant for any recital, statement, representation
or warranty made by Borrower or any Affiliate, or any officer thereof, contained
in this Agreement or in any other Financing Agreement, or in any certificate,
report, statement or other document referred to or provided for in, or received
by Administrative Agent under or in connection with, this Agreement or any other
Financing Agreement, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Financing Agreement (or the
creation, perfection or priority of any Lien or security interest therein), or
for any failure of Borrower or any other party to any Financing Agreement to
perform its obligations and Liabilities hereunder or thereunder, or be
responsible for or have any duty to ascertain or verify the satisfaction of any
conditions specified in this Agreement or any other Financing Agreement, except
receipt of items required to be delivered to Administrative Agent.
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Financing
Agreement, or to inspect the properties, books or records of Borrower or its
Affiliates.
fz.Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, electronic
mail message, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including legal
counsel to Borrower), independent accountants and other experts selected by
Administrative Agent. Administrative Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Financing
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders or such other number or percentage of Lenders as shall be
required elsewhere in this Agreement as it deems appropriate and, if it so
requests, confirmation from Lenders of their obligation to indemnify
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Agreement in
accordance with a request or consent of the Required Lenders or such other
number or percentage of Lenders as shall be required elsewhere in this Agreement
and such request and any action taken or failure to act pursuant thereto shall
be binding upon each Lender. For purposes of determining compliance with the
    -123-

--------------------------------------------------------------------------------



conditions specified in Section 5.2, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Administrative
Agent shall have received written notice from such Lender prior to the Closing
Date specifying its objection thereto.
ga.Notice of Default. Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of the Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Section 11.2;
provided that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of Lenders.
gb.Credit Decision. Each Lender acknowledges that Administrative Agent has not
made any representation or warranty to it, and that no act by Administrative
Agent hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of Borrower, shall be deemed to constitute any
representation or warranty by Administrative Agent to any Lender as to any
matter, including whether Administrative Agent has disclosed material
information in its possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Agreements, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly herein required to be furnished to Lenders by Administrative Agent,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of
Borrower which may come into the possession of Administrative Agent.
gc.Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify, defend and hold harmless upon demand
Administrative Agent and its directors, officers, employees, Affiliates and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to
    -124-

--------------------------------------------------------------------------------



do so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities, provided that no Lender shall be liable for any payment
to any such Person of any portion of the Indemnified Liabilities to the extent
determined by a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence
or willful misconduct. No action taken in accordance with the directions of
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including, without limitation,
reasonable attorneys’ fees and costs) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Financing Agreement, or any
document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. If any indemnity furnished to Administrative Agent for any purpose
shall, in the reasonable, good faith opinion of Administrative Agent, be
insufficient or become impaired, Administrative Agent may call for additional
reasonable indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional reasonable
indemnity is furnished. The undertaking in this Section shall survive repayment
of the Loans and other Liabilities, cancellation of any promissory notes, any
foreclosure under, or modification, release or discharge of, any or all of the
Financing Agreements, termination of this Agreement and the resignation or
replacement of Administrative Agent.
gd.Administrative Agent in Individual Capacity. CIBC and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrower and its
Affiliates as though CIBC were not Administrative Agent hereunder and without
notice to or consent of any Lender. Each Lender acknowledges that, pursuant to
such activities, CIBC or its Affiliates may receive information regarding
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of Borrower or such Affiliates) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them. With respect to its Loans, CIBC and its Affiliates
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though CIBC were not Administrative Agent, and the
terms “Lender” and “Lenders” include CIBC and its Affiliates, to the extent
applicable, in their individual capacities.
ge.Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon at least thirty (30) days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, Required Lenders shall, with
(so long as no Default or Event of Default exists) the consent of Borrower
(which shall not be unreasonably withheld, conditioned or delayed), appoint from
among Lenders a successor agent for Lenders. Notwithstanding the immediately
foregoing sentence, if no successor agent is appointed prior to the effective
date of the resignation of Administrative Agent, Administrative Agent may
appoint, after consulting with Lenders and Borrower, a successor agent from
among Lenders. Upon the acceptance of its
    -125-

--------------------------------------------------------------------------------



appointment as successor agent hereunder, such successor agent shall succeed to
and become vested with all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13 and Sections 12.2 and 12.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and Lenders shall perform all of the duties of Administrative Agent hereunder
until such time, if any, as Required Lenders appoint a successor agent as
provided for above. The fees payable by Borrower to a successor agent in its
capacity as such agent shall be the same as those payable to its predecessor
unless otherwise agreed in writing between Borrower and such successor.
gf.Collateral Matters; Restriction on Lenders; Etc. Each Lender authorizes and
directs Administrative Agent to enter into the other Financing Agreements for
the benefit of Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by Required Lenders in accordance with the
provisions of this Agreement or the other Financing Agreements, and the exercise
by the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Administrative Agent is hereby authorized on behalf of
all Lenders, without the necessity of any notice to or further consent from any
Lender, to take any action with respect to any Collateral and any of the other
collateral pursuant to Financing Agreements that may be necessary to perfect and
maintain perfected the Liens upon the Collateral and the other collateral
pursuant to the other Financing Agreements. Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by Administrative Agent under this Agreement and any
other Financing Agreement (i) upon Payment in Full; (ii) constituting property
sold or to be sold or disposed of, financed or refinanced, as part of or in
connection with any sale, disposition, financing or refinancing which is
expressly permitted by this Agreement at any time; or (iii) subject to Section
12.1, if approved, authorized or ratified in writing by Required Lenders; or (b)
to subordinate its interest in any Collateral to any holder of a Lien on such
Collateral which is expressly permitted by this Agreement at any time. Upon
request by Administrative Agent at any time, Lenders will promptly confirm in
writing Administrative Agent’s authority to release, or subordinate its interest
in, particular types or items of Collateral pursuant to this Section 13.10.
Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
and Collateral which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Lender (other than Administrative Agent) obtain possession or control of any
such assets or Collateral, such Lender shall promptly notify Administrative
Agent thereof in writing, and, promptly upon Administrative Agent’s written
request therefor, shall deliver such assets or Collateral to Administrative
Agent or in accordance with Administrative Agent’s instructions or transfer
control to Administrative Agent in accordance with Administrative Agent’s
instructions. Each Lender agrees that, except as otherwise expressly provided
herein, it
    -126-

--------------------------------------------------------------------------------



will not have any right individually to enforce or seek to enforce this
Agreement or any Financing Agreement or to realize upon any Collateral for the
Liabilities unless instructed in writing to do so by Administrative Agent, it
being understood and agreed that such rights and remedies may be exercised only
by Administrative Agent. Each Lender agrees that it shall not, without the
express written consent of Administrative Agent, and shall, upon the written
request of Administrative Agent (to the extent it is lawfully entitled to do
so), set off against the Liabilities, any amounts owing by such Lender to a
Credit Party or any deposit accounts of any Credit Party now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Administrative Agent,
take or cause to be taken, any action, including the commencement of any legal
or equitable proceedings to foreclose any loan or otherwise enforce any security
interest in any of the Collateral or to enforce all or any part of this
Agreement or the other Financing Agreements. All enforcement actions under this
Agreement and the other Financing Agreements against the Credit Parties or any
third party with respect to the Liabilities or the Collateral may only be taken
by Administrative Agent (at the direction of the Required Lenders or as
otherwise permitted in this Agreement) or by its agents at the direction of
Administrative Agent.
gg.Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower,
Administrative Agent (irrespective of whether the principal of the Loans shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
168.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Liabilities that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
attorneys and all other amounts due Lenders and Administrative Agent under this
Agreement) allowed in such judicial proceedings; and
169.to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and attorneys, and any other amounts due Administrative Agent under
this Agreement.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement,
    -127-

--------------------------------------------------------------------------------



adjustment or composition affecting the Liabilities or the rights of any Lender
or to authorize Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
gh.Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“collateral agent” (including the Collateral Agent), shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
Administrative Agent, any of Lenders or other Persons so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.
gi.Revolving Loan Principal Payment; Return of Payments. As long as
Administrative Agent does not have actual knowledge that the material conditions
set forth in Section 5.1 have not been satisfied, Administrative Agent shall
have the right, on behalf of Lenders, to disburse funds to Borrower for all
Revolving Loans requested by Borrower pursuant to the terms of this Agreement
(“Administrative Agent Advances”); provided, each Lender shall promptly notify
Administrative Agent if such Lender has actual knowledge that the conditions set
forth in Section 5.1 have not been satisfied. Absent the prior receipt by
Administrative Agent of a written notice from any Lender pursuant to which such
Lender notifies Administrative Agent that such Lender shall cease making
Revolving Loans (whether due to the existence of a Default or Event of Default
or otherwise), Administrative Agent shall be conclusively entitled to assume,
for purposes of the preceding sentence, that each Lender will fund its Pro Rata
Share of all Revolving Loans requested by Borrower. Each Lender irrevocably and
unconditionally shall reimburse Administrative Agent on demand in immediately
available funds, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Administrative Agent
pursuant to the first sentence of this subsection (i), or if Administrative
Agent so requests, each Lender will remit to Administrative Agent its Pro Rata
Share of any Revolving Loan before Administrative Agent disburses the same to
Borrower. If Administrative Agent elects to require that each Lender make funds
available to Administrative Agent prior to a disbursement by Administrative
Agent to Borrower, Administrative Agent shall advise each Lender by telephone,
facsimile or e-mail of the amount of such Lender’s Pro Rata Share of the
Revolving Loan requested by Borrower no later than noon (Chicago time) on the
date of funding of such Revolving Loan, and each such Lender shall pay
Administrative Agent on such date such Lender’s Pro Rata Share of such requested
Revolving Loan, in same day funds, by wire transfer to the account specified in
writing by Administrative Agent to Lenders at any time or from time to time
(“Payment Account”). If any Lender fails to pay the amount of its Pro Rata Share
within one (1) Business Day after Administrative Agent’s demand, Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately repay such
amount to Administrative Agent. Any repayment required pursuant to this Section
shall be without premium or penalty. Nothing in this Section or elsewhere in
this Agreement or the other Financing Agreements shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that
    -128-

--------------------------------------------------------------------------------



Administrative Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(1)On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Lender by telephone, facsimile or e-mail of the amount of each
such Lender’s Pro Rata Share of the Revolving Loan balance (including any
Administrative Agent Advances) as of the close of business of the Business Day
immediately preceding the Settlement Date. If payments are necessary to adjust
the amount of such Lender’s actual Pro Rata Share of the Revolving Loan facility
balance to such Lender’s required Pro Rata Share of the Revolving Loan facility
balance as of any Settlement Date, the party from which such payment is due (i)
shall be deemed, irrevocably and unconditionally, to have purchased, without
recourse or warranty, an undivided interest and participation in the Revolving
Loan facility sufficient to equate such Lender’s actual Pro Rata Share of the
Revolving Loan facility balance as of such Settlement Date with such Lender’s
required Pro Rata Share of the Revolving Loan facility as of such date, and (ii)
shall pay Administrative Agent, without setoff or discount, in same day funds,
by wire transfer to the Payment Account not later than noon (Chicago time) on
the Business Day following the Settlement Date the full purchase price for such
interest and participation, equal to one hundred percent (100%) of the principal
amount of the Revolving Loans being purchased and sold. In the event settlement
shall not have occurred by the date and time specified in the immediately
preceding sentence, interest shall accrue on the unsettled amount at the Federal
Funds Rate (as defined below).
(2)On each Settlement Date, Administrative Agent shall advise each Lender by
telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata Share of
principal, interest and fees paid for the benefit of Lenders with respect to
each applicable Loan, to the extent of such Lender’s credit exposure with
respect thereto, and shall make payment to such Lender not later than noon
(Chicago time) on the Business Day following the Settlement Date of such amounts
in accordance with wire instructions delivered by such Lender to Administrative
Agent, as the same may be modified from time to time by written notice to
Administrative Agent; provided, that, in the case such Lender is a Defaulted
Lender, Administrative Agent shall be entitled to set off the funding short-fall
against that Defaulted Lender’s respective share of all payments received from
Borrower.
(3)The provisions of this Section 13.13(a) shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event of Default, or any insolvency or bankruptcy proceeding pertaining to
Borrower or any other Credit Party, provided that absent Required Lenders’
consent, Administrative Agent shall not make any advances to Borrower in the
event Administrative Agent has actual knowledge that the material conditions set
forth in Section 5.1 have not been satisfied.
170.Payments of principal of the Revolving Loan facility will be settled on the
date of receipt if received by Administrative Agent prior to noon (Chicago time)
or on the Business Day immediately following the date of receipt if received
after noon (Chicago time).
    -129-

--------------------------------------------------------------------------------



171.If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from Borrower and such related payment is not received by
Administrative Agent, then Administrative Agent will be entitled to recover such
amount from such Lender on demand without setoff, counterclaim or deduction of
any kind, together with interest accruing on a daily basis at the Federal Funds
Rate. If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to Borrower or paid
to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Agreement, Administrative Agent will not be required to distribute any
portion thereof to any Lender. In addition, each Lender will repay to
Administrative Agent on demand any portion of such amount that Administrative
Agent has distributed to such Lender, together with interest at such rate, if
any, as Administrative Agent is required to pay to Borrower or such other
Person, without setoff, counterclaim or deduction of any kind.
As used herein, the term “Federal Funds Rate” means, for any day, the rate of
interest per annum (rounded upwards, if necessary, to the nearest whole multiple
of 1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day, provided that (i) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day and (ii) if no such
rate is so published on such next preceding Business Day, the Federal Funds Rate
for such day shall be the average rate quoted to Administrative Agent on such
day on such transactions as determined by Administrative Agent.
gj.Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
172.The Unused Line Fee shall cease to accrue on the unfunded portion of the
Revolving Loan Commitment of such Defaulting Lender pursuant to Section 2.15;
173.[Intentionally Omitted];
174.[Intentionally Omitted]; and
175.In the event that Administrative Agent and Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the obligations of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders as
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share (as determined pursuant
to clause (a) of the definition of “Pro Rata Share”).
    -130-

--------------------------------------------------------------------------------



176.Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by Administrative Agent in a segregated
account and, subject to any applicable requirements of Law, be applied at such
time or times as may be determined by Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuer Lender(s) hereunder, (iii) third, to the funding
of any Revolving Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent, (iv) fourth, if so determined by Administrative Agent and
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to Borrower, Administrative Agent or the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by
Borrower, Administrative Agent, or any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided, that if such payment is (x) a
prepayment of the principal amount of any Loans and (y) made at a time when the
conditions set forth in Section 5.1 are satisfied, such payment shall be applied
solely to prepay the Loans of, and reimbursement obligations owed to, all
Lenders that are not Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.
177.Notwithstanding anything set forth herein to the contrary, a Defaulting
Lender shall not have any voting or consent rights under or with respect to this
Agreement or any other Financing Agreement or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to this Agreement or any other Financing
Agreement except with respect to items which require the vote or consent of all
Lenders or all affected Lenders, and no Defaulting Lender shall have any other
right to approve or disapprove any amendment, waiver, consent or any other
action the Lenders or the Required Lenders have taken or may take hereunder
(including any consent to any amendment or waiver pursuant to Section 12.1),
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each directly affected Lender which affects such Defaulting Lender
differently than other affected Lenders shall require the consent of such
Defaulting Lender.
178.The failure of any Defaulting Lender to make any Loan, advance or any
payment required by it hereunder shall not relieve any other Lender of its
obligations to make such Loan, advance or payment, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any Defaulting
Lender to make a Loan, advance or make any other payment required hereunder.
179.At Borrower’s written request, Administrative Agent or a Person reasonably
acceptable to Administrative Agent shall have the right with Administrative
Agent’s written consent and in Administrative Agent’s sole discretion (but
without no obligation whatsoever on Administrative Agent) to purchase from any
Defaulting Lender, and each
    -131-

--------------------------------------------------------------------------------



Defaulting Lender agrees that it shall, at Administrative Agent’s written
request, promptly sell and assign to Administrative Agent or such Person, all of
the lending commitments and commitment interests of that Defaulting Lender for
an amount equal to the principal balance of all Loans held by such Defaulting
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated (if at all upon Administrative
Agent’s election) pursuant to an executed Assignment Agreement.
gk.[Intentionally Omitted].
gl.Replacement of Certain Lenders.
180.Each of the following shall constitute a “Replacement Event”:
(1)if in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any Financing Agreement
as contemplated by Section 12.1, the consent of each Lender or each affected
Lender, as applicable, is required and the consent of the Required Lenders at
such time is obtained but the consent of one or more of such other Lenders
(other than Administrative Agent) whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”);
(2)if any Lender (other than Administrative Agent) is a Defaulting Lender; or
(3)if any Lender (other than Administrative Agent) requests compensation under
Section 3.1 and the condition giving rise to such compensation still exists
(each such Lender, an “Affected Lender”).
181.For so long as any Replacement Event exists, the Borrower may seek one or
more Assignees eligible under Section 12.15, for clarification, with the prior
written consent of Administrative Agent (each, a “Replacement Lender”) at
Borrower’s sole cost and expense to purchase the affected Loans and Revolving
Loan Commitments of the Non-Consenting Lender, Defaulting Lender or Affected
Lender, as the case may be (such Lender, the “Replaced Lender”). Such purchase
may be made, in whole or in part (subject to the minimum amount requirements in
Section 12.15 and a requirement that the Replacement Lender assume a portion of
the Revolving Loan Commitment of the Replaced Lender that corresponds to the
purchased portion of the Loans of such Replaced Lender), at an aggregate price
no less than the outstanding principal amount of the purchased Loans plus
accrued interest with respect thereto. In such case, the Borrower, the
Administrative Agent, the Replaced Lender and each Replacement Lender shall
execute and deliver (at Borrower’s sole cost and expense) an appropriately
completed Assignment and Assumption pursuant to Section 12.15 to effect the
assignment of rights to, and the assumption of obligations by, each Replacement
Lender; provided that any fees required to be paid by Section 12.15 in
connection with such assignment shall be paid by the Borrower or the Replacement
Lender. In the case of each replacement of a Lender (other than a Defaulting
Lender), the Borrower shall pay such Replaced Lender, any commitment fees and
other amounts then due and owing to such Lender (including any additional
amounts owing under Section 3.1) prior to such replacement.
    -132-

--------------------------------------------------------------------------------



182.If a Replaced Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Assumption and/or any other reasonable
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (x) the date on
which each Replacement Lender executes and delivers such Assignment and
Assumption and/or such other reasonable documentation and (y) the date as of
which all obligations of the Borrower owing to the Replaced Lender relating to
the Loans and participations so assigned have been paid in full by each
Replacement Lender to such Replaced Lender, then such Replaced Lender shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Replaced Lender.
183.Notwithstanding anything herein, neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a Replacement Lender.
•JURISDICTION; JURY TRIAL WAIVER.
gm.SUBMISSION TO JURISDICTION; WAIVER OF VENUE. THE BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY:
184.SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS AND
APPELLATE COURTS FROM ANY THEREOF, LOCATED IN COOK COUNTY;
185.CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME, (ii) THE RIGHT TO ASSERT OR IMPOSE ANY CLAIM, NONCOMPULSORY SET-OFF,
COUNTERCLAIM OR CROSS-CLAIM IN RESPECT THEREOF IN SUCH PROCEEDING; PROVIDED,
HOWEVER, THIS WAIVER DOES NOT PRECLUDE THE RIGHT TO ASSERT A DEFENSE IN SUCH
ACTION OR PROCEEDING OR TO ASSERT OR IMPOSE ANY CLAIM, COUNTERCLAIM OR
CROSS-CLAIM WHICH THE BORROWER WISHES TO PURSUE IN A SEPARATE PROCEEDING AT ITS
SOLE COST AND EXPENSE, AND (iii) ALL STATUTES OF LIMITATIONS WHICH MAY BE
RELEVANT THERETO; AND
186.AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED
    -133-

--------------------------------------------------------------------------------



MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, TO THE BORROWER AT ITS ADDRESS SET FORTH ABOVE OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO. THE BORROWER AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW (i) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE BORROWER IN ANY SUIT, ACTION OR PROCEEDING, AND (ii) SHALL BE
TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO THE
BORROWER. SOLELY TO THE EXTENT PROVIDED BY APPLICABLE LAW, SHOULD THE BORROWER,
AFTER BEING SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS
OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE
DELIVERY OR MAILING THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN
ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE COURT AGAINST THE BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.
187.NOTHING HEREIN SHALL AFFECT THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR LIMIT THE
ADMINISTRATIVE AGENT’S OR ANY LENDER’S RIGHT TO BRING PROCEEDINGS AGAINST THE
BORROWER OR ITS PROPERTY IN ANY COURT OR ANY OTHER JURISDICTION.
gn.GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN
ACCORDANCE WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
go.JURY TRIAL. THE BORROWER, ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY COUNTERCLAIM) ARISING OUT OF THIS AGREEMENT, THE FINANCING
AGREEMENTS OR ANY OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO,
INCLUDING, WITHOUT LIMITATION, ANY ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND
ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH, OR (B) ARISING FROM ANY DISPUTE OR CONTROVERSY IN
CONNECTION WITH OR RELATED TO THIS AGREEMENT AND THE FINANCING AGREEMENTS. THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
[Signature Pages Follow]
    -134-

--------------------------------------------------------------------------------





    -135-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amended and Restated Revolving Loan and Security
Agreement has been duly executed as of the day and year first above written.
                    
BORROWER AGENT:


DIVERSICARE MANAGEMENT SERVICES CO.


By:/s/ Kerry D. MasseyName:Kerry D. MasseyIts:Executive Vice President & Chief
Financial Officer





BORROWER:
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE YORKTOWN, LLC


BY:
DIVERSICARE LEASING CORP., its sole member
By:/s/ Kerry D. MasseyName:Kerry D. MasseyIts:Executive Vice President & Chief
Financial OfficerDIVERSICARE HUMBLE, LLCBY:
DIVERSICARE TEXAS I, LLC, its sole member
By:/s/ Kerry D. MasseyName:Kerry D. MasseyIts:Executive Vice President & Chief
Financial Officer



Signature Page to Amended and Restated Revolving Loan and Security Agreement



--------------------------------------------------------------------------------



Acknowledged and Agreed
solely for purposes of Sections 8.1(a)(1), 8.1(a)(2), 8.9 and 9.12 hereof:
DIVERSICARE HEALTHCARE SERVICES, INC.
By:/s/ James R. McKnight, Jr.
Name:    James R. McKnight, Jr.
Its:    President & Chief Executive Officer





Signature Page to Amended and Restated Revolving Loan and Security Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
CIBC BANK USA, in its capacity as administrative agent
By:/s/ Adam D. Panos
Name:    Adam D. Panos
Its:    Managing Director





Signature Page to Amended and Restated Revolving Loan and Security Agreement

--------------------------------------------------------------------------------





LENDER:
CIBC BANK USA, in its capacity as a lender
By:/s/ Adam D. Panos
Name: Adam D. Panos
Its: Managing Director





Signature Page to Amended and Restated Revolving Loan and Security Agreement


--------------------------------------------------------------------------------



LENDER:
CIT BANK N.A., in its capacity as a lender
By:/s/ Thomas T. Gatsios
Name: Thomas T. Gatsios
Its:      Director









    
DM3\7000731.7


--------------------------------------------------------------------------------



LENDER:
LAKE FOREST BANK & TRUST COMPANY, N.A., in its capacity as a lender
By:/s/ Joel Gordon
Name: Joel Gordon
Its:      SVP



    


Signature Page to Amended and Restated Revolving Loan and Security Agreement




--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS


SCHEDULES

Schedule 1.1(a)BorrowersSchedule 1.1(f)Facilities; Locations; Real Property;
Operators; Owners; LeasesSchedule 7.8Other NamesSchedule 7.12Organizational
ChartSchedule 7.13LitigationSchedule 7.17Environmental MattersSchedule
7.26Medicare and Medicaid PenaltiesSchedule 7.32Labor MattersSchedule
7.33CapitalizationSchedule 7.36Commercial LeasesSchedule 7.39CARES Act Provider
Relief PaymentsSchedule 9.3Requirements for Subsidiary Formation





EXHIBITS

Exhibit AForm of Revolving Credit NoteExhibit BForm of Borrowing NoticeExhibit
CForm of Assignment Agreement





ANNEX

Annex ALenders, Pro Rata Shares/Dollar Allocations, and Notice Information





    




--------------------------------------------------------------------------------



SCHEDULE 1.1(a)
BORROWERS

NameState of Incorporation or FormationPrincipal Place of Business and Chief
Executive OfficeOrganizational NumberDiversicare Hillcrest, LLC,Delaware limited
liability company1621 Galleria Blvd., Brentwood, TN 370274154388Diversicare
Lampasas, LLCDelaware limited liability company1621 Galleria Blvd., Brentwood,
TN 370274154396Diversicare Yorktown, LLCDelaware limited liability company1621
Galleria Blvd., Brentwood, TN 370274154403Diversicare Humble, LLCDelaware
limited liability company1621 Galleria Blvd., Brentwood, TN 370274388087



    


--------------------------------------------------------------------------------





SCHEDULE 1.1(f)
FACILITIES; LOCATIONS; REAL PROPERTY; OPERATORS; OWNERS; LEASES



Facility NameReal Property / Location AddressOwner / LessorOperator / Lessee
Hillcrest Manor
Nursing and
Rehabilitation Center
208 Maple Street
Luling, TX 78648
(a) Diversicare Hillcrest Property, LLC (Lessor)
(b) Diversicare Hillcrest, LLC (Sublessor)
(a) Diversicare Hillcrest, LLC (Lessee)
(b) Dewitt (TX) Medical District (Sublessee/Operator)
Lampasas Nursing
and Rehabilitation
Center
611 N. Broad
Lampasas, TX 76550
(a) Diversicare Lampasas Property, LLC (Lessor)
(b) Diversicare Lampasas, LLC (Sublessor)
(a) Diversicare Lampasas, LLC (Lessee)
(b) Dewitt (TX) Medical District (Sublessee/Operator)
Yorktown Nursing
and Rehabilitation
Center
670 West 4th Street
Yorktown , TX 78164
(a) Diversicare Yorktown Property, LLC (Lessor)
(b) Diversicare Yorktown, LLC (Sublessor)
(a) Diversicare Yorktown, LLC (Lessee)
(b) Dewitt (TX) Medical District (Sublessee/Operator)
Oakmont Healthcare
and Rehabilitation
Center of Humble
8450 Will Clayton Pkwy
Humble, TX 77338
(a) Sterling Acquisition LLC (Lessor)/Diversicare Texas I, LLC (Sublessor)
(b) Diversicare Humble, LLC (Subsublessor)
(a) Diversicare Yorktown, LLC (Lessee)
(b) Dewitt (TX) Medical District (Sublessee/Operator)





    


--------------------------------------------------------------------------------



SCHEDULE 7.8




OTHER NAMES


Diversicare Hillcrest, LLC qualified to do business as a foreign limited
liability company in the State of Texas under the name “Diversicare Hillcrest of
Caldwell County, LLC”.


Diversicare Hillcrest, LLC does business in the State of Texas as “Diversicare
of Luling”, Diversicare Hillcrest, LLC formerly did business in the State of
Texas as “Hillcrest Manor Nursing and Rehabilitation Center”.


Diversicare Humble, LLC qualified to do business as a foreign limited liability
company in the State of Texas under the name “Oakmont Healthcare and
Rehabilitation Center of Humble,
LLC”.


Diversicare Humble, LLC does business in the State of Texas as “Oakmont
Healthcare and Rehabilitation of Humble”.


Diversicare Lampasas, LLC qualified to do business as a foreign limited
liability company in the State of Texas under the name “Lampasas Nursing and
Rehabilitation Center, LLC”.


Diversicare Lampasas, LLC does business in the State of Texas as “Lampasas
Nursing and Rehabilitation Center”.


Diversicare Yorktown, LLC qualified to do business as a foreign limited
liability company in the State of Texas under the name “Yorktown Nursing and
Rehabilitation Center, LLC”.


Diversicare Yorktown, LLC does business in the State of Texas as “Yorktown
Nursing and Rehabilitation Center”.






    


--------------------------------------------------------------------------------



SCHEDULE 7.12
ORGANIZATIONAL CHART


See attached.
    


--------------------------------------------------------------------------------



SCHEDULE 7.33


CAPITALIZATION



BorrowerNumber of Authorized Stock/LLC InterestsHolder of Equity
SecuritiesOwnership PercentageDiversicare Hillcrest, LLCN/ADiversicare Leasing
Corp.100%Diversicare Humble, LLCN/ADiversicare Texas I, LLC100%Diversicare
Lampasas, LLCN/ADiversicare Leasing Corp.100%Diversicare Yorktown,
LLCN/ADiversicare Leasing Corp.100%



    


--------------------------------------------------------------------------------



SCHEDULE 7.36


COMMERCIAL LEASES


1.    Sublease Agreement dated as of April 1, 2019 between Diversicare Hillcrest
LLC, as Sublessor, and Dewitt (TX) Medical District, as Sublessee. The Sublease
Agreement is subject and subordinate to:
(a)    Lease Agreement dated as of April 1, 2015 between Diversicare Hillcrest
Property, LLC, as Lessor, and Diversicare Hillcrest, LLC, as Lessee.
Expiration Date: The expiration date of the current term of the Sublease
Agreement is August 31, 2020; provided, however, that the Sublease Agreement
shall automatically renew each September 1st, commencing with September 1, 2020,
for an additional term of one year unless either party provides written notice
of non-renewal to the other party at least thirty-five (35) days prior to the
end of a term. The expiration date of the current term of the Lease Agreement is
March 31, 2025.
2.    Sublease Agreement dated as of April 1, 2019 between Diversicare Lampasas,
LLC, as Sublessor, and Dewitt (TX) Medical District, as Sublessee. The Sublease
Agreement is subject and subordinate to:
(a)    Lease Agreement dated as of April 1, 2015 between Diversicare Lampasas
Property, LLC, as Lessor, and Diversicare Lampasas , LLC, as Lessee.
Expiration Date: The expiration date of the current term of the Sublease
Agreement is August 31, 2020; provided, however, that the Sublease Agreement
shall automatically renew each September 1st, commencing with September 1, 2020,
for an additional term of one year unless either party provides written notice
of non-renewal to the other party at least thirty-five (35) days prior to the
end of a term. The expiration date of the current term of the Lease Agreement is
March 31, 2025.
3.    Sublease Agreement dated as of April 1, 2019 between Diversicare Yorktown,
LLC, as Sublessor, and Dewitt (TX) Medical District, as Sublessee. The Sublease
Agreement is subject and subordinate to:
(a)    Lease Agreement dated as of April 1, 2015 between Diversicare Yorktown
Property, LLC, as Lessor, and Diversicare Yorktown, LLC, as Lessee.
Expiration Date: The expiration date of the current term of the Sublease
Agreement is August 31, 2020; provided, however, that the Sublease Agreement
shall automatically renew each September 1st, commencing with September 1, 2020,
for an additional term of one year unless either party provides written notice
of non-renewal to the other party at least thirty-five (35) days prior to the
end of a term. The expiration date of the current term of the Lease Agreement is
March 31, 2025.
    

--------------------------------------------------------------------------------



4.    SubSublease Agreement dated as of April 1, 2019 between Diversicare
Humble, LLC, as SubSublessor, and Dewitt (TX) Medical District, as SubSublessee.
The SubSublease Agreement is subject and subordinate to:
(a)    Master Lease dated September 30, 2018, to be effective as of October 1,
2018, between Sterling Acquisition, LLC, and certain its Affiliates, as Lessor,
and Diversicare Leasing Corp., and certain of its Affiliates, as Lessee.
(b)    Amended and Restated Master Sublease dated as of September 30, 2018, to
be effective October 1, 2018, by Diversicare Leasing Corp., as Sublessor, to
Diversicare Texas I, LLC, as Master Sublessee.
(c)    Amended and Restated Sublease dated September 30, 2018, to be effective
October 1, 2018, between Diversicare Texas I, LLC, as Master Sublessor, and
Diversicare Humble, LLC, as Sublessee.
Expiration Date: The expiration date of the current term of the SubSublease
Agreement is August 31, 2020; provided, however, that the SubSublease Agreement
shall automatically renew each September 1st, commencing with September 1, 2020,
for an additional term of one year unless either party provides written notice
of non-renewal to the other party at least thirty-five (35) days prior to the
end of a term. The expiration date of the current term of the Master Lease,
Amended and Restated Master Sublease and Amended and Restated Sublease is
September 30, 2030.




    


--------------------------------------------------------------------------------



SCHEDULE 7.39


CARES ACT PROVIDER RELIEF PAYMENTS








    


--------------------------------------------------------------------------------



SCHEDULE 9.3


(REQUIREMENTS FOR SUBSIDIARY FORMATION)
(a)    the due execution of a joinder by such subsidiary and the other Borrowers
to this Agreement and each other applicable Financing Agreement, in form and
substance reasonably satisfactory to Administrative Agent (“Joinders”) shall be
delivered to the Administrative Agent, including pursuant to which such
subsidiary shall then absolutely and unconditionally (i) join as and become a
party to this Agreement as a Borrower hereunder and under each other Financing
Agreement to which a Borrower is a party, (ii) assume, as a joint and several
obligor hereunder, all of the obligations, liabilities and indemnities of
Borrower under this Agreement (including the Liabilities) and the Financing
Agreements to which a Borrower is a party, (iii) covenant and agree to be bound
by and adhere to all of the terms, representations, warranties, covenants,
waivers, releases, agreements and conditions of or respecting Borrower with
respect to this Agreement and the other Financing Agreements to which a Borrower
is a party, and (iv) grant in favor of Administrative Agent (for benefit of
Lenders and itself) a present first priority perfected security interest and
Lien in all of such subsidiary’s Collateral (other than Permitted Liens); (b)
the business of such subsidiary is and will be engaged in substantially the same
line of business or a related business engaged in by the other Borrowers at such
time; (c) immediately before and immediately after giving effect to the
formation of such subsidiary, no Default or Event of Default shall exist or be
reasonably likely to occur as a result of such subsidiary formation; (d) unless
otherwise agreed in writing by Administrative Agent, the equity of such
subsidiary shall be pledged to Administrative Agent pursuant to a pledge
agreement in form and substance substantially similar to the Pledge Agreement,
or if applicable, the Pledge Agreement shall be amended, to provide for the
first priority perfected pledge of the equity of such subsidiary (and the
original stock certificate regarding such subsidiary shall be delivered to
Administrative Agent, together with an applicable assignment separate from
certificate, if such Stock is certificated, and in any case, the filing of an
applicable UCC Financing Statement); (e) all of the representations and
warranties of the Borrowers (and with respect to such subsidiary, except as
otherwise noted in the Joinder) contained in this Agreement shall be true and
correct in all material respects (without duplication of materiality); (f) a
copy of the resolutions of the Board of Directors or other governing body of
such subsidiary authorizing or ratifying the execution, delivery and performance
by such subsidiary of the Joinders, this Agreement and the Financing Agreements
to which such subsidiary is a party shall be delivered to the Administrative
Agent; (g) a written legal opinion of Borrower’s counsel with respect to such
subsidiary, in form and substance as reasonably requested by Administrative
Agent, shall be delivered to the Administrative Agent; (h) certified copies of
such subsidiary’s organizational documents from the secretary of state of the
state of organization, together with applicable good standing certificate(s),
operating agreement and/or bylaws, shall be furnished to the Administrative
Agent; (i) a UCC Financing Statement naming such subsidiary as debtor and the
Administrative Agent as secured party shall be filed with the secretary of state
of the applicable state of organization for such subsidiary; (j) UCC tax, lien,
bankruptcy, pending suit and judgment searches for such subsidiary shall be
furnished to the Administrative Agent, if requested; (k) a certificate from the
insurance carrier of such subsidiary evidencing that all required insurance
coverage for such subsidiary as a Borrower is in effect, designating the
Administrative Agent as an additional
    

--------------------------------------------------------------------------------



insured thereunder, in form and substance reasonably satisfactory to
Administrative Agent; and (l) any other applicable Financing Agreement or other
instrument, document, agreement, opinion or certificate shall be duly executed
and delivered to the Administrative Agent as it may reasonably require in its
reasonable discretion in connection with the creation of such subsidiary.


    


--------------------------------------------------------------------------------



EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
See attached


    


--------------------------------------------------------------------------------



EXHIBIT B
FORM OF BORROWING NOTICE
[Date]
CIBC Bank USA,
in its capacity as Administrative Agent
120 South LaSalle Street
Chicago, Illinois 60603
This Borrowing Notice is being delivered pursuant to that certain Amended and
Restated Revolving Loan and Security Agreement, dated as of October 14, 2020
(the “Loan Agreement”), by and among DIVERSICARE MANAGEMENT SERVICES CO., a
Tennessee corporation, in its capacity as borrowing agent for the Borrowers
(“Borrower Agent”), and those other entities set forth on Schedule 1 hereof
(individually and collectively, the “Borrower”), the lenders party thereto
(“Lenders”) and CIBC BANK USA, an Illinois banking corporation in its capacity
as administrative agent for the Lenders (together with its successors and
assigns, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Loan Agreement.
Each of Borrower Agent and Borrower hereby certifies to the Administrative Agent
as follows:
(a)    No Default or Event of Default has occurred or will result from the
making of the Loans requested pursuant hereto by Borrower Agent and Borrower,
and the representations and warranties contained in Section 4 and 7 of the Loan
Agreement are true and correct in all material respects on the date hereof
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
(b)    The Administrative Agent is hereby authorized and directed to disburse
$______ to __________ by wire transfer in accordance with the wire transfer
instructions attached hereto.
(c)    COVID-19 Relief Program Participation Certifications.
(i)    The aggregate amount of CARES Act Deferred Payroll Taxes incurred by the
Borrower that have not been paid to the applicable Governmental Authority is
equal to [$__________].
(ii)    Set forth below is (i) the amount of each CARES Act Provider Relief
Payment that has not been repaid to HHS and (ii) the amount (if any) of such
payment Borrower is required to return to HHS. The proceeds of the CARES Act
Provider Relief Payments have been used exclusively for (and the Borrower
intends to use such proceeds exclusively for) uses that are permitted pursuant
to the CARES Act, and the Borrower is
    

--------------------------------------------------------------------------------



otherwise in compliance in all material respects with the applicable terms of
the CARES Act.

BorrowerAmount ReceivedAmount to be Returned to HHS



[Signature page follows]


    

--------------------------------------------------------------------------------



IN WITNESS HEREOF, this Initial Borrowing Notice and Disbursement Request has
been executed and delivered to the Administrative Agent by each of Borrower
Agent and Borrower as of the day and year first above written.
BORROWER AGENT:


DIVERSICARE MANAGEMENT SERVICES CO.


By:Name:Kerry D. MasseyIts:Executive Vice President & Chief Financial Officer



BORROWER:
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE YORKTOWN, LLC


BY:
DIVERSICARE LEASING CORP., its sole member
By:Name:Kerry D. MasseyIts:Executive Vice President & Chief Financial Officer
DIVERSICARE HUMBLE, LLC




BY:
DIVERSICARE TEXAS I, LLC, its sole member
By:Name:Kerry D. MasseyIts:Executive Vice President & Chief Financial Officer










    


--------------------------------------------------------------------------------



Schedule 1





Diversicare Hillcrest, LLC,Diversicare Lampasas, LLCDiversicare Yorktown,
LLCDiversicare Humble, LLC



    


--------------------------------------------------------------------------------



ANNEX A
(LENDERS, PRO RATA SHARES/DOLLAR ALLOCATIONS, AND NOTICE INFORMATION)



LenderContact InformationPro Rata Shares


CIBC Bank USA


120 South LaSalle Street
Chicago, IL 60603
Attn.: Adam D. Panos
Managing Director
Tel.: (312) 564-1278
Fax: (312) 800-9733


Dollar Allocation:
Revolving Loan Commitment: $1,100,000.00




Revolving Loan Commitment: 55.000000000%


CIT Bank N.A.
11 West 42nd Street
New York, NY 10036
Attention: Eli Plotkin
Telephone: (212) 461-5233


Dollar Allocation:
Revolving Loan Commitment: $700,000.00


Revolving Loan Commitment: 35.000000000%


Lake Forest Bank & Trust Company, N.A.
727 N. Bank Lane,
Lake Forest, IL 60045
Attention: Joel Gordon
Telephone: (847) 810-5039


Dollar Allocation:
Revolving Loan Commitment: $200,000.00






Revolving Loan Commitment: 10.000000000%









--------------------------------------------------------------------------------



EXHIBIT C


FORM OF ASSIGNMENT AGREEMENT


See attached.



